    Case
     Case1:21-cv-01323-ELH
          1:21-cv-01323-SAGDocument
                            Document1-2
                                      2 Filed 05/27/21 Page 111ofof176
                                                                    349
                                                             E-FILED; Anne Arundel Circuit Court
                                        Docket: 4/26/2021 4:33 PM; Submission: 4/26/2021 4:33 PM




                           IN THE CIRCUIT COURT FOR
                        ANNE ARUNDEL COUNTY, MARYLAND

Anne Arundel County, Maryland                  Civil Action No.: C-02-CV-21-000565
2660 Riva Road
4th Floor
Annapolis, MD 21401,                           Complaint

                   Plaintiff,

   vs.

BP P.L.C.
1 St James's Square
London,
SW1Y 4PD

BP AMERICA, INC.
501 Westlake Park Blvd.
Houston, TX 77079

BP PRODUCTS NORTH AMERICA INC.
7 St. Paul Street, Suite 820
Baltimore, MD 21202

CROWN CENTRAL LLC
100 Light Street, Suite 2500
Baltimore, MD 21202

CROWN CENTRAL NEW HOLDINGS LLC
100 Light Street, Suite 2500
Baltimore, MD 21202

ROSEMORE, INC.
100 Light Street, Suite 2500
Baltimore, MD 21202

CHEVRON CORP.
6001 Bollinger Canyon Road
San Ramon, CA 94583

CHEVRON U.S.A.1NC.
6001 Bollinger Canyon Road
San Ramon, CA 94583
    Case
     Case1:21-cv-01323-ELH
          1:21-cv-01323-SAGDocument
                            Document1-2
                                      2 Filed 05/27/21 Page 212ofof176
                                                                    349




EXXON MOBIL CORP.
1251 Avenue of the Americas
New York, NY 10020

EXXONMOBIL OIL CORPORATION
5959 Las Colinas Boulevard
Irving, TX 75039

ROYAL DUTCH SHELL PLC
Carel van Bylandtlaan 16,
2596 HR The Hague,
The Netherlands

SHELL OIL COMPANY
P.O. Box 2463
Houston, TX 77252

CITGO PETROLEUM CORP.
1293 Eldridge Parkway
Houston, TX 77077

CONOCOPHILLIPS
600 North Dairy Ashford
Houston, TX 77079

CONOCOPHILLIPS COMPANY
600 North Dairy Ashford
Houston, TX 77079

PHILLIPS 66
2331 CityWest Blvd
Houston, TX 77042

PHILLIPS 66 COMPANY
2331 CityWest Blvd
Houston, TX 77042

MARATHON OIL COMPANY
5555 San Felipe Street
Houston, TX 77056-2723

MARATHON OIL CORPORATION
5555 San Felipe Street
Houston, TX 77056-2723
    Case
     Case1:21-cv-01323-ELH
          1:21-cv-01323-SAGDocument
                            Document1-2
                                      2 Filed 05/27/21 Page 313ofof176
                                                                    349




MARATHON PETROLEUM CORPORATION
539 South Main Street
Findlay, OH 45840

SPEEDWAY LLC
500 Speedway Dr
Enon, OH 45323-1056

HESS CORP.
1185 Avenue of the Americas
40th Floor
New York, NY 10036

CNX RESOURCES CORPORATION
1000 Consol Energy Drive
Canonsburg, PA 15317

CONSOL ENERGY 1NC.
1000 Consol Energy Drive
Canonsburg, PA 15317

CONSOL MARINE TERMINALS LLC
1000 Consol Energy Drive
Canonsburg, PA 15317

AMERICAN PETROLEUM INSTITUTE
1220 L Street, Suite 900
Washington, D.C. 20005

                Defendants.
        Case
         Case1:21-cv-01323-ELH
              1:21-cv-01323-SAGDocument
                                Document1-2
                                          2 Filed 05/27/21 Page 414ofof176
                                                                        349




                                                   TABLE OF CONTENTS

I.      INTRODUCTI ON..................................................................                             ....................... I
H.      PARTIES ...................................................................                 ........................................ 8
        A. Plaintiff .............................................................                                                          8
       B. Defendants ........................................................                                                             11
        C. Relevant Non-Parties: Defendants' Agents and Front Groups ...................................... 40
III. AGENCY ............................................................................................................................ 43
IV. JURISDICTION AND VENUE ........................................................................................ 43

V.      FACTUAL BACKGROUND ............................................................................................ 46

        A. Defendants Are Responsible for Causing and Accelerating Climate Change............... 46
       B. Defendants Went to Great Lengths to Understand, and Either Knew or Should Have
       Known About, the Dangers Associated with Their Fossil Fuel Products............................ 51
       C. Defendants Did Not Disclose Known Harms Associated with the Extraction,
       Promotion, and Consumption of Their Fossil Fuel Products, and Instead Affirmatively
       Acted to Obscure Those Harms and Engaged in a Campaign to Deceptively Protect and
       Expand the Use of Their Fossil Fuel Products..................................................................... 75
       D. In Contrast to Their Public Statements, Defendants' Internal Actions Demonstrate Their
       Awareness of and Intent to Profit from the Unabated Use of Fossil Fuel Products. ........... 96
       E. Defendants' Actions Have Exacerbated the Costs of Adapting to and Mitigating the
       Adverse Impacts of the Climate Crisis. ............................................................................... 98
       F. Defendants Continue to Mislead About the Impact of Their Fossil Fuel Products on
       Climate Change Through Greenwashing Campaigns and Other Misleading Advertisements
       in Anne Arundel County and Elsewhere. .......................................................................... 108
             i. Exxon's Misleading and Deceptive Greenwashing Campaigns ............................ 112
             ii. Shell's Misleading and Deceptive Greenwashing Campaigns .............................. 116
             iii. BP's Misleading and Deceptive Greenwashing Campaigns .................................. 118
             iv. Chevron's Misleading and Deceptive Greenwashing Campaigns ......................... 122
             v. Marathon's Misleading and Deceptive Greenwashing Campaigns ....................... 126
             vi. ConocoPhillips's Misleading and Deceptive Greenwashing Campaigns .............. 126
             vii. API's Misleading and Deceptive Greenwashing Campaigns ................................ 127


                                                                     ii
       Case
        Case1:21-cv-01323-ELH
             1:21-cv-01323-SAGDocument
                               Document1-2
                                         2 Filed 05/27/21 Page 515ofof176
                                                                       349




       G. Defendants Also Made Misleading Claims About Specific "Green" or "Greener" Fossil
       FuelProducts. .................................................................................................................... 131
       H. Defendants Intended for Consumers to Rely on their Concealments and Omissions
       Regarding the Dangers of Their Fossil Fuel Products. ...................................................... 134
      1. Defendants' Deceit Only Recently Became Discoverable, and Their Misconduct Is
      Ongoing.............................................................................................................................. 136
       J. The County Has Suffered, Is Suffering, and Will Suffer Injuries from Defendants'
       WrongfulConduct. ............................................................................................................ 138
VI. CAUSES OF ACTION .................................................................................................... 150

       FIRSTCAUSE OF ACTION ............................................................................................ 150
       SECOND CAUSE OF ACTION .............................................:......................................... 155
       THIRD CAUSE OF ACTION ........................................................................................... 158
       FOURTH CAUSE OF ACTION ....................................................................................... 161
       FIFTH CAUSE OF ACTION ............................................................................................ 163
       SIXTHCAUSE OF ACTION ........................................................................................... 165
VII. PRAYER FOR RELIEF.................................................................................................. 169




                                                                     iii
      Case
       Case1:21-cv-01323-ELH
            1:21-cv-01323-SAGDocument
                              Document1-2
                                        2 Filed 05/27/21 Page 616ofof176
                                                                      349




                                             COIVIPLAINT

                                          Jury Trial Requested

I.      INTRODUCTION

        l.      Defendants, major corporate members of the fossil fuel industry, have lcnown for

nearly half a century that unrestricted production and use of fossil fuel products create greenhouse

gas pollution that warms the planet and changes our climate. Climate change will have and has

already had devastating economic and public health impacts throughout Anne Arundel County,

Maryland, ' and will disproportionately impact people of color, people living in poverty, and other

vulnerable communities. Defendants have known for decades that climate change impacts could

be catastrophic, and that only a narrow window existed to take action before the consequences

would be irreversible. They have nevertheless engaged in a coordinated, multi-front effort to

conceal and deny their own knowledge of those threats, to discredit the growing body of publicly

available scientific evidence, and to persistently create doubt in the minds of customers,

consumers, regulators, the media, journalists, teachers, and the public about the reality and

consequences of the impacts of their fossil fuel products. This campaign was intended to, and did,

target and influence the public and consumers, including in Anne Arundel County.

        2.      At the same time, Defendants have promoted and profited from a massive increase

in the extraction, production, and consumption of oil, coal, and natural gas, which has in turn

caused an enormous, foreseeable, and avoidable increase in global greenhouse gas pollution and a




' In this Complaint, the terms "the County," and "Plaintiff' refer to Anne Arundel County, Maryland,
unless otherwise stated. The phrase "Anne Arundel County" refers to the area falling within Plaintiffls
geographic boundaries, excluding federal land, unless otherwise stated.
                                                     1
      Case
       Case1:21-cv-01323-ELH
            1:21-cv-01323-SAGDocument
                              Document1-2
                                        2 Filed 05/27/21 Page 717ofof176
                                                                      349




concomitant increase in the concentration of greenhouse gases,z particularly carbon dioxide

("CO2") and methane, in the Earth's atmosphere. Those disruptions of the Earth's otherwise

balanced carbon cycle have substantially contributed to a wide range of dire climate-related

effects, including, but not limited to, global atmospheric and ocean warming, ocean acidification,

melting polar ice caps and glaciers, more extreme and volatile weather, drought, and sea level rise.

        3.      Plaintiff, Anne Arundel County, Maryland, along with the County's residents,

infrastructure, public and private lands, and natural and historic resources, suffer the consequences

of Defendants' campaign of deception.

        4.      Defendants are extractors, producers, refiners, manufacturers, distributors,

promoters, marketers, and/or sellers of fossil fuel products, each of which contributed to deceiving

the public and consuiners, in and outside of Anne Arundel County, about the role of their products

in causing the global climate crisis. Decades of scientific research has shown that pollution from

Defendants' fossil fuel products plays a direct and substantial role in the unprecedented rise in

emissions of greenhouse gas pollution and increased atmospheric CO2 concentrations that have

occurred since the mid-20th century. This dramatic increase in atmospheric COz and other

greenhouse gases is the main driver of the gravely dangerous changes occurring to the global

climate.

        5.      Anthropogenic greenhouse gas pollution, primarily in the form of CO2, is far and

away the dominant cause of global warming,3 resulting in severe impacts including, but not limited

to: sea level rise, disruption to the hydrologic cycle, more frequent and intense extreme


Z As used in this Complaint, the term "greenhouse gases" refers collectively to carbon dioxide, methane,
and nitrous oxide. Where a cited source refers to a specific gas or gases, or when a process relates only to
a specific gas or gases, this Complaint refers to each gas by name.
3 See INTERGOVERNMENTAL PANEL ON CLIMATE CHANGE ("IPCC"), CLIMATE CHANGE 2014 SYNTHESIS

REPoRT (2014), https://www.ipcc.ch/site/assets/uploads/2018/02/SYR ARS FINAL_full.pdf.
                                                     2
      Case
       Case1:21-cv-01323-ELH
            1:21-cv-01323-SAGDocument
                              Document1-2
                                        2 Filed 05/27/21 Page 818ofof176
                                                                      349




precipitation events and associated flooding, more frequent and intense heatwaves, more frequent

and intense droughts, and associated consequences of those physical and environmental changes.

These impacts, the consequences of Defendants' longstanding deceptive and deceitful actions,

disproportionately impact communities of color and low-income cominunities in Anne Arundel

County. The primary cause of the climate crisis is the combustion of coal, oil, and natural gas,4

referred to collectively in this Complaint as "fossil fuel products."

       6.      The rate at which Defendants have extracted and sold fossil fuel products has

exploded since the Second World War, as have emissions from those products. The substantial

majority of all anthropogenic greenhouse gas emissions in history has occurred since the 1950s, a

period known as the "Great Acceleration."5 About three-quarters of all industrial CO2 emissions

in history have occurred since the 1960s,6 and more than half have occurred since the late 1980s. 7

The annual rate of CO2 emissions from extraction, production, and consumption of fossil fuels has

increased substantially since 1990.8

       7.      Defendants have known for more than 50 years that greenhouse gas pollution from

their fossil fuel products would have significant adverse impacts on the Earth's climate and sea

levels. Defendants' awareness of the negative impacts of their actions corresponds almost exactly

with the Great Acceleration, and with skyrocketing greenhouse gas emissions. With that

knowledge, Defendants took steps to protect their own assets from those threats through immense



4  See Pierre Friedlingstein et al., Global Carbon Budget 2019, 11 EARTH SYST. SCI. DATA 1783 (2019),
littps://www.earth-syst-sci-data.net/I 1 /1783/2019.
5 Will Steffen et al., The Trajectory of the Anthropocene: The Great Acceleration, 2 THE ANTHROPOCENE
REVIEw 81, 81 (2015).
6 R.J. Andres et al., A Synthesis of Carbon Dioxide Emissions fi-om Fossil-Fuel Combustion,
9 BIOGEOSCIENCES 1845, 1851 (2012).
' Id.
8 Friedlingstein et al., supra note 4, at 630.

                                                 3
     Case
      Case1:21-cv-01323-ELH
           1:21-cv-01323-SAGDocument
                             Document1-2
                                       2 Filed 05/27/21 Page 919ofof176
                                                                     349




internal investment in research, infrastructure improvements, and plans to exploit new

opportunities in a warming world.

       8. i    Instead of warning of those known consequences following from the intended and

foreseeable use of their products and working to minimize the damage associated with the use and

combustion of such products, Defendants concealed the dangers, promoted false and misleading

information, sought to undermine public support for greenhouse gas regulation, and engaged in

massive campaigns to promote the ever-increasing use of their products at ever-greater volumes.

These campaigns were intended to and did target the people of Maryland, including County

residents. All Defendants' actions in concealing the dangers of, promoting false and misleading

information about, and engaging in massive campaigns to promote increasing use of their fossil

fuel products, have contributed substantially to the buildup of COz in the atmosphere that drives

global warming and its physical, environmental, and socioeconomic consequences, including

those affecting the County.

       9.      Defendants are directly responsible for the substantial increase in all COa emissions

between 1965 and the present. Defendants individually and collectively played leadership roles in

denialist campaigns to misinform and confuse consumers and the public and obscure the role of

Defendants' products in causing global warming and its associated impacts. But for such

campaigns, climate crisis impacts in Anne Arundel County would have been substantially

mitigated or eliminated altogether. Accordingly, Defendants are directly responsible for a

substantial portion of the climate crisis-related impacts in Anne Arundel County.

       10.     As a direct and proximate consequence of Defendants' wrongful conduct described

in this Complaint, the environment in and around Anne Arundel Couiity is changing, with

devastating adverse impacts on the County and its residents, particularly communities of color and

                                                11
      Case
       Case1:21-cv-01323-ELH
            1:21-cv-01323-SAG Document
                               Document1-2
                                        2 Filed
                                           Filed05/27/21
                                                 05/27/21 Page
                                                           Page10
                                                                20ofof176
                                                                       349




low-income coinmunities. Because Anne Arundel County is situated on the eastern seaboard in

the Mid-Atlantic region, features more than 530 miles of shoreline, and is experiencing local land

subsidence, it is particularly vulnerable to sea level rise, storm surge, and flooding.9 Nearly two-

thirds of Anne Arundel County's population resides within two miles of the tidal waters of the

Chesapealce Bay.10 Sea levels in Anne Arundel County are now rising by approximately one inch

every five years. l l The risks of inland and coastal flooding are also increasing significantly in parts

of Anne Arundel County. 12 As a result, Anne Arundel County, its infrastructure, and its population

are highly vulnerable to the impacts of sea level rise and other climate change ilnpacts. For

instance, the average sea level has already risen and will continue to rise substantially along Anne

Arundel County's coast, causing flooding, inundation, infrastructure and property damage,

saltwater intrusion, erosion, and tidal wetland losses; extreme weather, including extreme

precipitation, heatwaves, storms, and other extreme events will become more frequent, longer

lasting, and more severe; and the cascading social, economic, and other consequences of those and



9 See Our County, ANNE ARUNDEL CTY., https://www.aacounty.org/our-county/ (last visited Feb. 22,

2021); Selene San Felice, Sea-Level Rise Is `the Hidden Threat' As Anne Arundel Residents Purchase
Waterfront Homes, Capital Gazette (Dec. 17, 2020), https://www.capitalgazette.com/environment/ac-cn-
fema-flooding-anne-arundel-longforin-20201216-20201217-re4jd2crbbe5xfguwniynj cmza-
htmistory.html; Inland and Coastal Flooding, ANNE ARUNDEL CTY.,
https://www.aacounty.org/departments/publ ic-works/highways/road-
maintenance/Drainage_Maintenance/inland-and-coastal-flooding (last visited Feb. 22, 2021); Maryland's
Sea Level Is Rising, SEALEVELRiSE.ORG, https://sealevelrise.org/states/maryland/ (last visited Feb. 26,
2021).
lo Patrick Walsh et al., Adaptation, Sea Level Rise, and Property Prices in the Chesapeake Bay
Watershed, 95 LAND. ECONS. 19 (2019), available at
https://www.ncbi.nlm.nih.gov/pmc/articles/PMC6382001/.
" See Maryland's Sea Level Is Rising, supra note 9.
' Z See Surging Seas Risk Finder: Anne Arundel County, Maryland, USA, CLIMATE CENTRAL,
https://riskfinder.climatecentral.org/county/anne-arundel-county.md.us (last visited Feb. 22, 2021); Inland
and Coastal Flooding, supra note 9; 2018 HAZARD MITIGATION PLAN UPDATE 6-72, 6-77-6-89, ANNE
ARUNDEL CTY. (2018), https://www.aacounty.org/departments/office-of-emergency-management/forms-
publications/Hazard-Mitigation-Plan-2018.pdf; Ben Strauss et al., MARYLAND AND THE SURGING SEA: A
VULNERABILITY ASSESSMENT WITH PROJECTIONS FOR SEA LEVEL RISE AND COASTAL FLOOD RISK 14,
CLIMATE CENTRAL (Sept. 2014), https://sealevel.climatecentral.org/uploads/ssrf/MD-Report.pdf.
                                                      5
      Case
       Case1:21-cv-01323-ELH
            1:21-cv-01323-SAG Document
                               Document1-2
                                        2 Filed
                                           Filed05/27/21
                                                 05/27/21 Page
                                                           Page11
                                                                21ofof176
                                                                       349




myriad other environmental changes—all due to anthropogenic global warming—will increase in

Anne Arundel County.

        11.     As a direct result of those and other climate crisis-caused enviromnental changes,

the County has suffered and will continue to suffer severe injuries, including, but not limited to:

inundation and loss of County property; inundation of County parks and loss of or damage to

archaeological sites and historic properties; inundation of private property and businesses with

associated loss of tax revenue; injury or destruction of County-owned or -operated infrastructure

critical for operations, utility services, and risk management, as well as other assets essential to

community health, safety, and well-being; increased costs of maintaining public infrastructure,

including roads, storm drains, and runoff control measures; increased costs of providing

govei-nment services; increased costs related to maintaining public health; increased planning and

preparation costs for community adaptation and resiliency to the effects of the climate crisis;

population displacement and/or disruption and loss of or damage to homes, with associated harm

to the County; decreased tax revenue due to impacts on Anne Arundel County's tourism-based

economy; and others.13




13 See, e.g., 2018 HAZARD MITIGATION PLAN UPDATE, supra note 12, at 3-39-3-43, 6-80-6-83, 6-87-6-89,
8-185-8-187; Surging Seas Risk Finder, supra note 12; Inland and Coastal Flooding, supra note 9; David
Collins, Officials Explore How to Fund Climate Change Initiatives, Address Flooding, WBAL-TV (Jan.
15,     2020),     littps://www.wbaltv.com/article/maryland-climate-change-strategies-flooding-rising-sea-
levels/30538091#; Hazard; Anne Arundel County in 2040, CTR. FOR CLIMATB INTBGRITY,
https://www.climatecosts2040.org/costs/maryland-anne-arundel-county (last visited Feb. 22, 2021);
Theresa L. Martin, Tropical Cyclone Isabel: Anne Arundel County, MD, OFFICE OF EMBRGENCY MGMT.,
ANNE          ARUNDEL         CTY.      Gov'T       8,      15-17,      30              (Aug.       2008),
http://archive.aacounty.org/OEM/resources/TropicalCyclonelsabel_PublicVersionFinal.pdf;         GENERAL
DEVELOPMENT PLAN 2008: BACKGROUND REPORT ON SEA LEVEL RISE 1, 6-8 (Apr. 2008),
https://www.aacounty.org/departments/planning-and-zoning/long-range-planning/general-development-
plan/forms-and-publications/GDP_Background—SeaLevelRise.pdf; ANNE ARUNDEL CoUNTY GENERAL
DEVELOPMENT PLAN, 102, 107 (Apr. 2009) https://www.aacounty.org/departments/planning-and-
zoning/forms-and-publications/GDP2009.pdf
                                                    6
      Case
       Case1:21-cv-01323-ELH
            1:21-cv-01323-SAG Document
                               Document1-2
                                        2 Filed
                                           Filed05/27/21
                                                 05/27/21 Page
                                                           Page12
                                                                22ofof176
                                                                       349




       12.     Defendants' individual and collective conduct, including, but not limited to, their

introduction of fossil fuel products into the stream of commerce while knowing but failing to warn

of the threats posed to the world's cliinate; their wrongful promotion of their fossil fuel products

and concealment of known hazards associated with the use of those products; their public

deception campaigns designed to obscure the connection between their products and global

warming and the environmental, physical, social, and economic consequences flowing from it; and

their failure to pursue less hazardous alternatives; actually and proximately caused the

County's injuries. In other words, Defendants' concealment and misrepresentation of their

products' known dangers—and simultaneous proinotion of their unrestrained use—drove

consumption, and thus greenhouse gas pollution, and thus the climate crisis.

       13.     Accordingly, the County brings this action against Defendants for Public Nuisance,

Private Nuisance, Strict Liability for Failure to Warn, Negligent Failure to Warn, Trespass, and

violations of the Maryland Consumer Protection Act, Md. Code Ann., Comm. L. § 13-301.

       14.     The County hereby disclaims injuries arising on federal property. It also disclaims

injuries arising from special-formula fossil-fuel products that Defendants designed specifically for,

and provided exclusively to, the federal government for use by the military. The County seeks no

recovery or relief attributable to such conduct.

       15.     The County seeks to ensure that the parties who have profited from externalizing

the consequences and costs of dealing with global warming and its physical, environmental, social,

and economic consequences bear the costs of those impacts on Anne Arundel County, rather than

the County, taxpayers, residents, or broader segments of the public.




                                                   7
      Case
       Case1:21-cv-01323-ELH
            1:21-cv-01323-SAG Document
                               Document1-2
                                        2 Filed
                                           Filed05/27/21
                                                 05/27/21 Page
                                                           Page13
                                                                23ofof176
                                                                       349




II.    PARTIES

       A.      Plaintiff

       16.     Anne Arundel County, Maryland is a chartered county of the State of Maryland

established under Article XI-A of the State Constitution with powers conferred upon it by, inter

alia, Titles 9 and 10 of the Local Government Article of the Annotated Code of Maryland. Pursuant

to Section 103 of the Anne Arundel County Charter, all legal proceedings on behalf of its

constituent offices and departments are brought by the County in its corporate name, "Anne

Arundel County, Maryland."

       17.     Pursuant to Md. Code Ann., Loc. Gov't. § 9-201(2), the County, as a charter county,

has the authority to sue.

       18.     The County is the fifth largest county in Maryland by population. The County

provides many services for its residents, including public health, public assistance, and law

enforcement services, emergency care, and services for families and children. For its employees,

the County also funds its own health insurance and workers' compensation claims.

       19.     The County brings this action in its sovereign capacity for the public benefit and to

promote the welfare of the public. The County also brings this action as an exercise of its police

power, which includes, but is not limited to, its power to prevent pollution of Anne Arundel

County's property and waters, to prevent and abate nuisances, and to prevent and abate hazards to

public health, safety, welfare, and the environment.

       20.     Located along the Chesapeake Bay, Anne Arundel County is home to significant

maritime and tourism industries. In 2018, 6.3 million tourists visited Anne Arundel County;

spending more than $1.5 billion, nearly 80% of which was retained in the local economy;




                                                 8
      Case
       Case1:21-cv-01323-ELH
            1:21-cv-01323-SAG Document
                               Document1-2
                                        2 Filed
                                           Filed05/27/21
                                                 05/27/21 Page
                                                           Page14
                                                                24ofof176
                                                                       349




supporting 17,375 jobs; and generating millions in tax revenue.14 Several maritime industries are

important to the County's economy, and Anne Arundel County is home to hundreds of yacht clubs

and community and commercial marinas.15 Maritime activities enjoyed by tourists and residents

include swimming, powerboating, fishing and other seafood harvesting, sailing, and various water

sports.

          21.   The County also features a diverse range of natural, historical, and archaeological

resources. Anne Arundel County is home to four County regional parks, more than 100 community

and neighborhood parks, and several nature preserves. 16 There are hundreds of archaeological sites

situated throughout Anne Arundel County, dating back to prehistoric and historic periods, as well
                                                                           17
as numerous historic buildings, bridges, lighthouses, districts, and roads. Unfortunately, due to

Defendants' wrongful conduct and the ensuing climate crisis, many of these resources, like much

of Anne Arundel County, are now threatened by sea level rise, flooding, and natural disasters as a

result of climate change.

          22.   Anne Arundel County is already experiencing sea level rise and associated impacts.

Sea levels have already risen by 10 inches since 1950 and are rising about one inch every five

years in parts of Anne Arundel County.18 In the Chesapeake Bay, approximately one foot of sea

level rise has occurred over the past century, and sea levels in Maryland are rising at almost twice




la THE ECONOMIC IMPACT OF VISITATION TO ANNE ARUNDEL COUNTY AND ANNAPOLIS, MD,
ROCKPORT ANALYTICS LLC 3--4, (2019) [hereinafter ECONOMIC IMPACT OF VISITATION REPORT],
available at https://www.visitannapolis.org/about-us/reports/.
15 See 2018 HAZARD MITIGATION PLAN UPDATE, supra note 12, at 3-40.
16
    Our County, supra note 9.
17 See 2018 HAZARD MITIGATION PLAN UPDATE, supra note 12, at 3-41-3-42.

18 Maryland's Sea Level Is Rising, supra note 9.
        Case
         Case1:21-cv-01323-ELH
              1:21-cv-01323-SAG Document
                                 Document1-2
                                          2 Filed
                                             Filed05/27/21
                                                   05/27/21 Page
                                                             Page15
                                                                  25ofof176
                                                                         349




the global average rate.19 Anne Arundel County will experience significant additional sea level

rise over the coming decades through at least the end of the century.20

         23.       The sea level rise impacts to Anne Arundel County associated with an increase in

average mean sea level height include, but are not limited to, increased permanent inundation and

temporary flooding in natural and built environments, with higher tides and intensified storm surge

events, as well as damage and destruction of built structures, infrastructure, and historical and

cultural assets.

         24.       In addition, Anne Arundel County is and will continue to be impacted by increased

temperatures and disruptions to the hydrologic cycle, including extreme precipitation, extreme

heat events, and storms. Temperatures in Anne Arundel County have already risen 1.4°C and are

rising annually more rapidly than the national average.21 These changes have led to increased

property damage, economic injuries, and impacts to public health. The County has already spent

significant funds to mitigate and adapt to the effects of global warming, and it will need to continue

doing so, including by elevating roads; replacing road culverts; connecting residential septic

systems in vulnerable areas to wastewater treatment plants; and implementing urban tree planting




19
      GENERAL DEVELOPMENT PLAN 2008, supra note 13, at 1.
20   See Surging Seas Risk Finder, supra note 12.
zl See Steven Mufson et al., 2°C: Beyond the Limit: Extreme Climate Change Has Arrived in America,
WASH.POST (Aug. 13, 2019), https://www.washingtonpost.com/graphics/2019/national/climate-
environment/climate-change-america.
                                                    10
      Case
       Case1:21-cv-01323-ELH
            1:21-cv-01323-SAG Document
                               Document1-2
                                        2 Filed
                                           Filed05/27/21
                                                 05/27/21 Page
                                                           Page16
                                                                26ofof176
                                                                       349




programs, water quality restoration projects, erosion control measures, stormwater management

projects, and measures to identify and prioritize endangered historic and archaeological sites.22

       B.         Defendants

       23.        Defendants are responsible for a substantial portion of the total greenhouse gases

emitted since 1965. Defendants, individually and collectively, are responsible for extracting,

refining, processing, producing, promoting, and marketing fossil fuel products, the norrnal and

intended use of which has led to the emission of a substantial percentage of the total volume of

greenhouse gases released into the atmosphere since 1965. Accounting for their wrongful

promotion and marketing activities, Defendants bear a dominant responsibility for global warming

generally, and for the County's injuries in particular. Defendants' responsibility is even greater

considering their marketing, promotion, and sales activities in the wholesale and retail markets for

their products.

       24.        When reference in this Complaint is made to an act or omission of Defendants,

unless specifically attributed or otherwise stated, such references should be interpreted to mean

that the officers, directors, agents, einployees, or representatives of Defendants committed or

authorized such an act or omission, or failed to adequately supervise or properly control or direct

their employees while engaged in the manageinent, direction, operation, or control of the affairs

of Defendants, and did so while acting within the scope of their employment or agency.




zZ
  See 2018 HAzARD MITIGATION PLAN UPDATE, supra note 12, at 3-43, 8-185-8-187; Surging Seas Risk
Finder, supra note 12; ANNE ARUNDEL CTY. SEPTIC TASK FORCE — 2019 FINAL REPORT, ANNE ARUNDEL
CTY. DEP'T OF PUBLIC WORKS 14-17 (Apr. 2020), https://www.aacounty.orgJdepartments/public-
works/septic-task-force/stf-202004-report.pdf.
                                               11
      Case
       Case1:21-cv-01323-ELH
            1:21-cv-01323-SAG Document
                               Document1-2
                                        2 Filed
                                           Filed05/27/21
                                                 05/27/21 Page
                                                           Page17
                                                                27ofof176
                                                                       349




       25.     BP Entities: BP P.L.C., BP America, Inc., and BP Products North America, Inc.

               a.       Defendant BP P.L.C. is a multinational, vertically integrated energy and

petrochemical public liinited company, registered in England and Wales with its principal place of

business in London, England. BP P.L.C. consists of three main operating segments: (1) exploration

and production, (2) refining and marketing, and (3) gas power and renewables. BP P.L.C. is the

ultimate parent company of numerous subsidiaries, referred to collectively as the "BP Group,"

which explore for and extract oil and gas worldwide; refine oil into fossil fuel products such as

gasoline; and market and sell oil, fuel, other refined petroleum products, and natural gas

worldwide. BP P.L.C.'s subsidiaries explore for oil and natural gas under a wide range of licensing,

joint arrangement, and other contractual agreements.

               b.      BP P.L.C. controls and has controlled companywide decisions about the

quantity and extent of fossil fuel production and sales, including those of its subsidiaries. BP P.L.C.

determines whether and to what extent its holdings market, produce, and/or distribute fossil fuel

products. For instance, BP P.L.C. reported that in 2016-17 it brought online thirteen major fossil

fuel exploration and production projects. These contributed to a 12% increase in the BP Group's

overall fossil fuel product production. These projects were carried out by BP P.L.C.'s subsidiaries.

Based on these projects, BP P.L.C. expects the BP Group to deliver to customers 900,000 barrels

of new product per day by 2021. BP P.L.C. further reported that in 2017 it sanctioned three new

exploration projects in Trinidad, India, and the Gulf of Mexico.

               C.      BP P.L.C. controls and has controlled companywide decisions, including

those of its subsidiaries, related to marketing, advertising, climate change and greenhouse gas

emissions from its fossil fuel products, and communications strategies concerning climate change

and the link between fossil fuel use and climate-related impacts on the environment and

                                                  12
      Case
       Case1:21-cv-01323-ELH
            1:21-cv-01323-SAG Document
                               Document1-2
                                        2 Filed
                                           Filed05/27/21
                                                 05/27/21 Page
                                                           Page18
                                                                28ofof176
                                                                       349




communities. BP P.L.C. makes fossil fuel production decisions for the entire BP Group based on

factors including climate change. BP P.L.C.'s Board of Directors is the highest decision-making

body within the company, with direct responsibility for the BP Group's climate change policy. BP

P.L.C.'s chief executive is responsible for maintaining the BP Group's system of internal control

that governs the BP Group's business conduct. BP P.L.C.'s senior leadership directly oversees a

carbon steering group, which manages climate-related matters and consists of two committees

overseen directly by the board that focus on climate-related investments.

               d.      Defendant BP America Inc. is a wholly owned subsidiary of BP P.L.C. that

acts on BP P.L.C.'s behalf and subject to BP P.L.C.'s control. BP America Inc. is a vertically

integrated energy and petrochemical company incorporated in the State of Delaware with its

headquarters and principal place of business in Houston, Texas. BP America Inc. consists of

numerous divisions and affiliates in all aspects of the fossil fuel industry, including exploration for

and production of crude oil and natural gas; manufacture of petroleum products; and

transportation, marketing, and sale of crude oil, natural gas, and petroleum products. BP America

Inc. has been qualified to do business in Maryland. BP America Inc. was formerly known as, did

or does business as, and/or is the successor in liability to Amoco Corporation; Amoco Oil

Company; ARCO Products Company; Atlantic Richfield Delaware Corporation; Atlantic

Richfield Company; BP Exploration & Oil, Inc.; BP Products North America Inc.; BP Ainoco

Corporation; BP Amoco Plc; BP Oil, Inc.; BP Oil Company; Sohio Oil Company; Standard Oil of

Ohio ("SOHIO"); Standard Oil (Indiana); The Atlantic Richfield Company and its division, the

Arco Chemical Company. BP America Inc. is qualified to do business in Maryland and has a

registered agent for service of process in Lutherville-Timonium, Maryland.




                                                  13
      Case
       Case1:21-cv-01323-ELH
            1:21-cv-01323-SAG Document
                               Document1-2
                                        2 Filed
                                           Filed05/27/21
                                                 05/27/21 Page
                                                           Page19
                                                                29ofof176
                                                                       349




               e.      Defendant BP Products North America Inc. is a subsidiary of BP P.L.C.

that acts on BP P.L.C.'s behalf and subject to BP P.L.C.'s control. BP Products North America

Inc. is engaged in fossil fuel exploration, production, refining, and marketing. It is formed under

the laws of Maryland and domiciled in Maryland. BP Products North America Inc. maintains its

principal office at 351 West Camden Street, Baltimore, Maryland, 21201, and has a registered

agent for service of process in Lutherville-Timonium, Maryland.

               f.      Defendants BP P.L.C., BP America, Inc., BP Products North America, Inc.,

and their predecessors, successors, parents, subsidiaries, affiliates, and divisions are collectively

referred to herein as "BP."

               g.      The County's claims against BP arise out of the acts and omissions of BP

in Maryland and BP's actions elsewhere that caused the injuries in Maryland.

               h.      BP has and continues to purposefully direct its tortious conduct toward

Maryland by intentionally and wrongfully distributing, marketing, advertising, promoting, and

supplying its fossil fuel products in Maryland, with knowledge that those products have caused

and will continue to cause climate crisis-related injuries in Maryland, including the County's

injuries. BP's statements in and outside of Maryland made in furtherance of its campaign of

deception and denial, and its chronic failure to warn consumers of global warming-related hazards

when it marketed, advertised, and sold its products both in and outside of Maryland, were intended

to conceal and mislead consumers and the public, including the County and its residents, about the

serious adverse consequences from continued use of BP's products. That conduct was intended to

reach and influence the County, as well as its residents, among others, to continue unabated use of

Defendants' fossil fuel products in and outside of Maryland, resulting in the County's injuries.




                                                 14
      Case
       Case1:21-cv-01323-ELH
            1:21-cv-01323-SAG Document
                               Document1-2
                                        2 Filed
                                           Filed05/27/21
                                                 05/27/21 Page
                                                           Page20
                                                                30ofof176
                                                                       349




               i.      From 1995 to 2019, BP, and specifically BP P.L.C., spent at least $7 million

on advertising reaching consumers in the Anne Arundel County and greater Maryland market

related to its fossil fuel products. These advertisements contained no warning commensurate with

the risks of BP's products. Moreover, these advertisements also contained false or misleading

statements, misrepresentations, and/or material omissions obfuscating the connection between

BP's fossil fuel products and climate change, and/or misrepresenting BP's products or BP itself as

environmentally friendly.

               j.      A substantial portion of BP's fossil fuel products are or have been

transported, traded, distributed, marketed, manufactured, promoted, sold, and/or consumed in

Maryland, from which BP derives and has derived substantial revenue. For example, BP owns a

substantial interest in a fossil fuel terminal in Curtis Bay, Maryland, with the capacity to store and

distribute approximately 21,840,000 gallons of oil. BP has over 260 employees in Maryland as of

2018, and it spent nearly $12 million on vendors in Maryland in that same year. Additionally, BP

markets and/or has promoted and marlceted gasoline and other fossil fuel products to consumers,

including through numerous BP- and Amoco-branded petroleum service stations in Maryland.

       26.     Crown Central Entities: Crown Central LLC, Crown Central New

Holdings, LLC, and Rosemore, Inc.

               a.      Defendant Crown Central LLC, a successor in liability by merger to

Crown Central Petroleum Corporation, has been among the largest independent refiners and

marketers of petroleum products in the United States. Crown Central LLC was formerly known

as, did or does business as, and/or is the predecessor in liability to Defendant Crown Central New

Holdings, LLC. Defendant Rosemore, Inc. is the parent company of Crown Central LLC and has

assumed certain liabilities from Crown Central Petroleum Corporation; it also has other

                                                 15
      Case
       Case1:21-cv-01323-ELH
            1:21-cv-01323-SAG Document
                               Document1-2
                                        2 Filed
                                           Filed05/27/21
                                                 05/27/21 Page
                                                           Page21
                                                                31ofof176
                                                                       349




subsidiaries that perform oil and gas exploration, production, and transportation. Rosemore, Inc.

traces its roots back to 1931 when the original founders of the American Oil Company

("AMOCO") formed a corporation to consolidate, expand, and diversify their business activities.

               b.      Crown Central LLC was formed in Maryland and converted to a Delaware

limited liability company in 2018. Crown Central LLC has its principal offices in Baltimore,

Maryland, is qualified to do business in Maryland, and has a registered agent for service of process

in Maryland. Crown Central New Holdings, LLC is incorporated in Maryland, has its principal

offices in Baltimore, Maryland, and has a registered agent for service of process in Maryland.

Rosemore, Inc. is incorporated in Maryland, has its principal offices in Baltimore, Maryland, and

has a registered agent for service of process in Maryland.

               C.      Defendants Crown Central LLC, Crown Central New Holdings, LLC,

Rosemore, Inc., and their predecessors, successors, parents, subsidiaries, affiliates, and divisions

are collectively referred to herein as "Crown Central."

               d.      Crown Central has and continues to purposefully direct its tortious conduct

toward Maryland by intentionally and wrongfully distributing, marketing, advertising, promoting,

and supplying its fossil fuel products in Maryland, with knowledge that those products have caused

and will continue to cause climate crisis-related injuries in Maryland, including the County's

injuries. Crown Central's statements in and outside of Maryland made in furtherance of its

cainpaign of deception and denial, and its chronic failure to warn consumers of global warming-

related hazards when it marketed, advertised, and sold its products both in and outside of Maryland,

were intended to conceal and mislead consumers and the public, including the County and its

residents, about the serious adverse consequences from continued use of Crown Central's

products. That conduct was intended to reach and influence the County, as well as its residents,

                                                16
      Case
       Case1:21-cv-01323-ELH
            1:21-cv-01323-SAG Document
                               Document1-2
                                        2 Filed
                                           Filed05/27/21
                                                 05/27/21 Page
                                                           Page22
                                                                32ofof176
                                                                       349




among others, to continue unabated use of Defendants' fossil fuel products in and outside of

Maryland, resulting in the County's injuries.

               e.      Crown Central transacts and/or has transacted substantial fossil fuel-related

business in Maryland. A substantial portion of Crown Central's fossil fuel products are or have

been extracted, refined, transported, traded, distributed, marketed, manufactured, sold, and/or

consumed in Maryland, from which Crown Central derives and has derived substantial revenue.

For example, Crown Central marketed or markets gasoline and other fossil fuel products to

consumers in Maryland through Crown-branded petroleum service stations in Maryland.

       27.     Chevron Entities: Chevron Corporation and Chevron U.S.A. Inc.

               a.      Defendant Chevron Corporation is a multinational, vertically integrated

energy and chemicals company incorporated in the State of Delaware, with its global headquarters

and principal place of business in San Ramon, California.

               b.      Chevron Corporation operates through a web of United States and

international subsidiaries at all levels of the fossil fuel supply chain. Chevron Corporation's and

its subsidiaries' operations consist of: 1) exploring for, developing, and producing crude oil and

natural gas; 2) processing, liquefaction, transportation, and regasification associated with liquefied

natural gas; 3) transporting crude oil by major international oil expoi-t pipelines; 4) transporting,

storage, and marketing of natural gas; 5) refining crude oil into petroleum products and marketing

of crude oil and refined products; 6) transporting crude oil and refined products by pipeline, inarine

vessel, motor equipment, and rail car; 7) basic and applied research in multiple scientific fields

including chemistry, geology, and engineering; and 8) manufacturing and marketing of commodity

petrochemicals, plastics for industrial uses, and fuel and lubricant additives.




                                                 17
      Case
       Case1:21-cv-01323-ELH
            1:21-cv-01323-SAG Document
                               Document1-2
                                        2 Filed
                                           Filed05/27/21
                                                 05/27/21 Page
                                                           Page23
                                                                33ofof176
                                                                       349




                C.      Chevron Corporation controls and has controlled companywide decisions

about the quantity and extent of fossil fuel production and sales, including those of its subsidiaries.

Chevron Corporation determines whether and to what extent its holdings market, produce, and/or

distribute fossil fuel products.

                d.      Chevron Corporation controls and has controlled companywide decisions,

including those of its subsidiaries, related to marketing, advertising, climate change and

greenhouse gas emissions from its fossil fuel products, and communications strategies concerning

climate change and the link between fossil fuel use and climate-related impacts on the environment

and communities.

                e.     Defendant Chevron U.S.A. Inc. is a Pennsylvania corporation with its

principal place of business located in San Ramon, California. Chevron U.S.A. Inc. is qualified to

do business in Maryland and has a registered agent for service of process in Maryland. Chevron

U.S.A. Inc. is a wholly owned subsidiary of Chevron Corporation that acts on Chevron

Corporation's behalf and subject to Chevron Corporation's control. Chevron U.S.A. Inc. was

formerly known as, did or does business as, and/or is the successor in liability to Gulf Oil

Corporation, Gulf Oil Corporation of Pennsylvania, Chevron Products Company, and Chevron

Chemical Company.

                f.     Defendants Chevron Corporation, Chevron U.S.A. Inc., and their

predecessors, successors, parents, subsidiaries, affiliates, and divisions are collectively referred to

herein as "Chevron."

               g.      Chevron has and continues to purposefully direct its tortious conduct toward

Maryland by intentionally and wrongfully distributing, marketing, advertising, proinoting, and

supplying its fossil fuel products in Maryland, with knowledge that those products have caused

                                                  18
      Case
       Case1:21-cv-01323-ELH
            1:21-cv-01323-SAG Document
                               Document1-2
                                        2 Filed
                                           Filed05/27/21
                                                 05/27/21 Page
                                                           Page24
                                                                34ofof176
                                                                       349




and will continue to cause climate crisis-related injuries in Maryland, including the County's

injuries. Chevron's statements in and outside of Maryland made in furtherance of its campaign of

deception and denial, and its chronic failure to warn consumers of global warming-related hazards

when it marketed, advertised, and sold its products both in and outside of Maryland, were intended

to conceal and inislead consumers and the public, including the County and its residents, about the

serious adverse consequences from continued use of Chevron's products. That conduct was

intended to reach and influence the County, as well as its residents, among others, to continue

unabated use of Defendants' fossil fuel products in and outside of Maryland, resulting in the

County's injuries.

               h.     From 1995 to 2019, Chevron spent at least hundreds of thousands of dollars

on advertising related to its fossil fuel products reaching consumers in the Anne Arundel County

and greater Maryland market. These advertisements contained no warning commensurate with the

risks of Chevron's products. Moreover, these advertisements also contained false or misleading

statements, misrepresentations, and/or material omissions obfuscating the connection between

Chevron's fossil fuel products and climate change and/or misrepresenting Chevron's products or

Chevron itself as environmentally friendly.

               i.     Chevron transacts and has transacted substantial fossil fuel-related business

in Maryland. A substantial portion of Chevron's fossil fuel products are or have been extracted,

refined, transported, traded, distributed, promoted, marketed, manufactured, sold, and/or

consumed in Maryland, from which Chevron derives and has derived substantial revenue. For

example, Chevron owned and operated a petroleum and asphalt refinery and fossil fuel-product

terminal in Baltiinore directly and/or through its subsidiaries and predecessors-in-interest for a

period spanning at least 1948 to 2003. Additionally, Chevron markets and/or has marketed

                                                19
      Case
       Case1:21-cv-01323-ELH
            1:21-cv-01323-SAG Document
                               Document1-2
                                        2 Filed
                                           Filed05/27/21
                                                 05/27/21 Page
                                                           Page25
                                                                35ofof176
                                                                       349




gasoline and other fossil fuel products to consumers, including through Chevron-branded

petroleum service stations in Maryland. Chevron has also proinoted its gasoline and other fossil

fuel products, as well as its Chevron U.S.A. Inc. National Travel Card gasoline credit card, to

Maryland consumers through print advertisements in Maiyland publications, including the

Baltimore Sun.

       28.       Exxon Entities: Exxon Mobil Corporation and ExxonMobil Oil Corporation

                 a.    Defendant Exxon Mobil Corporation is a multinational, vertically

integrated energy and chemicals company incorporated in the State of New Jersey with its

headquarters and principal place of business in Irving, Texas. Exxon Mobil Corporation is among

the largest publicly traded international oil and gas companies in the world. Exxon Mobil

Corporation was formerly known as, did or does business as, and/or is the successor in liability to

ExxonMobil Refining and Supply Company, Exxon Chemical U.S.A., ExxonMobil Chemical

Corporation, ExxonMobil Chemical U.S.A., ExxonMobil Refining & Supply Corporation, Exxon

Company, U.S.A., Exxon Corporation, and Mobil Corporation. Exxon Mobil Corporation is

qualified to do business in Maryland and has a registered agent for service of process in

Baltimore, Maryland.

               b.      Exxon Mobil Corporation controls and has controlled coinpanywide

decisions about the quantity and extent of fossil fuel production and sales, including those of its

subsidiaries. Exxon Mobil Corporation's 2017 Form 10-K filed with the United States Securities

and Exchange Commission represents that its success, including its "ability to mitigate risk and

provide attractive returns to shareholders, depends on [its] ability to successfully manage [its]




                                                20
      Case
       Case1:21-cv-01323-ELH
            1:21-cv-01323-SAG Document
                               Document1-2
                                        2 Filed
                                           Filed05/27/21
                                                 05/27/21 Page
                                                           Page26
                                                                36ofof176
                                                                       349




                                                 b tYp es and locations of L~its~proj ects."23 Exxon
overall portfolio, including diversification amonQ

Mobil Corporation determines whether and to what extent its subsidiaries market, produce, and/or

distribute fossil fuel products.

               C.       Exxon Mobil Corporation controls and has controlled companywide

decisions, including those of its subsidiaries, related to marketing, advertising, climate change and

greenhouse gas emissions from its fossil fuel products, and communications strategies concerning

climate change and the link between fossil fuel use and climate-related impacts on the environment

and communities. Exxon Mobil Corporation's Board of Directors holds the highest level of direct

responsibility for climate change policy within the company. Exxon Mobil Corporation's

Chairman of the Board and Chief Executive Officer, its President and the other members of its

Management Committee are actively engaged in discussions relating to greenhouse gas emissions

and the risks of climate change on an ongoing basis. Exxon Mobil Corporation requires its

subsidiaries to provide an estimate of greenhouse gas-related emissions costs in their economic

projections when seeking funding for capital investments.

               d.      Defendant ExxonMobil Oil Corporation is a wholly owned subsidiary of

Exxon Mobil Corporation that acts on Exxon Mobil Corporation's behalf and subject to Exxon

Mobil Corporation's control. ExxonMobil Oil Corporation is incorporated in the State of New

York with its principal place of business in Irving, Texas. ExxonMobil Oil Corporation is qualified

to do business in Maryland and has a registered agent for service of process in Maryland.

ExxonMobil Oil Corporation was formerly lcnown as, did or does business as, and/or is the

successor in liability to Mobil Oil Corporation.



23 EXXON MOBIL CORPORATION, FORM I O-K: ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(D) OF
THE SECURITIES EXCHANGE ACT OF 1934 3-4 (Feb. 28, 2018).
                                                   21
      Case
       Case1:21-cv-01323-ELH
            1:21-cv-01323-SAG Document
                               Document1-2
                                        2 Filed
                                           Filed05/27/21
                                                 05/27/21 Page
                                                           Page27
                                                                37ofof176
                                                                       349




               e.      Defendants Exxon Mobil Corporation, ExxonMobil Oil Corporation, and

their predecessors, successors, parents, subsidiaries, affiliates, and divisions are collectively

referred to herein as "Exxon."

               f.      Exxon consists of numerous divisions and affiliates in all areas of the fossil

fuel industry, including exploration for and production of crude oil and natural gas; manufacture

of petroleum products; and transportation, promotion, marketing, and sale of crude oil, natural gas,

and petroleum products. Exxon is also a major manufacturer and marketer of commodity

petrochemical products.

               g.      Exxon has and continues to purposefully direct its tortious conduct toward

Maryland by intentionally and wrongfully marketing, advertising, promoting, and supplying its

fossil fuel products in Maryland, with knowledge that those products have caused and will continue

to cause climate crisis-related injuries in Maiyland, including the County's injuries. A substantial

portion of Exxon's fossil fuel products are or have been extracted, refined, transported, traded,

distributed, promoted, marketed, manufactured, sold, and/or consumed in Maryland, from which

Exxon derives and has derived substantial revenue. For example, Exxon directly and through its

subsidiaries and/or predecessors in interest owned and operated an oil refinery in Baltimore from

1893 to the mid-1950s. In the mid-1950s, the facility was converted to a petroleum storage and

marketing facility which Exxon operated until 1998.

               h.      Exxon's statements in and outside of Maryland made in fut-therance of its

campaign of deception and denial, and its chronic failure to warn consumers of global warming-

related hazards when it marketed, advertised, and sold its products both in and outside of Maryland,

were intended to conceal and mislead consumers and the public, including the County and its

residents, about the serious adverse consequences from continued use of Exxon's products. That

                                                 22
      Case
       Case1:21-cv-01323-ELH
            1:21-cv-01323-SAG Document
                               Document1-2
                                        2 Filed
                                           Filed05/27/21
                                                 05/27/21 Page
                                                           Page28
                                                                38ofof176
                                                                       349




conduct was intended to reach and influence the County, as well as its residents, among others, to

continue unabated use of Defendants' fossil fuel products in and outside of Maryland, resulting in

the County's injuries. Exxon markets or has marketed gasoline and other fossil fuel products to

consumers, including through at least 250 Exxon-branded and at least 40 Mobil-branded petroleum

service stations in Maryland. Exxon maintains an interactive website that allows consumers to

locate Exxon-branded gas stations in Maryland. Exxon has also advertised its gasoline and other

fossil fuel products, as well as Exxon-branded credit cards such as "Exxon Card" and loyalty

programs including Exxon's "Thrifty, Thursday Coupon Book" and coupons for gasoline and

airline ticket discounts, to consumers in Maryland through print advertiseinents in the

Baltimore Sun.

                 i.    Between approximately 1998 and 2009, Exxon contributed at least $1

million to the Annapolis Center for Science-Based Public Policy, a non-partisan public advocacy

organization headquartered in Annapolis that published numerous reports, pamphlets, and other

documents emphasizing the supposed "uncertainty" of climate change and climate science. From

1995 to 2019, Exxon also spent more than $5 million on advertising related to its fossil fuel

products reaching consumers in the Anne Arundel County and greater Maryland market.

       29.     Shell Entities: Royal Dutch Shell PLC and Shell Oil Company

               a.     Defendant Royal Dutch Shell PLC is a multinational, vertically integrated

energy and petrocheinical company. Royal Dutch Shell PLC is incorporated in England and Wales,

with its headquarters and principal place of business in The Hague, Netherlands. Royal Dutch

Shell PLC consists of over a thousand divisions, subsidiaries, and affiliates engaged in all aspects




                                                23
      Case
       Case1:21-cv-01323-ELH
            1:21-cv-01323-SAG Document
                               Document1-2
                                        2 Filed
                                           Filed05/27/21
                                                 05/27/21 Page
                                                           Page29
                                                                39ofof176
                                                                       349




of the fossil fuel industry, including exploration, development, extraction, and manufacturing, as

well as energy production, transport, trading, marketing, and sales.

               b.      Royal Dutch Shell PLC controls and has controlled companywide decisions

about the quantity and extent of fossil fuel production and sales, including those of its subsidiaries.

Royal Dutch Shell PLC's Board of Directors determines whether and to what extent Shell

subsidiary holdings around the globe market, produce, and/or distribute Shell-branded fossil fuel

products. For instance, in 2015, a Royal Dutch Shell PLC subsidiary employee admitted in a

deposition that Royal Dutch Shell PLC's Board of Directors made the decision whether to drill a

particular oil deposit off the coast of Alaska.

               C.      Royal Dutch Shell PLC controls and has controlled companywide decisions

including those of its subsidiaries, related to marketing, advertising, climate change and

greenhouse gas emissions from its fossil fuel products, and communications strategies concerning

climate change and the link between fossil fuel use and climate-related impacts on the environment

and communities. Overall accountability for climate change within the Shell group of companies

lies with Royal Dutch Shell PLC's Chief Executive Officer ("CEO") and Executive Committee.

Additionally, in November 2017, Royal Dutch Shell PLC announced it would reduce the carbon

footprint of "its energy products" by "around" half by 2050. Royal Dutch Shell PLC's effort is

inclusive of all fossil fuel products produced under the Shell brand, including those of its

subsidiaries. Royal Dutch Shell PLC's CEO stated that Royal Dutch Shell PLC would reduce the

carbon footprint of its products, including those of its subsidiaries, "by reducing the net carbon

footprint of the full range of Shell emissions, from our operations and from the consumption of

our products." Additionally, at least as early as 1988, Royal Dutch Shell PLC, by and through its

subsidiaries, was researching companywide CO2 emissions and concluded that the Shell group of

                                                  24
      Case
       Case1:21-cv-01323-ELH
            1:21-cv-01323-SAG Document
                               Document1-2
                                        2 Filed
                                           Filed05/27/21
                                                 05/27/21 Page
                                                           Page30
                                                                40ofof176
                                                                       349




companies accounted for "4% of the CO2 emitted worldwide from combustion," and that climatic

changes could compel the Shell group, as controlled by Royal Dutch Shell PLC, to "examine the

possibilities of expanding and contracting [its] business accordingly."24

               d.      Defendant Shell Oil Company is a wholly owned subsidiary of Royal

Dutch Shell PLC that acts on Royal Dutch Shell PLC's behalf and subject to Royal Dutch Shell

PLC's control. Shell Oil Company is incorporated in Delaware and with its principal place of

business in Houston, Texas. Shell Oil Company is qualified to do business in Maryland and has a

registered agent for service of process in Maryland. Shell Oil Company was formerly known as,

did or does business as, and/or is the successor in liability to Deer Park Refining LP, Shell Oil,

Shell Oil Products, Shell Chemical, Shell Trading US, Shell Trading (US) Cornpany, Shell Energy

Services, Texaco Inc., The Pennzoil Company, Shell Oil Products Company LLC, Shell Oil

Products Company, Star Enterprise, LLC, Star Enterprise LLC, and Pennzoil-Quaker State

Company.

               e.      Defendants Royal Dutch Shell PLC, Shell Oil Company, and their

predecessors, successors, parents, subsidiaries, affiliates, and divisions are collectively referred to

herein as "Shell."

               f.      Shell has purposefully directed, and puiposefully directs fossil fuel products

into Maryland, and it has conducted substantial fossil fuel business in Maryland. In particular,

Shell has marketed and continues to market gasoline and other fossil fuel products to consumers

through over 100 Shell-branded petroleum service stations in Maryland. Shell tightly controls the

marketing, branding, and appearance of franchisees operating Shell-branded stations, which may



z4
  Shell Internationale Petroleum Maatschappij B.V., The Greenhouse Effect 29 (1988) (prepared for Shell
Environmental Conservation Committee).
                                                 25
      Case
       Case1:21-cv-01323-ELH
            1:21-cv-01323-SAG Document
                               Document1-2
                                        2 Filed
                                           Filed05/27/21
                                                 05/27/21 Page
                                                           Page31
                                                                41ofof176
                                                                       349




not, for example, display any unapproved signage. Prior to March 2017, Royal Dutch Shell PLC

also solely operated two petroleum storage and distribution terminals in Baltimore in which it

owned a 50% stake, at which it transferred and stored distillate oils, various grades of gasoline,

liquid gasoline additives, and distillate products.

               g.      Shell has and continues to purposefully direct its tortious conduct toward

Maryland by intentionally and wrongfully distributing, marketing, advertising, promoting, and

supplying its products in Maryland, with knowledge that those products have caused and will

continue to cause climate crisis-related injuries in Maryland, including the County's injuries.

Shell's statements in and outside of Maryland made in furtherance of its campaign of deception

and denial, and its chronic failure to warn consumers of global warming-related hazards when it

marketed, advertised, and sold its products both in and outside of Maryland, were intended to

conceal and mislead consumers and the public, including the County and its residents, about the

serious adverse consequences from continued use of Shell's products. That conduct was intended

to reach and influence the County, as well as its residents, among others, to continue unabated use

of Defendants' fossil fuel products in and outside of Maryland, resulting in the County's injuries.

From 1995 to 2019, Shell spent more than $14 million on advertising related to its fossil fuel

products reaching consumers in the Anne Arundel County and greater Maryland market.

               h.      Shell transacts and has transacted substantial fossil fuel-related business in

Maryland. A substantial portion of Shell's fossil fuel products are or have been extracted, refined,

transported, traded, distributed, promoted, marketed, manufactured, sold, and/or consumed in

Maryland, from which Shell derives and has derived substantial revenue.




                                                 ali-
      Case
       Case1:21-cv-01323-ELH
            1:21-cv-01323-SAG Document
                               Document1-2
                                        2 Filed
                                           Filed05/27/21
                                                 05/27/21 Page
                                                           Page32
                                                                42ofof176
                                                                       349




        30.     Citgo Petroleum Corporation

                a.     Defendant Citgo Petroleum Corporation is a multinational energy

company that is a direct, wholly owned subsidiary of PDV America, Incorporated, which is a

wholly owned subsidiary of PDV Holding, Incorporated. Citgo Petroleum Corporation is

incorporated in Delaware and maintains its headquarters in Houston, Texas. Citgo Petroleum

Corporation is qualified to do business in Maryland and has a registered agent for service of

process in Maryland.

                b.      Citgo Petroleum Corporation controls and has controlled companywide

decisions about the quantity and extent of fossil fuel production and sales, including those of its

subsidiaries. Citgo Petroleum Corporation determines whether and to what extent its holdings

market, produce, and/or distribute fossil fuel products.

               C.      Citgo Petroleum Corporation controls and has controlled cornpanywide

decisions, including those of its subsidiaries, related to marketing, advertising, climate change and

greenhouse gas emissions from its fossil fuel products, and communications strategies concerning

climate change and the link between fossil fuel use and climate-related impacts on the environment

and communities.

               d.      Defendant Citgo Petroleum Corporation and its predecessors, successors,

parents, subsidiaries, affiliates, and divisions are collectively referred to herein as "Citgo."

               e.      Citgo has and continues to purposefully direct its tortious conduct toward

Maryland by intentionally and wrongfully distributing, marketing, advertising, promoting, and

supplying its fossil fuel products in Maryland, with knowledge that those products have caused

and will continue to cause climate crisis-related injuries in Maryland, including the County's

injuries. Citgo's stateinents in and outside of Maryland made in furtherance of its campaign of

                                                  27
      Case
       Case1:21-cv-01323-ELH
            1:21-cv-01323-SAG Document
                               Document1-2
                                        2 Filed
                                           Filed05/27/21
                                                 05/27/21 Page
                                                           Page33
                                                                43ofof176
                                                                       349




deception and denial, and its chronic failure to warn consumers of global warming-related hazards

when it marketed, advei-tised, and sold its products both in and outside of Maryland, were intended

to conceal and mislead consumers and the public, including the County and its residents, about the

serious adverse consequences from continued use of Citgo's products. That conduct was intended

to reach and influence the County, as well as its residents, among others, to continue unabated use

of Defendants' fossil fuel products in and outside of Maryland, resulting in the County's injuries.

From 1995 to 2019, Citgo spent at least $2 million on advertising related to its fossil fuel products

reaching consumers in the Anne Arundel County and greater Maryland market.

               f.      Citgo transacts and/or has transacted substantial fossil fuel-related business

in Maryland. A substantial portion of Citgo's fossil fuel products are or have been transported,

traded, distributed, promoted, marketed, manufactured, sold, and/or consumed in Maryland, from

which Citgo derives and has derived substantial revenue. For instance, the Citgo Terminal at the

Port of Baltimore distributes more than 430 million gallons of gasoline and diesel and other fossil

fuel products annually to retail service stations across the northeastern United States, including

Maryland. The Citgo Terminal is also a major supplier of ethanol, a gasoline additive, to the mid-

Atlantic region, including Maryland. Additionally, Citgo marketed or markets gasoline and other

fossil fuel products to consumers in Maryland, including through approximately 150 Citgo-

branded petroleum service stations in Maryland. Citgo has also posted job listings for its Baltimore

facility in the Baltimore Sun. Citgo owns and operates an interactive webpage that allows

consumers to locate Citgo-branded gas stations in Maryland.




                                                 28
      Case
       Case1:21-cv-01323-ELH
            1:21-cv-01323-SAG Document
                               Document1-2
                                        2 Filed
                                           Filed05/27/21
                                                 05/27/21 Page
                                                           Page34
                                                                44ofof176
                                                                       349




        31.    ConocoPhillips Entities: ConocoPhillips, ConocoPhillips Company, Phillips

66, and Phillips 66 Company

               a.      Defendant ConocoPhillips is a multinational energy company incorporated

in the State of Delaware and with its principal place of business in Houston, Texas. ConocoPhillips

consists of numerous divisions, subsidiaries, and affiliates that carry out ConocoPhillips's

fundamental decisions related to all aspects of the fossil fuel industry, including exploration,

extraction, production, manufacture, transport, and marketing.

               b.      ConocoPhillips controls and has controlled companywide decisions about

the quantity and extent of fossil fuel production and sales, including those of its subsidiaries.

ConocoPhillips's most recent annual report subsumes the operations of the entire ConocoPhillips

group of subsidiaries under its name. Therein, ConocoPhillips represents that its value—for which

ConocoPhillips maintains ultimate responsibility—is a function of its decisions to direct

subsidiaries to explore for and produce fossil fuels: "Unless we successfully add to our existing

proved reserves, our future crude oil, bitumen, natural gas and natural gas liquids production will

decline, resulting in an adverse impact to our business." ConocoPhillips optimizes the

ConocoPhillips group's oil and gas portfolio to fit ConocoPhillips's strategic plan. For example,

in November 2016, ConocoPhillips announced a plan to generate $5 billion to $8 billion of

proceeds over two years by optiinizing its business portfolio, including its fossil fuel product

business, to focus on low cost-of-supply fossil fuel production projects that strategically fit its

development plans. ConocoPhillips deterrnines whether and to what extent its holdings market,

produce, and/or distribute fossil fuel products.

               C.      ConocoPhillips controls and has controlled companywide decisions,

including those of its subsidiaries, related to marketing, advertising, climate change and

                                                   29
      Case
       Case1:21-cv-01323-ELH
            1:21-cv-01323-SAG Document
                               Document1-2
                                        2 Filed
                                           Filed05/27/21
                                                 05/27/21 Page
                                                           Page35
                                                                45ofof176
                                                                       349




greenhouse gas emissions from its fossil fuel products, and communications strategies concerning

climate change and the link between fossil fuel use and climate-related impacts on the environment

and cominunities. For instance, ConocoPhillips's Board of Directors has the highest level of direct

responsibility for climate change policy within the company. ConocoPhillips has developed and

implements a corporate Climate Change Action Plan to govern climate change decision-making

across all entities in the ConocoPhillips group.

               d.      Defendant ConocoPhillips Company is a wholly owned subsidiary of

ConocoPhillips that acts on ConocoPhillips's behalf and subject to ConocoPhillips's control.

ConocoPhillips Company is incorporated in Delaware and has its principal office in Bartlesville,

Oklahoma. ConocoPhillips Company is qualified to do business in Maryland and has a registered

agent for service of process in Maryland.

               e.      Defendant Phillips 66 is a multinational energy and petrochemical

company incorporated in Delaware and with its principal place of business in Houston, Texas. It

encompasses downstream fossil fuel processing, refining, transport, and marketing segments that

were formerly owned and/or controlled by ConocoPhillips.

               f.      Defendant Phillips 66 Company is a wholly owned subsidiary of Phillips

66 that acts on Phillips 66's behalf and subject to Phillips 66's control. Phillips 66 Company is

incorporated in Delaware and has its principal office in Houston, Texas. Phillips 66 Company is

qualified to do business in Maryland and has a registered agent for service of process in Maryland.

Phillips 66 Company was formerly known as, did or does business as, and/or is the successor in

liability to Phillips Petroleum Company, Conoco, Inc., Tosco Corporation, and Tosco Refining

Co.




                                                   T
      Case
       Case1:21-cv-01323-ELH
            1:21-cv-01323-SAG Document
                               Document1-2
                                        2 Filed
                                           Filed05/27/21
                                                 05/27/21 Page
                                                           Page36
                                                                46ofof176
                                                                       349




               g.      Defendants ConocoPhillips, ConocoPhillips Company, Phillips 66, Phillips

66 Company, and their predecessors, successors, parents, subsidiaries, affiliates, and divisions are

collectively referred to herein as "ConocoPhillips."

               h.      ConocoPhillips has and continues to purposefully direct its tortious conduct

toward Maryland by intentionally and wrongfully distributing, marketing, advertising, promoting,

and supplying its fossil fuel products in Maryland, with knowledge that those products have caused

and will continue to cause climate crisis-related injuries in Maryland, including the County's

injuries. ConocoPhillips's statements in and outside of Maryland made in furtherance of its

campaign of deception and denial, and its chronic failure to warn consumers of global warming-

related hazards when it marketed, advertised, and sold its products, were intended to conceal and

mislead consumers and the public about the serious adverse consequences from continued use of

ConocoPhillips's products. That conduct was intended to reach and influence the County, as well

as its residents, among others, to continue unabated use of Defendants' fossil fuel products,

resulting in the County's injuries. From 1995 to 2019 ConocoPhillips, and specifically Phillips 66

Company, spent at least tens of thousands of dollars on advertising related to its fossil fuel products

reaching consumers in the Anne Arundel County and greater Maryland market.

                       ConocoPhillips transacts and has transacted substantial fossil fuel-related

business in Maryland. A substantial portion of ConocoPhillips's fossil fuel products are or have

been extracted, refined, transported, traded, distributed, promoted, marketed, manufactured, sold,

and/or consumed in Maryland, from which ConocoPhillips derives and has derived substantial

revenue. For instance, ConocoPhillips marketed or markets gasoline and other fossil fuel products

to consumers in Maryland, including through ConocoPhillips- and Phillips 66-branded petroleum

service stations located in Maryland.

                                                  31
      Case
       Case1:21-cv-01323-ELH
            1:21-cv-01323-SAG Document
                               Document1-2
                                        2 Filed
                                           Filed05/27/21
                                                 05/27/21 Page
                                                           Page37
                                                                47ofof176
                                                                       349




       32.     Marathon Entities: Marathon Oil Corporation, Marathon Oil Company,

Marathon Petroleum Corporation, and Speedway LLC

               a.      Defendant Marathon Oil Corporation is engaged in the exploration and

production of crude oil, natural gas, and oil sands. Marathon Oil Corporation is incorporated in

Delaware with its corporate headquarters in Houston, Texas.

               b.      Marathon Oil Corporation controls and has controlled companywide

decisions about the quantity and extent of its fossil fuel production and sales, including those of

its subsidiaries. Marathon Oil Corporation determines whether and to what extent its holdings

market, produce, and/or distribute fossil fuel products.

               C.      Marathon Oil Corporation controls and has controlled companywide

decisions, including those of its subsidiaries, related to marketing, advertising, climate change and

greenhouse gas emissions from its fossil fuel products, and communications strategies concerning

climate change and the link between fossil fuel use and climate-related impacts on the environment

and communities.

               d.      Defendant Marathon Oil Company is a wholly owned subsidiary of

Marathon Oil Corporation that acts on Marathon Oil Corporation's behalf and subject to Marathon

Oil Corporation's control. Marathon Oil Company is engaged in the exploration and production of

crude oil, natural gas, and oil sands. Marathon Oil Company is incorporated in Ohio with its

principal place of business in Houston, Texas.

               e.      Defendant Marathon Petroleum Corporation is a multinational energy

company incorporated in Delaware with its principal place of business in Findlay, Ohio. Marathon

Petroleum Corporation was spun off from the operations of Marathon Oil Corporation in 2011. It

consists of multiple subsidiaries and affiliates involved in fossil fuel product refining, marketing,

                                                 32
      Case
       Case1:21-cv-01323-ELH
            1:21-cv-01323-SAG Document
                               Document1-2
                                        2 Filed
                                           Filed05/27/21
                                                 05/27/21 Page
                                                           Page38
                                                                48ofof176
                                                                       349




retail, and transport, including both petroleum and natural gas products. Marathon Petroleum

Corporation merged in October 2018 with Andeavor Corporation, formerly known as Tesoro

Corporation.

               a.      Marathon Petroleum Corporation controls and has controlled companywide

decisions about the quantity and extent of its fossil fuel production and sales, including those of

its subsidiaries. Marathon Petroleum Corporation determines and has determined whether and to

what extent its holdings market, produce, and/or distribute fossil fuel products.

               b.      Defendant Speedway LLC is a wholly owned subsidiary of Marathon

Petroleum Corporation that acts on Marathon Petroleum Corporation's behalf and subject to

Marathon Petroleum Corporation's control. Speedway LLC is incorporated in the State of

Delaware with its principal place of business in Enon, Ohio. Speedway LLC is qualified to do

business in Maryland and has a registered agent for service of process in Maryland.

               C.      Defendants Marathon Oil Corporation, Marathon Oil Company, Marathon

Petroleum Corporation, Speedway LLC, and their predecessors, successors, parents, subsidiaries,

affiliates, and divisions are collectively referred to herein as "Marathon."

               d.      Marathon has and continues to purposefully direct its tortious conduct

toward Maryland by intentionally and wrongfully distributing, marketing, advertising, promoting,

and supplying its fossil fuel products in Maryland, with knowledge that those products have caused

and will continue to cause climate crisis-related injuries in Maryland, including the County's

injuries. A substantial portion of Marathon's fossil fuel products are or have been extracted,

refined, transported, traded, distributed, promoted, marketed, manufactured, sold, and/or

consumed in Maryland, from which Marathon derives and has derived substantial revenue. For

example, Marathon marketed or markets gasoline and other fossil fuel products to consumers in

                                                 33
      Case
       Case1:21-cv-01323-ELH
            1:21-cv-01323-SAG Document
                               Document1-2
                                        2 Filed
                                           Filed05/27/21
                                                 05/27/21 Page
                                                           Page39
                                                                49ofof176
                                                                       349




Maryland, including through a number of Marathon-branded petroleum service stations

in Maryland.

       33.     Hess Corporation

               a.      Defendant Hess Corporation, formerly known as Amerada Petroleum

Corporation and Amerada Hess Corporation, is a multinational fossil fuel company engaged in

exploration, development, production, transportation, purchase, sale, marketing, and promotion of

crude oil, natural gas liquids, and natural gas. Hess Corporation is incorporated in Delaware and

maintains its principal executive office in New York, New York.

               b.       Hess Corporation controls and has controlled companywide decisions

about the quantity and extent of its fossil fuel production and sales, including those of its

subsidiaries. Hess Corporation determines whether and to what extent its holdings market,

produce, and/or distribute fossil fuel products.

               C.       Hess Corporation controls and has controlled companywide decisions,

including those of its subsidiaries, related to marketing, advertising, climate change and

greenhouse gas emissions from its fossil fuel products, and communications strategies concerning

climate change and the link between fossil fuel use and climate-related impacts on the environment

and cominunities.

               d.      Defendant Hess Corporation and its predecessors, successors, parents,

subsidiaries, affiliates, and divisions are collectively referred to herein as "Hess."

               e.       Hess has and continues to purposefully direct its tortious conduct toward

Maryland by intentionally and wrongfully distributing, marketing, advertising, promoting, and

supplying its fossil fuel products in Maryland, with knowledge that those products have caused

and will continue to cause climate crisis-related injuries in Maryland, including the County's
      Case
       Case1:21-cv-01323-ELH
            1:21-cv-01323-SAG Document
                               Document1-2
                                        2 Filed
                                           Filed05/27/21
                                                 05/27/21 Page
                                                           Page40
                                                                50ofof176
                                                                       349




injuries. Hess's statements in and outside of Maryland made in furtherance of its campaign of

deception and denial, and its chronic failure to warn consumers of global warming-related hazards

when it marketed, advertised, and sold its products both in and outside of Maryland, were intended

to conceal and mislead consumers and the public, including the County and its residents, about the

serious adverse consequences from continued use of Hess's products. That conduct was intended

to reach and influence the County, as well as its residents, among others, to continue unabated use

of Defendants' fossil fuel products in and outside of Maryland, resulting in the County's injuries.

From 1995 to 2019, Hess spent over $2.7 million on advertising related to its fossil fuel products

reaching consumers in the Anne Arundel County and greater Maryland market.

               f.      Hess transacts and/or has transacted substantial fossil fuel-related business

in Maryland. A substantial portion of Hess's fossil fuel products are or have been extracted,

refined, transported, traded, distributed, marketed, manufactured, sold, and/or consumed in

Maryland, from which Hess derives and has derived substantial revenue.For example, during the

time relevant to this complaint, Hess owned, operated, and/or franchised Hess-branded service

stations in Maryland at which it marketed and sold its fossil fuel products.

       34.     CONSOL Entities: CNX Resources Corporation, CONSOL Energy Inc., and

CONSOL Marine Terminals LLC

               a.     Defendant CNX Resources Corporation is a vertically integrated energy

company that is or has been involved in coal mining, oil and natural gas exploration and

production, fossil fuel product distribution, and fossil fuel product marketing. CNX Resources

Corporation is incorporated in Delaware with its principal place of business in Canonsburg,

Pennsylvania. CNX Resources Corporation was formerly known as CONSOL Energy Inc.

CONSOL Energy Inc. and its predecessors in interest mined and sold coal since the 1860s. In

                                                35
      Case
       Case1:21-cv-01323-ELH
            1:21-cv-01323-SAG Document
                               Document1-2
                                        2 Filed
                                           Filed05/27/21
                                                 05/27/21 Page
                                                           Page41
                                                                51ofof176
                                                                       349




2017, CNX Resources Corporation split its coal mining and related downstream operations into a

new entity, also called CONSOL Energy Inc.

                b.     CNX Resources Corporation controls and has controlled companywide

decisions about the quantity and extent of fossil fuel production and marketing, including those of

its subsidiaries.

                C.     CNX Resources Corporation controls and has controlled companywide

decisions, including those of its subsidiaries, related to marketing, advertising, climate change and

greenhouse gas emissions from its fossil fuel products, and communications strategies concerning

climate change and the link between fossil fuel use and climate-related impacts on the environment

and communities.

                d.     Defendant CONSOL Energy Inc. is an energy company involved in coal

mining and production. CONSOL Energy Inc. is incorporated in Delaware and has its principal

place of business in Canonsburg, Pennsylvania. CONSOL Energy Inc. was formerly known as,

did or does business as, and/or is the successor in liability to CONSOL Mining Corporation and/or

CNX Resources Corporation.

                e.     CONSOL Energy Inc. controls and has controlled companywide decisions

about the quantity and extent of fossil fuel production and marketing, including those of its

subsidiaries.

                f.     CONSOL Energy Inc. controls and has controlled companywide decisions,

including those of its subsidiaries, related to marketing, advertising, climate change and

greenhouse gas emissions from its fossil fuel products, and communications strategies coneerning

climate change and the link between fossil fuel use and climate-related impacts on the environment

and communities.

                                                 36
      Case
       Case1:21-cv-01323-ELH
            1:21-cv-01323-SAG Document
                               Document1-2
                                        2 Filed
                                           Filed05/27/21
                                                 05/27/21 Page
                                                           Page42
                                                                52ofof176
                                                                       349




               g.        Defendant CONSOL Marine Terminals LLC is a subsidiary of CONSOL

Energy Inc. that acts on CONSOL Energy Inc.'s behalf and subject to CONSOL Energy Inc.'s

control. CONSOL Marine Terminals LLC is incorporated in the State of Delaware and lias its

principal place of business in Canonsburg, Pennsylvania. CONSOL Marine Terminals LLC is

qualified to do business in Maryland and has a registered agent for service of process in Maryland.

CONSOL Marine Terminals LLC owns and operates a coal export terminal at the Port of

Baltimore.

               h.        Defendants CNX Resources Corporation, CONSOL Energy Inc., CONSOL

Marine Terrninals LLC, and their predecessors, successors, parents, subsidiaries, affiliates, and

divisions are collectively referred to herein as "CONSOL."

               i.        CONSOL has and continues to purposefully direct its tortious conduct

toward Maryland by intentionally and wrongfully distributing, marketing, advertising, promoting,

and supplying its fossil fuel products in Maryland, with knowledge that those products have caused

and will continue to cause climate crisis-related injuries in Maryland, including the County's

injuries. CONSOL's statements in and outside of Maryland made in furtherance of its campaign

of deception and denial, and its chronic failure to warn consumers of global warming-related

hazards when it marketed, advertised, and sold its products, were intended to conceal and mislead

consumers and the public about the serious adverse consequences from continued use of

CONSOL's products. That conduct was intended to reach and influence the County, as well as its

residents, among others, to continue unabated use of Defendants' fossil fuel products, resulting in

the County's injuries.

               j.        CONSOL transacts and has transacted substantial fossil fuel-related

business in Maryland. A substantial portion of CONSOL's fossil fuel products are or have been

                                                37
      Case
       Case1:21-cv-01323-ELH
            1:21-cv-01323-SAG Document
                               Document1-2
                                        2 Filed
                                           Filed05/27/21
                                                 05/27/21 Page
                                                           Page43
                                                                53ofof176
                                                                       349




extracted, refined, transported, traded, distributed, proinoted, marketed, manufactured, sold, and/or

consumed in Maryland, from which CONSOL derives and has derived substantial revenue. For

instance, CONSOL owns and operates one of the largest coal export terminals on the Eastern

Seaboard, located in the Port of Baltimore. In 2017, CONSOL shipped approximately 14.3 million

tons of coal from its terminal in Baltimore, 53% of which came from CONSOL's coal mines in

Appalachia.

       35.     Defendants BP, Crown Central, Chevron, Exxon, Shell, Citgo, ConocoPhillips,

Marathon, Hess, and CONSOL are collectively referred to herein as "Fossil Fuel Defendants."

       36.     American Petroleum Institute

               a.      Defendant American Petroleum Institute ("API") is a nonprofit

corporation incorporated in Washington, D.C., that is qualified to do business in Maryland and has

a registered agent for service of process in Maryland. API has a division located in Maryland called

the Maryland Petroleum Council.

               b.      API was created in 1919 to represent the American petroleum industry as a

whole. With more than 600 members, API is the country's largest oil trade association. API's

purpose is to advance its individual members' collective business interests, which includes

increasing consuiner consumption of oil and gas to Fossil Fuel Defendants' financial benefit.

Among other functions, API also coordinates among members of the petroleuin industry, gathers

information of interest to the industry, and disseminates that information to its members.

               C.      Acting on behalf of and under the supervision and control of Fossil Fuel

Defendants, API has participated in and led several coalitions, front groups, and organizations that

have promoted disinformation about fossil fuel products to consumers, including the Global

Climate Coalition, Partnership for a Better Energy Future, Coalition for American Jobs, Alliance

                                                 38
        Case
         Case1:21-cv-01323-ELH
              1:21-cv-01323-SAG Document
                                 Document1-2
                                          2 Filed
                                             Filed05/27/21
                                                   05/27/21 Page
                                                             Page44
                                                                  54ofof176
                                                                         349




for Energy and Economic Growth, and Alliance for Climate Strategies. These front groups were

formed to provide climate disinforination and advocacy from a misleadingly objective source,

when, in fact, they were financed and controlled by Fossil Fuel Defendants. Fossil Fuel Defendants

have benefited fi•om the spread of this disinformation, because, among other things, it has ensured

a thriving consumer market for oil and gas, resulting in substantial profits for Fossil Fuel

Defendants.

                  d.      API's stated mission includes "influenc[ing] public policy in support of a

strong, viable U.S. oil and natural gas industry,"25 which includes increasing consumers'

consumption of oil and gas to Fossil Fuel Defendants' financial benefit. In effect, API acts and has

acted as a marketing arm for its member companies. Over the last fifteen years, API spent

substantial amounts on television, newspaper, radio, and internet advertisements in the

Maryland marlcet.

                  C.     Member companies participate in API strategy, governance, and operation

through membership dues and by contributing company officers and other personnel to API

boards, cominittees, and task forces. Fossil Fuel Defendants have collectively steered the policies

and trade practices of API through membership, Executive Committee roles, and/or budgetary

funding of API. Fossil Fuel Defendants used their control over and involvement in API to further

their goal of influencing consumer demand for their fossil fuel products through a long-term

advertising and communications campaign centered on climate change denialism. Fossil Fuel

Defendants directly supervised and participated in API's misleading messaging regarding

climate change.




z5
     American Petroleum Institute, AboutAPl, https://www.api.org/about.
                                                    39
      Case
       Case1:21-cv-01323-ELH
            1:21-cv-01323-SAG Document
                               Document1-2
                                        2 Filed
                                           Filed05/27/21
                                                 05/27/21 Page
                                                           Page45
                                                                55ofof176
                                                                       349




               £      The following Fossil Fuel Defendants and/or their predecessors-in-interest

are and/or have been core API members at times relevant to this litigation: BP, Crown Central,

Chevron, Exxon, Shell, Citgo, ConocoPhillips, Marathon, and Hess. Executives from some Fossil

Fuel Defendants served on the API Executive Committee and/or as API Chairinan, which is akin

to serving as a corporate officer. For example, Exxon's CEO served on API's Executive

Committee for 15 of 25 years between 1991 and 2016 (1991, 1996-97, 2001, and 2005-2016).

BP's CEO served as API's Chairman in 1988, 1989, and 1998. Chevron's CEO served as API

Chairman in 1994, 1995, 2003, and 2012. Shell's President served on API's Executive Committee

from 2005 to 2006. ConocoPhillips Chairman and CEO Ryan Lance was Board President from

2016 to 2018, and Exxon President and CEO Darren Woods was Board President from 2018 to

2020. In 2020, API elected Phillips 66 Chairman and CEO Greg Garland to serve a two-year term

as the chair of API's Board of Directors. Executives from Crown Central, ConocoPhillips, Hess,

Marathon, and Citgo also served as members of API's Board of Directors at various times.

               g.     Relevant information was shared among API and Fossil Fuel Defendants

and their predecessors-in-interest through (1) API distributing information it held to its members

and/or (2) participation of officers and other personnel from Fossil Fuel Defendants and their

predecessors-in-interest on API boards, committees, and task forces.

       C.      Relevant Non-Parties: Defendants' Agents and F'ront Grouns

       37.     As set forth in greater detail below, each Fossil Fuel Defendant had actual

knowledge that its fossil fuel products were hazardous. Fossil Fuel Defendants obtained




                                               40
      Case
       Case1:21-cv-01323-ELH
            1:21-cv-01323-SAG Document
                               Document1-2
                                        2 Filed
                                           Filed05/27/21
                                                 05/27/21 Page
                                                           Page46
                                                                56ofof176
                                                                       349




knowledge of the hazards of their products independently and through their membership and

involvement in trade associations and other groups as described herein.

       38.     Fossil Fuel Defendants employed and financed several industry associations, such

as API, and industry-created front groups to serve their cliinate change disinformation and denial

mission. These organizations, acting on behalf of and under the supervision and control of Fossil

Fuel Defendants, assisted the deception campaign by implementing public advertising and

outreach campaigns to discredit climate science, funding scientists to cast doubt upon climate

science, denying the connection between fossil fuels and climate change, and overall engaging in

a significant marketing campaign that misrepresented, omitted, and concealed the dangers of Fossil

Fuel Defendants' fossil fuel products with the aim of protecting or enhancing Fossil Fuel

Defendants' sales to consumers, including consumers in Maryland. Defendants actively

supervised, facilitated, consented to, and/or directly participated in the misleading messaging of

these front groups, from which Fossil Fuel Defendants profited significantly, including in the form

of increased sales in Maryland.

       39.     The National Mining Association ("NMA") is a national trade association

incorporated in Delaware and headquartered in Washington, D.C., representing more than 250

corporations and organizations in the mining industry. NMA was formed in 1995 through the

merger of the National Coal Association, which was founded in 1917, and the American Mining

Congress, which was founded in 1897. Both predecessor organizations were meinbers of the

Global Climate Coalition, and the National Coal Association was linked to the 1991 Information

Council for the Environment campaign. CONSOL and the Pittsburg and Midway Coal Mining

Company (Chevron) and/or their predecessors-in-interest are and/or have been NMA members at

times relevant to this litigation. CONSOL's president and CEO currently serves as Chairman of

                                                41
      Case
       Case1:21-cv-01323-ELH
            1:21-cv-01323-SAG Document
                               Document1-2
                                        2 Filed
                                           Filed05/27/21
                                                 05/27/21 Page
                                                           Page47
                                                                57ofof176
                                                                       349




the Board for NMA. NMA and API have been co-members of various organizations that

participated in Defendants' cainpaign of deception, including the Global Climate Coalition

(NMA's predecessor, the National Coal Association was a founding meinber),26 Alliance for

Climate Strategies,27 and Partnership for a Better Energy Future.z8 Moreover, Jack Gerard, who

served as API's President and CEO unti12018, previously served as the CEO for NMA.29

        40.      The Information Council for the Environment ("ICE") was formed by coal

companies and their allies, including Western Fuels Association and the National Coal

Association. Associated companies included Pittsburg and Midway Coal Mining (Chevron).

        41.      The Global Climate Coalition ("GCC") was an industry group formed to oppose

greenhouse gas emission reduction initiatives. GCC was founded in 1989 shortly after the first

meeting of the Intergovernmental Panel on Climate Change ("IPCC"), the United Nations body

for assessing the science related to climate change. GCC disbanded in or around 2001. Founding

members included API and the National Coal Association, a predecessor of NMA. Over the course

of its existence, GCC corporate members included Amoco (BP), ARCO (BP), API, Chevron,

Exxon, Shell Oil, Texaco (Chevron), CONSOL (as Consolidation Coal Company), and Phillips

Petroleum (ConocoPhillips).




26
   See Global Climate Coalition Membership, CLIMATEFILES (1989), littp://www.climatefiles.com/denial-
groups/global-climate-coalition-collection/1989-membership.
27 Caroline Jones et al., Cozintermovement Coalitions: Climate Denialist Organizational Profiles, BROWN UtvIV.
CLIMATE & DEV. LAB (2018), http://www.climatedevlab.brown.edu/uploads/2/8/4/0/28401609/
covercountermovementcoalitions.2.2019.pdf.
28 Herman K. Trabish, Industry asks EPA to reconsider new emissions i-ule, UTILITYDIVE (July 24, 2014),
https://www.utilitydive.com/news/industry-asks-epa-to-reconsider-new-emissions-rule/290259.
29 Press Release, American Petroleum Institute, API President and CEO .Iack Gerard To Depart in August
(Jan. 17, 2018), https://www.api.org/news-policy-and-issues/news/2018/01/17/api-president-and-ceo jack-
gerard-to-depart-in-august.
                                                     42
       Case
        Case1:21-cv-01323-ELH
             1:21-cv-01323-SAG Document
                                Document1-2
                                         2 Filed
                                            Filed05/27/21
                                                  05/27/21 Page
                                                            Page48
                                                                 58ofof176
                                                                        349




        42.     The Annapolis Center for Science-Based Public Policy ("Annapolis Center")

 was a national, nonprofit education organization founded in 1993 with the mission of "support[ing]

 and promot[ing] responsible energy, environmental, health, and safety decision-making," which

 ceased operations in or about 2009. The Annapolis Center received substantial funding from

 Defendant Exxon, and Exxon staff participated directly in the Annapolis Center's activities,

 including as members of strategic planning committees. The Annapolis Center also received

 funding from Defendant API. Its activities included publishing reports, pamphlets, and other

 documents emphasizing the supposed "uncertainty" of climate change and climate science, as well

 as hosting conferences and other events that emphasized that supposed uncertainty and advocated

 for a continued reliance on fossil fuels.

III.    AGENCY

        43.     At all times herein mentioned, each of the Defendants was the agent, servant,

 partner, aider and abettor, co-conspirator, and/or joint venturer of each of the remaining

 Defendants herein and was at all times operating and acting within the purpose and scope of said

 agency, service, employment, partnership, conspiracy, and joint venture and rendered substantial

 assistance and encouragement to the other Defendants, knowing that their conduct was wrongful

 and/or constituted a breach of duty.

IV.     JURISDICTION AND VENUE

        44.     This Court has subject matter jurisdiction over this matter under § 1-501 of the

 Coui-ts and Judicial Proceedings Article of the Maryland Code.

        45.     This Court has personal jurisdiction over Defendants because they either are

 domiciled in Maryland; were served with process in Maryland; are organized under the laws of

 Maryland; maintain their principal place of business in Maryland; transact business in Maryland;

                                                43
      Case
       Case1:21-cv-01323-ELH
            1:21-cv-01323-SAG Document
                               Document1-2
                                        2 Filed
                                           Filed05/27/21
                                                 05/27/21 Page
                                                           Page49
                                                                59ofof176
                                                                       349




perform worlc in Maryland; contract to supply goods, manufactured products, or services in

Maryland; caused tortious injury in Maryland; engage in persistent courses of conduct in

Maryland; derive substantial revenue from manufactured goods, products, or services used or

consumed in Maryland; and/or have interests in, use, or possess real property in Maryland.

       46.     With respect to its subsidiaries, each Defendant parent controls and has controlled

decisions about the quantity and extent of its fossil fuel production and sales; determines whether

and to what extent to market, produce, and/or distribute its fossil fuel products; and controls and

has controlled decisions related to its marketing and advertising, and specifically communications

strategies concerning climate change and the link between fossil fuel use and impacts on the

environment. Each Defendant parent has the power to direct and control the resident subsidiaries

named here. Thus, the subsidiaries are agents of the parent. As agents, the subsidiaries of each

non-resident Defendant conducted activities in Maryland at the direction of their parent companies

and for the parent companies' benefit. Specifically, the subsidiaries furthered the parents'

campaign of deception and denial through misrepresentations, omissions, and failures to warn,

which resulted in climate injuries in Anne Arundel County and increased sales to the parents.

Therefore, the subsidiaries' jurisdictional activities are properly attributed to the parents and serve

as a basis to assert jurisdiction over the Defendant parents. Each Defendant parent would have

performed the acts and omissions alleged herein itself if its subsidiary did not exist.

       47.     Additionally, jurisdiction is proper over non-resident Defendants BP P.L.C., BP

America, Inc., Chevron Corp., Chevron U.S.A. Inc., Exxon Mobil Corp., ExxonMobil Oil

Corporation, Royal Dutch Shell PLC, Shell Oil Company, Citgo Petroleum Corp., ConocoPhillips,

ConocoPhillips Company, Phillips 66, Phillips 66 Company, Marathon Oil Company, Marathon

Oil Corporation, Marathon Petroleum Corporation, Speedway LLC, Hess Corp., CNX Resources

                                                  44
      Case
       Case1:21-cv-01323-ELH
            1:21-cv-01323-SAG Document
                               Document1-2
                                        2 Filed
                                           Filed05/27/21
                                                 05/27/21 Page
                                                           Page50
                                                                60ofof176
                                                                       349




Corporation, CONSOL Energy Inc., and CONSOL Marine Terminals LLC because each of them,

along with Crown Central, by and through API and other organizations like NMA, ICE, GCC, and

the Annapolis Center, conspired in a coordinated campaign to conceal and misrepresent the known

dangers of fossil fuels, to knowingly withhold information regarding the effects of using fossil fuel

products, to discredit climate change science and create the appearance that such science is

uncertain, and to engage in massive campaigns to promote heavy use of their fossil fuel products,

which they knew would result in injuries to Maryland and Anne Arundel County. Through their

own actions and through their membership and participation in organizations like API and NMA,

each Defendant was and is a member of that conspiracy. Defendants committed substantial acts to

further the conspiracy in Maryland by making misrepresentations and omissions to Maryland

consumers, including in Anne Arundel County, and failing to warn them about the disastrous

effects of fossil fuel use. A substantial effect of the conspiracy has also and will also occur in

Maryland and in Anne Arundel County, which have suffered and will suffer injuries from

Defendants' wrongful conduct including, but not limited to, sea level rise, flooding, erosion, loss

of wetlands and beaches, ocean acidification, and other social and economic consequences of these

environmental changes. Defendants knew or should have known, based on information passed to

them from their internal research divisions and affiliates, trade associations, and industry groups,

that their actions in Maryland and elsewhere would result in these injuries in and to Maryland. The

climate effects described herein are direct and foreseeable results of Defendants' conduct in

furtherance of the conspiracy. Accordingly, at the time each Defendant agreed to participate in the

conspiracy, it had a reasonable expectation that acts to be done in furtherance of the conspiracy by

another co-conspirator Defendant or organization—i.e., concealing and misrepresenting the




                                                45
      Case
       Case1:21-cv-01323-ELH
            1:21-cv-01323-SAG Document
                               Document1-2
                                        2 Filed
                                           Filed05/27/21
                                                 05/27/21 Page
                                                           Page51
                                                                61ofof176
                                                                       349




known dangers of fossil fuels and discrediting climate change science, among other things—would

be sufficient to subject that other co-conspirator to personal jurisdiction in Maryland.

        48.     Venue in this Court is proper because the County's causes of action arose in Anne

Arundel County.

V.      FACTUAL BACKGROUND

        A.      Defendants Are Responsible for Causing and Accelerating Climate Change.

        49.     Human-caused warming of the Earth is unequivocal. As a result, the atmosphere

and oceans are warming, sea level is rising, snow and ice cover is diininishing, oceans are

acidifying, and hydrologic systems have been altered, among other environmental changes.

        50.     The mechanism by which human activity causes global warming and climate

disruption is well established: Ocean and atmospheric warming is overwhelmingly caused by

anthropogenic greenhouse gas emissions.

        51.     Greenhouse gases are largely byproducts of humans combusting fossil fuels to

produce energy and using fossil fuels to create petrochemical products.

        52.    Prior to World War II, most anthropogenic CO2 emissions were caused by land-use

practices, such as forestry and agriculture, which altered the ability of the land and global biosphere

to absorb COz from the atmosphere; the impacts of such activities on Earth's climate were

relatively minor. Since that time, however, both the annual rate and total volume of anthropogenic

CO2 emissions have increased enormously following the advent of major uses of oil, gas, and coal.

        53.    The graph below illustrates that fossil fuel emissions are the dominant source of

increases in atmospheric CO2 since the mid-twentieth century:




                                                  .rg
      Case
       Case1:21-cv-01323-ELH
            1:21-cv-01323-SAG Document
                               Document1-2
                                        2 Filed
                                           Filed05/27/21
                                                 05/27/21 Page
                                                           Page52
                                                                62ofof176
                                                                       349




                                       Global anthropogenic CO2 emissions                                               Cumulative COZ
      (d)          Quantitative information of CH4 and N20 emission time series from 1850 to 1970 is limited                   emissions
             40
             35     ~    Fossil fuels, cement and flaring                                                             2000
                    0    Forestry and other land use
             30
                                                                                                                      1500
             25
                                                                                                                 ry
             20                                                                                                  0
                                                                                                                 ~    1000 "
             15                                                                                                  ~

             10                                                                                                       500           ; I
                                                                                                                               ;
                                                                                                                                    f
             5
             0 -. ..                                                                             --    ---- --          0 L             ~
                  1850                       1900                       1950                          2000                     1750 1750
                                                            year
                                                                                                                               1970 2011
                                  Figure 1: Global anthropogenic CO2 emissions3o


       54.         The recent acceleration of fossil fuel emissions has led to a correspondingly sharp

spike in atmospheric concentration of CO2. Since 1960, the concentration of CO2 in the atmosphere

has gone from under 320 parts per million ("ppm") to approximately 415 ppm.31 The rate of growth

of atmospheric CO2 is also accelerating. From 1960 to 1970, atmospheric CO2 increased by an

average of approximately 1 ppm per year; in the last five years, it has increased by more than 2.5

ppm per year. 32

       55.         The graph below indicates the tight nexus between the sharp increase in emissions

from the combustion of fossil fuels and the steep rise of atmospheric concentrations of CO2.




31 IPCC, supra note 3, at 3.
31 NOAA Global Monitoring Laboratory, Trends in Atmospheric Carbon Dioxide (last visited Sept. 4,
2020), https://www.esrl.noaa.gov/gmd/ccgg/trends.
32 Id.

                                                                   47
         Case
          Case1:21-cv-01323-ELH
               1:21-cv-01323-SAG Document
                                  Document1-2
                                           2 Filed
                                              Filed05/27/21
                                                    05/27/21 Page
                                                              Page53
                                                                   63ofof176
                                                                          349




     COz in the atmosphere and annual emissions (1750-2019)
          420                                                                                                   40


          400                                                                                                   35
     c
     0
     p 380
     c
     s
     CL    360
     ~
     0
     u
     ~ 320
     v
     a.
     a 300
     E
     +~
     ~
          280                                                                                                    5

          260                                                                                                    [1]
            1750        1780   1s10     1840    1870          1900   1930   1960          1990         2020
                                                       year                                       f`"l).aH °Ull'ilin LB. gUV
                                                                            Da4a: NJ,~.4, e71•1z, Our'vY'cil'ld iii QaUj

                   Figure 2: Atmospheric CO2 concentration and annual emissions33

          56.      Because of the increased burning of fossil fuel products, concentrations of

greenhouse gases in the atmosphere are now at a level unprecedented in at least 3 million years.3a

          57.      As greenhouse gases accumulate in the atmosphere, the Earth radiates less energy

back to space. This accumulation and associated disruption of the Earth's energy balance have

myriad environmental and physical consequences, including, but not limited to, the following:

                   a.      Warming of the Earth's average surface temperature both locally and

globally, and increased frequency and intensity of heatwaves; to date, global average air




33
    Rebecca Lindsey, NOAA, Climate Change: Atmospheric Carbon Dfoxfde (Aug. 14, 2020),
https://www.climate.gov/news-features/understanding-climate/climate-change-atmospheric-carbon-
dioxide.
14 More CO2 than ever before in 3 million years, shows unprecedented computer simulation, SCIENCB
DAILY (Apr. 3, 2019), https://www.sciencedaily.com/releases/2019/04/190403155436.htm.
                                                  48
      Case
       Case1:21-cv-01323-ELH
            1:21-cv-01323-SAG Document
                               Document1-2
                                        2 Filed
                                           Filed05/27/21
                                                 05/27/21 Page
                                                           Page54
                                                                64ofof176
                                                                       349




temperatures have risen approximately 1°C (1.8°F) above preindustrial temperatures; temperatures

in particular locations have risen more;

               b.        Sea level rise, due to the thermal expansion of warming ocean waters and

runoff from melting glaciers and ice sheets;

               C.        Flooding and inundation of land and infrastructure, increased erosion,

higher wave run-up and tides, increased frequency and severity of storm surges, saltwater

intrusion, and other impacts of higher sea levels;

               d.        Changes to the global climate, and generally toward longer periods of

drought interspersed with fewer and more severe periods of precipitation, and associated impacts

on the quantity and quality of water resources available to both human and ecological systeins;

               e.        Ocean acidification, due to the increased uptake of atmospheric carbon

dioxide by the oceans;

               f.        Increased frequency and intensity of extreme weather events due to the

increase in the atmosphere's ability to hold moisture and increased evaporation;

               g.        Changes to terrestrial and marine ecosystems, and consequent iinpacts on

the range of flora and fauna; and

               h.     Adverse impacts on human health associated with extreme weather,

extreme heat, decreased air quality, and vector-borne illnesses.

       58.     As discussed below, these consequences of Defendants' conduct and its

exacerbation of the climate crisis are already impacting Anne Arundel County, its community, and

its resources, and will continue to increase in severity in Anne Arundel County.

       59.     Without Defendants' exacerbation of global warming caused by their conduct as

alleged herein, the current physical and environmental changes caused by global warming would

                                                49
      Case
       Case1:21-cv-01323-ELH
            1:21-cv-01323-SAG Document
                               Document1-2
                                        2 Filed
                                           Filed05/27/21
                                                 05/27/21 Page
                                                           Page55
                                                                65ofof176
                                                                       349




have been far less than those observed to date. Similarly, effects that will occur in the future would

also be far less severe, or would be avoided entirely.3s

        60.     Defendants' efforts between approximately 1965 and the present to deceive about

the consequences of the normal use of their fossil fuel products; conceal the hazards of those

products from consumers; promote use of their fossil fuel products despite lcnowing the dangers

associated with those products; doggedly campaign against regulation of those products based on

falsehoods, omissions, and deceptions; and failure to pursue less hazardous alternative products

available to them unduly inflated the market for fossil fuel products. Consequently, substantially

more anthropogenic greenhouse gases have been emitted into the environment than would have

been absent that conduct.

        61.     By quantifying greenhouse gas pollution attributable to Fossil Fuel Defendants'

products and conduct, climatic and environmental responses to those emissions are also calculable

and can be attributed to Fossil Fuel Defendants on an individual and aggregate basis.

        62.     Defendants' conduct caused a substantial portion of global atmospheric greenhouse

gas concentrations, and the attendant historical, projected, and committed disruptions to the

environment—and consequent injuries to Anne Arundel County, its community, and its

resources—associated therewith.

        63.     Defendants, individually and together, have substantially and measurably

contributed to Anne Arundel County's climate crisis-related injuries.




35
   ,See, e.g., Peter U. Clark, et al., Consequences of Twenty-First-Century Policy for Multi-Millennial
Climate and Sea-Level Change, 6 NATURE CLIMATE CHANGE 360, 365 (2016) ("Our modelling suggests
that the human carbon footprint of about [470 billion tons] by 2000 ... has already committed Earth to a
[global mean sea level] rise of —1.7m (range of 1.2 to 2.2 m).").
                                                  50
      Case
       Case1:21-cv-01323-ELH
            1:21-cv-01323-SAG Document
                               Document1-2
                                        2 Filed
                                           Filed05/27/21
                                                 05/27/21 Page
                                                           Page56
                                                                66ofof176
                                                                       349




       B.      Defendants Went to Great Lengths to Understand, and Either Knew or Should
               Have Known About, the Dangers Associated with Their Fossil Fuel Products.

       64.     The fossil fuel industry has known about the potential warming effects of

greenhouse gas emissions since as early as the 1950s. In 1954, geochemist Harrison Brown and

his colleagues at the California lnstitute of Technology wrote to API, informing the trade

association that preliminary measurements of natural archives of carbon in tree rings indicated that

fossil fuels had caused atmospheric carbon dioxide levels to increase by about 5% since 1840.36

API funded the scientists for various research projects, and measurements of carbon dioxide

continued for at least one year and possibly longer, although the results were never published or

otherwise made available to the public.37

       65.     In 1957, H.R. Brannon of Humble Oil (predecessor-in-interest to ExxonMobil)

measured an increase in atmospheric carbon dioxide similar to that measured by Harrison Brown.

Brannon communicated this information to API. Brannon knew of Brown's measurements,

compared them with his, and found they agreed. Brannon published his results in the scientific

literature, which was available to Fossil Fuel Defendants and/or their predecessors-in-interest.38

       66.     In 1959, API organized a centennial celebration of the American oil industry at

Columbia University in New York City.39 High-level representatives of Fossil Fuel Defendants

were in attendance. One of the keynote speakers was the nuclear physicist Edward Teller. Teller

warned the industry that "a temperature rise corresponding to a 10 per cent increase in carbon



16
    See Benjamin Franta, Early Oil Industry Knowledge of COz and Global Warming, 8 NATURE CLIMATE
CHANGE 1024, 1024-25 (2018).
3'
   Id.
38 H.R. Brannon, Jr. et al., Radiocarbon Evidence on the Dilution ofAtmospheric and Oceanic Carbon by
Carbon from Fossil Fuels, 38 AMERICAN GEOPHYSICAL UNION TRANSACTIONS 643, 643-50 (1957).
39 See ALLAN NEVINS & ROBERT G. DUNLOP, ENERGY AND MAN: A SYMPOSI[JM (Appleton-Century-
Crofts, New York 1960); see also Franta, supra note 36, at 1024-25.
                                                 51
           Case
            Case1:21-cv-01323-ELH
                 1:21-cv-01323-SAG Document
                                    Document1-2
                                             2 Filed
                                                Filed05/27/21
                                                      05/27/21 Page
                                                                Page57
                                                                     67ofof176
                                                                            349




dioxide will be sufficient to melt the icecap and submerge ...[a]ll the coastal cities." Teller added

that since "a considerable percentage of the human race lives in coastal regions, I think that this

chemical contamination is more serious than inost people tend to believe."4o

            67.    Following his speech, Teller was asked to "summarize briefly the danger from

increased carbon dioxide content in the atmosphere in this century." He responded that "there is a

possibility the icecaps will start melting and the level of the oceans will begin to rise."41

            68.    By 1965, concern over the potential for fossil fuel products to cause disastrous

global warming reached the highest levels of the United States' scientific community. In that year,

President Lyndon B. Johnson's Science Advisory Committee's Environmental Pollution Panel

reported that a 25% increase in carbon dioxide concentrations could occur by the year 2000, that

such an increase could cause significant global warming, that melting of the Antarctic ice cap and

rapid sea level rise could result, and that fossil fuels were the clearest source of the pollution.42

            69.    Three days after President Johnson's Science Advisory Committee report was

published, the president of API, Frank Ikard, addressed leaders of the petroleum industry in

Chicago at the trade association's annual meeting. Ikard relayed the findings of the report to

industry leaders, saying,

            The substance of the report is that there is still time to save the world's peoples
            from the catastrophic consequence of pollution, but time is running out.43

Ikard also relayed that "by the year 2000 the heat balance will be so modified as possibly to cause

marked changes in climate beyond local or even national efforts" and quoted the report's finding



ao Edward Teller, Energy patterns of the future, in ENERGY AND M.4N: A SYMPOSIUM 53-72 (1960).
41
     Id.
42
   PRESIDENT' S SCIENCE ADVISORY COMMITTEE, Restoring the Quality of Our Environment: Report of the
Environmental Pollution Panel 9, 119-24 (Nov. 1965), https://hdl.handle.net/2027/ucl.b4315678.
41
    See Franta, supra note 36, at 1024-25.
                                                    52
        Case
         Case1:21-cv-01323-ELH
              1:21-cv-01323-SAG Document
                                 Document1-2
                                          2 Filed
                                             Filed05/27/21
                                                   05/27/21 Page
                                                             Page58
                                                                  68ofof176
                                                                         349




that "the pollution from internal combustion engines is so serious, and is growing so fast, that an

alternative nonpolluting means of powering automobiles, buses, and trucks is likely to become a

national necessity."aa

         70.   Thus, by 1965, Defendants and their predecessors-in-interest were aware that the

scientific community had found that fossil fuel products, if used profligately, would cause global

warming by the end of the century, and that such global warming would have wide-ranging and

costly consequences.

         71.   In 1968, API received a report from the Stanford Research Institute, which it had

hired to assess the state of research on environmental pollutants, including carbon dioxide.as The

assessment endorsed the findings of President Johnson's Scientific Advisory Council from three

years prior, stating, "Significant temperature changes are almost certain to occur by the year 2000,

and ... there seems to be no doubt that the potential damage to our environment could be severe."

The scientists warned of "melting of the Antarctic ice cap" and informed API that "[p]ast and

present studies of COa are detailed and seem to explain adequately the present state of CO2 in the

atmosphere." What was missing, the scientists said, was work on "air pollution technology and

... systems in which CO2 emissions would be brought under control."a6

         72.   In 1969, the Stanford Research Institute delivered a supplemental report on air

pollution to API, projecting with alarming particularity that atmospheric COa concentrations




44 Id


as  Elmer Robinson & R.C. Robbins, ,Sources, Abundance, and Fate of Gaseous Atmospheric Pollutants,
STANFORD RESEARCH INSTITUTE (Feb. 1968), https://www.smokeandfumes.org/documents/documentl6.
46 I
     d
                                                 53
     Case
      Case1:21-cv-01323-ELH
           1:21-cv-01323-SAG Document
                              Document1-2
                                       2 Filed
                                          Filed05/27/21
                                                05/27/21 Page
                                                          Page59
                                                               69ofof176
                                                                      349




would reach 370 ppm by 2000a7—almost exactly what it turned out to be (369 ppm).48 The report

explicitly connected the rise in CO2 levels to the combustion of fossil fuels, finding it "unlikely

that the observed rise in atmospheric CO2 has been due to changes in the biosphere."

       73.     By virtue of their membership and participation in API at that time, Fossil Fuel

Defendants received or should have received the Stanford Research Institute reports and were on

notice of the reports' conclusions.

       74.     In 1972, API members, including Fossil Fuel Defendants, received a status report

on all enviromnental research projects funded by API. The report summarized the 1968 Stanford

Research Institute report describing the impact of fossil fuel products, including Defendants', on

the environment, including global warming and attendant consequences. Fossil Fuel Defendants

and/or their predecessors-in-interest that received this report include, but were not limited to:

American Standard of Indiana (BP), Asiatic (Shell), Ashland (Marathon), Atlantic Richfield (BP),

British Petroleum (BP), Chevron Standard of California (Chevron), Esso Research (ExxonMobil),

Ethyl (formerly affiliated with Esso, which was subsumed by ExxonMobil), Getty (ExxonMobil),

Gulf (Chevron, among others), Huinble Standard of New Jersey (ExxonMobil/Chevron/BP),

Marathon, Mobil (ExxonMobil), Pan American (BP), Shell, Standard of Ohio (BP), Texaco

(Chevron), Union (Chevron), Skelly (ExxonMobil), Colonial Pipeline (ownership has included

BP, ExxonMobil, and Chevron entities, among others), Continental (ConocoPhillips), DuPont

(former owner of Conoco), Phillips (ConocoPhillips), and Caltex (Chevron).a9


47 Elmer Robinson & R.C. Robbins, Sources, Abundance, and Fate of Gaseous Atmospheric Pollutants
Supplement, STANFORD RESEARCH INSTITUTE (June 1969).
a$ NASA GODDARD INSTITUTE FOR SPACE STUDIES, Global Mean CO2 Mixing Ratios (ppm): Observations,
littps:Hdata.giss.nasa.gov/modelforce/ghgases/FigIA.ext.txt.
49    AMERICAN PETROLEUM INSTITUTE, COMMITTEE FOR AIR AND WATER CONSERVATION,
ENVIRONMENTAL RESEARCH: A STATUS REPORT (Jan. 1972), http://files.eric.ed.gov/fulltext/
ED066339.pdf.
                                                54
      Case
       Case1:21-cv-01323-ELH
            1:21-cv-01323-SAG Document
                               Document1-2
                                        2 Filed
                                           Filed05/27/21
                                                 05/27/21 Page
                                                           Page60
                                                                70ofof176
                                                                       349




       75.     In 1977, James Black of Exxon's Products Research Division presented to the

Exxon Corporation Management Committee on the greenhouse effect. The next year, in 1978,

Black presented to another internal Exxon group, PERCC. In a letter to the Vice President of Exxon

Research and Engineering, Black summarized his presentations.50 He reported that "current

scientific opinion overwhelmingly favors attributing atmospheric carbon dioxide increase to fossil

fuel consumption," and that doubling atmospheric carbon dioxide, according to the best climate

model available, would "produce a mean temperature increase of about 2°C to 3°C over most of

the earth," with two to three times as much warming at the poles. The figure below, reproduced

from Black's memo, illustrates Exxon's understanding of the timescale and magnitude of global

warming its products would cause.




so Letter from J.F. Black, Exxon Research and Engineering Co., to F.G. Turpin, Exxon Research and
Engineering      Co.,     The    Greenhouse    Effect,    CLIMATEFII,ES      (June    6,   1978),
http://www.climatefiles.com/exxonmobil/1978-exxon-mem o-on-greenhouse-effect-for-exxon-
corporation-management-committee.
                                               55
         Case
          Case1:21-cv-01323-ELH
               1:21-cv-01323-SAG Document
                                  Document1-2
                                           2 Filed
                                              Filed05/27/21
                                                    05/27/21 Page
                                                              Page61
                                                                   71ofof176
                                                                          349




                                                  HOW' RREDICTEQ pT
                                 COMIPARES` W1TF1 FiECE1rIT TEIIAPERATd1RES
                      U
                      P—                                                        t-- t   1 -- r
                      ~ Pz
                      ~.
                      w SP
                      ~ P0-                                                                                 ~11
                            g                             fslimotedF'Qior Regions Tcmpernture;.a
                                                                                              ~
                      w     ~                                                                v
                      fr                                                                               ~0
                      :D
                      f-•   7-                                                                       ~o
                      4                                                                              9
                      m
                      ~     6                                                                    m
                      ~                                                                          9
                      ~
                      LLJ   5                 irs9'tPrrared Globol Menn Tetnparoiure                         5
                      ti
                      ~
                      Q 3 ; Apprax3male'Runge ot             Obserued Mean
                      U.                                     tdorl'berntieinisOhere ri,~
                      ~ ~ lJndislurhe4„pi.rnpie
                             P   inPost F$w.i;enturies       Temperalure                f1I~
                     0      Q      ~                                           Sftt~ Tl !r                   o
                     !i1
                      z     e1                                         ~   <    <   ~    !
                      Q     1850              1500              Is50                    2Q00             -2050
                      T
                      U'                                      YEAR

                Figure 3: Future global warming predicted internally by Exxon in 1977.s1


          76.      The impacts of such global warming, Black reported, would include "more

rainfall," which would "benefit some areas and would harm others." "Some countries would

benefit, but others could have their agricultural output reduced or destroyed." "Even those nations

which are favored, however, would be damaged for a while since their agricultural and industrial

patterns have been established on the basis of the present climate." Black reported that "[i]t is

currently estimated that mankind has a 5-10 yr. time window to obtain the necessary information"

and "establish what must be done," at which time, "hard decisions regarding changes in energy

strategies might become critical."52




51 Id. The company predicted global warming of 3°C by 2050, with 10°C warming in polar regions. The

difference between the dashed and solid curves prior to 1977 represents global warming that Exxon believed
may already have been occurring.
52 Id.

                                                           56
      Case
       Case1:21-cv-01323-ELH
            1:21-cv-01323-SAG Document
                               Document1-2
                                        2 Filed
                                           Filed05/27/21
                                                 05/27/21 Page
                                                           Page62
                                                                72ofof176
                                                                       349




       77.     Also in 1977, Henry Shaw of the Exxon Research and Engineering Technology

Feasibility Center attended a meeting of scientists and governmental officials in Atlanta, Georgia

on developing research programs to study carbon dioxide and global warming. Shaw's internal

memo to Exxon's John W. Harrison reported that "[t]he climatic effects of carbon dioxide release

may be the primary limiting factor on energy production from fossil fuels[.]"53

       78.     In 1979, Exxon's W. L. Ferrall distributed an internal memorandum.54 The memo

reported that "The most widely held theory [about global warming] is that: The increase [in carbon

dioxide] is due to fossil fuel combustion; [i]ncreasing CO2 concentration will cause a warming of

the earth's surface; [and t]he present trend of fossil fuel consumption will cause dramatic

environmental effects before the year 2050. [...] The potential problem is great and urgent." The

memo stated that if limits were not placed on fossil fuel production:

       Noticeable temperature changes would occur around 2010 as the [carbon dioxide]
       concentration reaches 400 ppm [parts per million]. Significant climatic changes
       occur around 2035 when the concentration approaches 500 ppm. A doubling of the
       pre-industrial concentration [i.e., 580 ppm] occurs around 2050. The doubling
       would bring about dramatic changes in the world's environment[.]ss

Those projections proved remarkably accurate: Annual average atmospheric CO2 concentrations

surpassed 400 ppm in 2015 for the first time in millions of years.56 Limiting the carbon dioxide

concentration in the atmosphere to 440 ppm, or a 50% increase over preindustrial levels, which




53
    Henry Shaw, Envfronmental Effects of Carbon Dioxide, CLIMATE INVESTIGATIONS CENTER (Oct. 31,
1977), https://www.industrydocuments.ucsf.edu/docs/tpw10228.
sa Letter from W.L. Ferrall, Exxon Research and Engineering Co., to Dr. R.L. Hirsch, Controlling
Atmospheric        COz,     CLIMATE        INVESTIGATIONS      CENTER        (Oct.    16,   1979),
https://www.industrydocuments.ucsfedu/does/mqw]0228.
ss Id.
s6
    Nicola Jones, How the World Passed a Carbon Threshold and Why It Matters, YALE ENVIRONMENT 360
(Jan. 26, 2017), http://e360.yale.edu/features/how-the-world-passed-a-carbon-threshold-400ppm-and-
why-it-matters.
                                                  57
      Case
       Case1:21-cv-01323-ELH
            1:21-cv-01323-SAG Document
                               Document1-2
                                        2 Filed
                                           Filed05/27/21
                                                 05/27/21 Page
                                                           Page63
                                                                73ofof176
                                                                       349




the memo said was "assumed to be a relatively safe level for the environment," would require

fossil fuel emissions to peak in the 1990s and non-fossil energy systems to be rapidly deployed.

Eighty percent of fossil fuel resources, the memo calculated, would have to be left in the ground

to avoid doubling atmospheric carbon dioxide concentrations. Certain fossil fuels, such as shale

oil, could not be substantially exploited at all.

        79.     In November 1979, Exxon's Henry Shaw wrote to Exxon's Harold Weinberg

urging "a very aggressive defensive program in ... atmospheric science and climate because there

is a good probability that legislation affecting our business will be passed."57 Shaw stated that an

expanded research effort was necessary to "influence possible legislation on environmental

controls" and "respond" to environmental groups, which had already opposed synthetic fuels

programs based on carbon dioxide emissions. Shaw suggested the formation of a"small task force"

to evaluate a potential program in carbon dioxide and climate, acid rain, carcinogenic particulates,

and other pollution issues caused by fossil fuels.58

        80.     In 1979, API and its members, including Fossil Fuel Defendants, convened a Task

Force to monitor and share cutting edge climate research among the oil industry. The group was

initially called the CO2 and Climate Task Force, but in 1980 changed its name to the Climate and

Energy Task Force ("CO2 Task Force"). Membership included senior scientists and engineers from

nearly every major U.S. and multinational oil and gas company, including Exxon, Mobil

(ExxonMobil), Amoco (BP), Phillips (ConocoPhillips), Texaco (Chevron), Shell, Sunoco, Sohio

(BP), as well as Standard Oil of California (BP) and Gulf Oil (Chevron), among others. The Task




57   Memorandum from H. Shaw to H.N. Weinberg, Research in Atmospheric Science, CLIMATE
INVESTIGATIONS CTR. (NOv 19, 1979), https://www.industrydocuments.ucsf.edu/docs/yqw10228.
ss Id.
                                                    58
      Case
       Case1:21-cv-01323-ELH
            1:21-cv-01323-SAG Document
                               Document1-2
                                        2 Filed
                                           Filed05/27/21
                                                 05/27/21 Page
                                                           Page64
                                                                74ofof176
                                                                       349




Force was charged with monitoring government and academic research, evaluating the

implications of emerging science for the petroleum and gas industries, and identifying where

reductions in greenhouse gas emissions from Defendants' fossil fiiel products could be made.s9

        81.    In 1979, API prepared a background paper on carbon dioxide and climate for the

CO2 Taslc Force, stating that CO2 concentrations were rising steadily in the atmosphere, and

predicting when the first clear effects of global warming might be detected.60 API reported to its

members that although global warming would occur, it would likely go undetected until

approximately the year 2000, because, API believed, its effects were being temporarily masked by

a natural cooling trend. However, this cooling trend, API warned its members, would reverse

around 1990, adding to the warming caused by carbon dioxide.

        82.    In 1980, API's CO2 Task Force invited Dr. John Laurmann, "a recognized expert

in the field of CO2 and climate," to present to its members.61 The meeting lasted for seven hours

and included a"complete technical discussion" of global warming caused by fossil fuels, including

"the scientific basis and technical evidence of CO2 buildup, impact on society, methods of

modeling and their consequences, uncertainties, policy implications, and conclusions that can be

drawn from present knowledge." Representatives from Standard Oil of Ohio (predecessor to BP),

Texaco (now Chevron), Exxon, and API were present, and the minutes of the meeting were

distributed to the entire API CO2 Task Force. Laurmann inforrned the Task Force of the "scientific


11 Neela Banerjee, Exxon's Oil Industry Peers Knew About Climate Dangers in the 1970s, Too, INSIDE
CLIMATE NEWS (Dec. 22, 2015), https://insideclimatenews.org/news/22122015/exxon-mobil-oil-industry-
peers-knew-about-climate-change-dangers-1970s-american-petroleum-institute-api-shell-chevron-texaco.
6o
    Memorandum from R.J. Campion to J.T. Burgess, The API's Background Paper on COz Effects,
CLIMATE INVESTIGATIONS CTR. (Sept. 6, 1979), https://www.industrydocuments.ucsf.edu/
docs/1qw10228.
6' Letter from Jimmie J. Nelson, American Petroleum Institute, to AQ-9 Task Force, The CO2 Problem;
Addressing Research Agenda Development, CLIMATE INVESTIGATIONS CTR. (Mar. 18, 1980),
https://www.industrydocuments.ucsf.edu/docs/gffl0228.
                                                59
      Case
       Case1:21-cv-01323-ELH
            1:21-cv-01323-SAG Document
                               Document1-2
                                        2 Filed
                                           Filed05/27/21
                                                 05/27/21 Page
                                                           Page65
                                                                75ofof176
                                                                       349




consensus on the potential for large future climatic response to increased CO2 levels" and that

there was "strong empirical evidence that [the carbon dioxide] rise [was] caused by anthropogenic

release of CO2, mainly from fossil fuel burning." Unless fossil fuel production and use were

controlled, atmospheric carbon dioxide would be twice preindustrial levels by 2038, with "likely

impacts" along the following trajectory:

        1°C RISE (2005): BARELY NOTICEABLE

        2.5°C RISE (2038): MAJOR ECONOMIC CONSEQUENCES, STRONG
        REGIONAL DEPENDENCE

        5°C RISE (2067): GLOBALLY CATASTROPHIC EFFECTS

Laurmann warned the CO2 Task Force that global warming of 2.5°C would "bring[] world

economic growth to a halt[.]" Laurmann also suggested that action should be taken immediately,

asking, "Time for action?" and noting that if achieving high market penetration for new energy

sources would require a long time (e.g., decades), then there would be "no leeway" for delay. The

minutes of the CO2 Task Force's meeting show that one of the Task Force's goals was "to help

develop ground rules for [... ] the cleanup of fuels as they relate to CO2 creation," and the Task

Force discussed the requirements for a worldwide "energy source changeover" away from

fossil fuels.62

        83.       In 1980, Imperial Oil Limited (a Canadian ExxonMobil subsidiary) reported to

managers and environmental staff at multiple affiliated Esso and Exxon companies that there was

"no doubt" that fossil fuels were aggravating the build-up of CO2 in the atmosphere.63 Imperial




62
  Id.
63
    IMPERIAL OIL LTD., REVIEW OF ENVIRONMENTAL PROTECTION ACTIVITIES FOR 1978-1979
(Aug. 6, 1980), http://www.documentcloud.org/documents/2827784-1980-Imperial-Oil-Review-of-
Environmental.html.
                                               60
      Case
       Case1:21-cv-01323-ELH
            1:21-cv-01323-SAG Document
                               Document1-2
                                        2 Filed
                                           Filed05/27/21
                                                 05/27/21 Page
                                                           Page66
                                                                76ofof176
                                                                       349




noted that "[t]echnology exists to remove CO2 from stack gases but removal of only 50% of the

CO2 would double the cost of power generation."6a

       84.     In December 1980, Exxon's Henry Shaw distributed a memorandum on the "CO2

Greenhouse Effect."65 Shaw stated that the future buildup of carbon dioxide was a function of

fossil fuel use, and that internal calculations performed at Exxon indicated that atmospheric carbon

dioxide would double around the year 2060. According to the "most widely accepted" climate

models, Shaw reported, such a doubling of carbon dioxide would "most likely" result in global

warming of approximately 3°C, with a greater effect in polar regions. Calculations predicting a

lower temperature increase, such as 0.25°C, were "not held in high regard by the scientific

community," Shaw said. Shaw also noted that the ability of the oceans to absorb heat could delay

(but not prevent) the temperature increase "by a few decades," and that natural, random

temperature fluctuations would hide global warming from CO2 until around the year 2000. The

memo included the Figure below illustrates global warming anticipated by Exxon, as well as the

company's understanding that significant global warming would occur before exceeding the range

of natural variability and being detected.




6s Memorandum from Henry Shaw to T.K. Kett, Exxon Research and Engineering Company's
Technological Forecast: CO2 Greenhouse Effect (Dec. 18, 1980), https://www.documentcloud.org/
documents/2805573-1980-Exxon-Memo-Summarizing-Current-Models-And.html.
                                                61
      Case
       Case1:21-cv-01323-ELH
            1:21-cv-01323-SAG Document
                               Document1-2
                                        2 Filed
                                           Filed05/27/21
                                                 05/27/21 Page
                                                           Page67
                                                                77ofof176
                                                                       349




                                                                                     A

                                                                         ~.    -
                                                                                         : '•:       1




                                                               f ` Eicpected       ~
                                                           /      rarige, of
                                                           f?uet~atians.1
                                                           iricluding
                                                           c0~'eff~



                                                                    =. Range of :
                                                                       natui-al ..                   ti
                                                                     flueEustions.
                                                           it        (c7imatic nQ;se)            f



                    -1




                                           1950        2000.            2650
                                                   .Yeer                                                  i


         Figure 4: Future global warming predicted internally by Exxon in 1980.66

The memo reported that such global warming would cause "increased rainfall[] and increased

evaporation," which would have a"dramatic impact on soil moisture, and in turn, on agriculture."

Some areas would turn to desert, and the American Midwest would become "much drier."

"[W]eeds and pests," the memo reported, "would tend to thrive with increasing global average

temperature." Other "serious global problems" could also arise, such as the melting of the West

Antarctic ice sheet, which "could cause a rise in the sea level on the order of 5 meters." The memo

called for "society" to pay the bill, estimating that some adaptive measures would cost no more

than "a few percent" of Gross National Product (i.e., $400 billion in 2018).67 Exxon predicted that



66 Id. The company anticipated a doubling of carbon dioxide by around 2060 and that the oceans would
delay the warining effect by a few decades, leading to approximately 3°C of warming by the end of the
century.
67 Id.; see Gross National Product, FED. RBSERVB BANK oF ST. Louis (updated Mar. 26, 2020),
https://fred.stlouisfed.org/series/GNPA.
                                                  62
          Case
           Case1:21-cv-01323-ELH
                1:21-cv-01323-SAG Document
                                   Document1-2
                                            2 Filed
                                               Filed05/27/21
                                                     05/27/21 Page
                                                               Page68
                                                                    78ofof176
                                                                           349




national policy action would not occur until around 1989, when the Department of Energy would

finish a ten-year study of carbon dioxide and global warming.68 Shaw also reported that Exxon

had studied various responses for avoiding or reducing a carbon dioxide build-up, including

"stopping all fossil fuel colnbustion at the 1980 rate" and "investigat[ing] the marlcet penetration

of non-fossil fuel technologies." The memo estimated that such non-fossil energy technologies

"would need about 50 years to penetrate and achieve roughly half of the total [energy] market."69

           85.   In February 1981, Exxon's Contract Research Office prepared and distributed a

"Scoping Study on CO2" to the leadership of Exxon Research and Engineering Company.70 The

study reviewed Exxon's current research on carbon dioxide and considered whether to expand

Exxon's research on carbon dioxide or global warming further at that time. The study

recommended against expanding Exxon's research activities in those areas because its current

research programs were sufficient for achieving the company's goals of closely monitoring federal

research, building credibility and public relations value, and developing in-house expertise with

regard to carbon dioxide and global warming. However, the study recommended that Exxon

centralize its activities in monitoring, analyzing, and disseminating outside research being done on

carbon dioxide and global warming. The study stated that Exxon's James Black was actively

monitoring and keeping the company apprised of outside research developments, including those

on climate modeling and "CO2-induced effects." The study also noted that other companies in the

fossil fuel industry were "auditing Government meetings on the subject." In discussing "options


68 Memorandum from Henry Shaw to T.K. Kett, Exxon Research and Engineering Company's
Technological Forecast: COz Greenhouse Effect (Dec. 18, 1980), https://www.documenteloud.org/
documents/2805573-1980-Exxon-Memo-Summarizing-Current-Models-And.html.
69
     Id
70 Letter from G.H. Long, Exxon Research and Engineering Co., to P.J. Lucchesi et al., Atmospheric CO2
Scoping Study, CLIMATE INVESTIGATIONS CTR. (Feb. 5, 1981), https://www.industrydocuments.ucsf.
edu/docs/yxfl0228.
                                                 63
        Case
         Case1:21-cv-01323-ELH
              1:21-cv-01323-SAG Document
                                 Document1-2
                                          2 Filed
                                             Filed05/27/21
                                                   05/27/21 Page
                                                             Page69
                                                                  79ofof176
                                                                         349




for reducing CO2 build-up in the atmosphere," the study noted that although capturing COz from

flue gases was technologically possible, the cost was high, and "energy conservation or shifting to

renewable energy sources[] represent the only options that might make sense."71

         86.      Thus, by 1981, Exxon and other fossil fuel companies were actively monitoring all

aspects of carbon dioxide and global warming research both nationally and internationally, and

Exxon had recognized that a shift to renewable energy sources would be necessary to avoid a large

carbon dioxide build-up in the atinosphere and resultant global warming.

         87.      Exxon scientist Roger Cohen warned his colleagues in a 1981 internal

memorandum that "future developments in global data gathering and analysis, along with advances

in climate modeling, inay provide strong evidence for a delayed CO2 effect of a truly substantial

magnitude," and that under certain circumstances it would be "very likely that we will

unambiguously recognize the threat by the year 2000."72 Cohen had expressed concern that the

memorandum understated the potential effects of unabated CO2 emissions from Defendants' fossil

fuel products, saying, "it is distinctly possible that [Exxon Planning Division's] ... scenario will

produce effects which will indeed be catastrophic (at least for a substantial fraction of the world's

population)."73

         88.      In 1981, Exxon's Henry Shaw, the company's lead climate researcher at the time,

prepared a summary of Exxon's current position on the greenhouse effect for Edward David Jr.,

president of Exxon Research and Engineering, stating in relevant part:

               o"Atmospheric CO2 will double in 100 years if fossil fuels grow at 1.4%/a2


" Id.
72     Memorandum from R.W. Cohen to W. Glass, CLIMATEFILES (Aug. 18, 1981),
http://www.climatefiles.com/exxonmobil/1981-exxon-memo-on-possible-emission-consequences-of-
fossil-fuel-consumption.
'3
   Id.
                                                 64
        Case
         Case1:21-cv-01323-ELH
              1:21-cv-01323-SAG Document
                                 Document1-2
                                          2 Filed
                                             Filed05/27/21
                                                   05/27/21 Page
                                                             Page70
                                                                  80ofof176
                                                                         349




                o   3°C global average temperature rise and 10°C at poles if CO2 doubles
                       ■ Major shifts in rainfall/agriculture
                       ■ Polar ice may melt"74
          89.       In 1982, another report prepared for API by scientists at the Lamont-Doherty

Geological Observatory at Columbia University recognized that atmospheric CO2 concentration

had risen significantly compared to the beginning of the industrial revolution from about 290 ppm

to about 340 ppm in 1981 and acknowledged that despite differences in climate modelers'

predictions, there was scientific consensus that "a doubling of atmospheric CO2 from [] pre-

industrial revolution value would result in an average global temperature rise of (3.0 ± 1.5)°C [5.4

zL   2.7 °F]." It went further, warning that "[s]uch a warming can have serious consequences for

man's comfort and survival since patterns of aridity and rainfall can change, the height of the sea

level can increase considerably and the world food supply can be affected."75 Exxon's own

modeling research confirmed this, and the company's results were later published in at least three

peer-reviewed scientific papers.76




74  Memorandum from Henry Shaw to Dr. E.E. David, COz Position Statement (May 15, 1981),
https:Hinsideclimatenews.org/documents/exxon-position-co2-1981.
75 AMERICAN PETROLEUM INSTITUTE, CLIMATE MODELS AND COz WARMING: A SELECTIVE REVIEW AND
SUMMARY                   (Columbia                University,              Mar.              1982),
https://assets.documentcloud.org/documents/2805626/1982-API-Climate-Models-and-0O2-Warming-
a.pdf.
76 See Memorandum from Roger W. Cohen, Exxon Research and Engineering Co., to A.M. Natkin, Exxon
Corp.      Office   of     Science    and    Technology,       CLIMATEFILES    (Sept.   2,    1982),
http://www.climatefiles.com/exxonmobil/I 982-exxon-memo-summarizing-climate-modeling-and-co2-
greenhouse-effect-research (discussing research articles and summarizing the findings of research in
climate modeling).
                                                   65
      Case
       Case1:21-cv-01323-ELH
            1:21-cv-01323-SAG Document
                               Document1-2
                                        2 Filed
                                           Filed05/27/21
                                                 05/27/21 Page
                                                           Page71
                                                                81ofof176
                                                                       349




        90.     Also in 1982, Exxon's Environmental Affairs Manager distributed a primer on

climate change to a"wide circulation [of] Exxon management [... ] intended to familiarize Exxon

personnel with the subject."77 The primer was "restricted to Exxon personnel and not to be

distributed externally." The primer compiled science on climate change, confirmed fossil fuel

combustion as a primary anthropogenic contributor to global warming, and estimated a CO2

doubling [i.e., 580 ppm] by 2070 with a"Most Probable Temperature Increase" of more than 2°C

over the 1979 level, as shown in the figure below.
                                                GR014TH OP ATIftOSPHfA1C"CDZ ANO AVQnASF 6LOBAl:
                                                  7cf.1PERATURE INCrlEASE AS F: FUNCTION.Op TIM8




                           320          —    21siCe`nfu"ry
                                                        `,"Study       -                                        ~       •      3.7
                                             No Synihetic Fuelt•L'qufd
                                        '—'~ And Git 0tltnt~t Sm~w                                         r
                                             At ln 2ist Cenwry Stuiy •                                -
                                                                                                                        -; --' 2.9
                                            .                         _._. . .. .          .    . ~       • ~       .
                                    "
                       >                                                                                                       74 0



                           i00              ... _.           .,       . .....            .` ~ • ~                             Z.9
                                                                                                                                     1Y

                                                     F
                                                                                           ti

                                                                                                                              1.6
                                    n ,          •       •        -           q4~~O /                                   .
                           ;Zp

                       ~


                       < 180-               -        -.-~---          •- •     •                                              D.B


                           !;D

                                        -                             ~       '_•    _.
                           IDD                                                                                                0
                             • un       '       an                                  Eo          68
                                                                                                 .             80            DD      ~.
                                                                             YEAR
                 Figure 5: Exxon's 1982 internal prediction of future CO2 increase
                                      and global warming.78



" Memorandum from M.B. Glaser, Exxon Research and Engineering Co., CO2 "Greenhouse " Effect (Nov.
12,     1982),   http://www.climatefiles.com/exxonmobil/1982-memo-to-exxon-management-about-co2-
greenhouse-effect.
78 Id. The company predicted a doubling of atmospheric carbon dioxide concentrations above pre-industrial
levels by around 2070 (left curve), with a temperature increase of more than 2°C over the 1979 level (right

                                                                             •:
      Case
       Case1:21-cv-01323-ELH
            1:21-cv-01323-SAG Document
                               Document1-2
                                        2 Filed
                                           Filed05/27/21
                                                 05/27/21 Page
                                                           Page72
                                                                82ofof176
                                                                       349




The report also warned of "uneven global distribution of increased rainfall and increased

evaporation," that "disturbances in the existing global water distribution balance would have

dramatic impact on soil moisture, and in turn, on agriculture," and that the American Midwest

would dry out. In addition to effects on global agriculture, the report stated, "there are some

potentially catastrophic effects that must be considered." Melting of the Antarctic ice sheet could

result in global sea level rise of five meters, which would "cause flooding on much of the U.S.

East Coast, including the state of Florida and Washington, D.C." Weeds and pests would "tend to

thrive with increasing global temperature." The primer warned of "positive feedback mechanisms"

in polar regions, which could accelerate global warming, such as deposits of peat "containing large

reservoirs of organic carbon" becoming "exposed to oxidation" and releasing their carbon into the

atmosphere. "Similarly," the primer warned, "thawing might also release large quantities of carbon

currently sequestered as methane hydrates" on the sea floor. "All biological systems would be

affected," and "the most severe economic effects could be on agriculture." The report

recommended studying "soil erosion, salinization, or the collapse of irrigation systems" in order

to understand how society might be affected and might respond to global warming, as well as

"[h]ealth effects" and "stress associated with climate related famine or migration[.]" The report

estimated that undertaking "[s]ome adaptive measures" (not all of them) would cost "a few percent

of the gross national product estimated in the middle of the next century" (i.e., $400 billion in

2018).79 To avoid such impacts, the report discussed an analysis from the Massachusetts Institute

of Technology and Oak Ridge National Laboratory, which studied energy alternatives and



curve). The same document indicated that Exxon estimated that by 1979 a global warming effect of
approximately 0.25°C may already have occurred.
79 See Gross National Product, FED. RESBRVE BANx OF ST. LouiS (updated Mar. 26, 2020),
https://fred.stlouisfed.org/series/GNPA.
                                                67
      Case
       Case1:21-cv-01323-ELH
            1:21-cv-01323-SAG Document
                               Document1-2
                                        2 Filed
                                           Filed05/27/21
                                                 05/27/21 Page
                                                           Page73
                                                                83ofof176
                                                                       349




requirements for introducing them into widespread use, and which recominended that "vigorous

development of non-fossil energy sources be initiated as soon as possible."80 The prilner also noted

that other greenhouse gases related to fossil fuel production, such as methane, would contribute

significantly to global warming, and that concerns over carbon dioxide would be reduced if fossil

fuel use were decreased due to "high price, scarcity, [or] unavailability." "Mitigation of the

`greenhouse effect' would require major reductions in fossil fuel combustion," the primer stated.

       91.     In September 1982, the Director of Exxon's Theoretical and Mathematical Sciences

Laboratory, Roger Cohen, wrote Alvin Natkin of Exxon's Office of Science and Technology to

summarize Exxon's internal research on climate modeling.81 Cohen reported:

       [O]ver the past several years a clear scientific consensus has emerged regarding the
       expected climatic effects of increased atmospheric CO2. The consensus is that a
       doubling of atmospheric CO2 from its pre-industrial revolution value would result
       in an average global temperature rise of (3.0 ± 1.5) °C. [... ] The temperature rise
       is predicted to be distributed nonuniformly over the earth, with above-average
       temperature elevations in the polar regions and relatively small increases near the
       equator. There is unanimous agreement in the scientific community that a
       temperature increase of this magnitude would bring about significant changes in
       the earth's climate, including rainfall distribution and alterations of the biosphere.
       The time required for doubling of atmospheric CO2 depends on future world
       consumption of fossil fuels.

Cohen described Exxon's own climate modeling experiments, reporting that they produced "a

global average temperature increase that falls well within the range of the scientific consensus,"

were "consistent with the published predictions of more complex climate models," and were "also




80 Memorandum from M.B. Glaser, Exxon Research and Engineering Co., COz "Greenhouse " Effect"
(Nov.                                                12,                                    1982),
https://insideelimatenews.org/sites/default/files/documents/I 982%2OExxon%2OPrimer%20on%20002%
20Greenhouse%20Effect.pdf.
81 Memorandum from Roger W. Cohen, Exxon Research and Engineering Co., to A.M. Natkin, Exxon
Corp.      Office    of    Science      and      Technology,     CLIMATEFILES (Sept.  2,    1982),
http://www.climatefiles.com/exxoru-nobil/I 982-exxon-memo-summarizing-climate-modeling-and-co2-
greenhouse-effect-research.
                                                68
      Case
       Case1:21-cv-01323-ELH
            1:21-cv-01323-SAG Document
                               Document1-2
                                        2 Filed
                                           Filed05/27/21
                                                 05/27/21 Page
                                                           Page74
                                                                84ofof176
                                                                       349




in agreement with estimates of the global temperature distribution during a certain prehistoric

period when the earth was much warmer than today." "In summary," Cohen wrote, "the results of

our research are in accord with the scientific consensus on the effect of increased atmospheric CO2

on climate." Cohen noted that the results would be presented to the scientific community by

Exxon's collaborator Martin Hoffert at a Department of Energy meeting, as well as by Exxon's

Brian Flannery at the Exxon-supported Ewing Symposium, later that year.

       92.     In October 1982, at the fourth biennial Maurice Ewing Symposium at the Lamont-

Doherty Geophysical Observatory, which was attended by members of API and Exxon Research

and Engineering Company, the Observatory's president E.E. David delivered a speech titled:

"Inventing the Future: Energy and the CO2 `Greenhouse Effect."'82 His remarks included the

following statement: "Few people doubt that the world has entered an energy transition away from

dependence upon fossil fuels and toward some mix of renewable resources that will not pose

problems of CO2 accumulation." He went on, discussing the human opportunity to address

anthropogenic climate change before the point of no return:

       It is ironic that the biggest uncertainties about the CO2 buildup are not in predicting
       what the climate will do, but in predicting what people will do. ... It appears we
       still have time to generate the wealth and knowledge we will need to invent the
       transition to a stable energy system.

       93.     Throughout the early 1980s, at Exxon's direction, Exxon climate scientist Henry

Shaw forecasted emissions of CO2 from fossil fuel use. Those estimates were incorporated into

Exxon's 21St century energy projections and were distributed among Exxon's various divisions.

Shaw's conclusions included an expectation that atmospheric CO2 concentrations would double in




82 Dr. E.E. David, Jr., President, Exxon Research and Engineering Co., Remarks at the Fourth Annual
Ewing Symposium, Tenafly, NJ, CLIMATEFILES (Oct. 26,1982), http://www.climatefiles.com/exxonmobil/
inventing-future-energy-co2-greenhouse-effect.
                                                 69
     Case
      Case1:21-cv-01323-ELH
           1:21-cv-01323-SAG Document
                              Document1-2
                                       2 Filed
                                          Filed05/27/21
                                                05/27/21 Page
                                                          Page75
                                                               85ofof176
                                                                      349




2090 per the Exxon model, with an attendant 2.3-5.6°F average global temperature increase. Shaw

compared his model results to those of the U.S. Environmental Protection Agency ("EPA"), the

National Academy of Sciences, and the Massachusetts Institute of Technology, indicating that the

Exxon model predicted a longer delay than any of the other models, although its temperature

increase prediction was in the mid-range of the four projections.83

       94.     During the 1980s, many Defendants formed their own research units focused on

climate modeling. API, including the API CO2 Task Force, provided a forum for Fossil Fuel

Defendants to share their research efforts and corroborate their findings related to anthropogenic

greenhouse gas emissions.84

       95.     During this time, Defendants' statements expressed an understanding of their

obligation to consider and mitigate the externalities of unabated promotion, marketing, and sale of

their fossil fuel products. For example, in 1988, Richard Tucker, the president of Mobil Oil,

presented at the American Institute of Chemical Engineers National Meeting, the premier

educational forum for chemical engineers, where he stated:

       [H]umanity, which has created the industrial system that has transformed
       civilization, is also responsible for the environment, which sometimes is at risk
       because of unintended consequences of industrialization. ... Maintaining the health
       of this life-support system is emerging as one of the highest priorities. ...[W]e
       must all be environmentalists.

       The environmental covenant requires action on many fronts ... the low-atmosphere
       ozone problem, the upper-atmosphere ozone problem and the greenhouse effect, to
       name a few. ... Our strategy must be to reduce pollution before it is ever
       generated—to prevent problems at the source.


83 Neela Banerjee, More Exxon Documents Show How Much It Knew About Climate 35 Years Ago, INSIDE
CLIMATE NEWS (Dec. 1, 2015), https://insideclimatenews.org/news/01122015/documents-exxons-early-
co2-position-senior-executives-engage-and-warming-forecast.
84 Neela Banerjee, Exxon's Oil Industry Peers Knew About Climate Dangers in the 1970s, Too, INSIDE
CLIMATE NEWS (Dec. 22, 2015), https://insideclimatenews.org/news/22122015/exxon-mobil-oil-industry-
peers-knew-about-climate-change-dangers-1970s-american-petroleum-institute-api-shell-chevron-texaco.
                                                70
      Case
       Case1:21-cv-01323-ELH
            1:21-cv-01323-SAG Document
                               Document1-2
                                        2 Filed
                                           Filed05/27/21
                                                 05/27/21 Page
                                                           Page76
                                                                86ofof176
                                                                       349




        Prevention means engineering a new generation of fuels, lubricants and chemical
        products. ... Prevention means designing catalysts and processes that minimize or
        eliminate the production of unwanted byproducts. ... Prevention on a global scale
        may even require a dramatic reduction in our dependence on fossil fuels—and a
        shift towards solar, hydrogen, and safe nuclear power. It may be possible thatjust
        possible—that the energy industry will transform itself so completely that observers
        will declare it a new industry. ... Brute force, low-tech responses and money alone
        won't meet the challenges we face in the energy industry.85

        96.      Also in 1988, the Shell Greenhouse Effect Working Group issued a confidential

internal report, "The Greenhouse Effect," which acknowledged global warming's anthropogenic

nature: "Man-made carbon dioxide released into and acculnulated in the atmosphere is believed to

warm the earth through the so-called greenhouse effect." The authors also noted the burning of

fossil fuels as a primary driver of CO2 buildup and warned that warming would "create significant

changes in sea level, ocean currents, precipitation patterns, regional temperature and weather."

They further pointed to the potential for "direct operational consequences" of sea level rise on

"offshore     installations,   coastal   facilities    and   operations   (e.g.,   platforms,   harbors,

refineries, depots)."86

       97.      Similar to early warnings by Exxon scientists, the Shell report notes that "by the

time the global warming becomes detectable it could be too late to take effective countermeasures

to reduce the effects or even to stabilise the situation." The authors mention the need to consider

policy changes on multiple occasions, noting that "the potential implications for the world are ...

so large that policy options need to be considered much earlier" and that research should be

"directed more to the analysis of policy and energy options than to studies of what we will be

facing exactly."


gs Richard E. Tucker, High Tech Frontiers in the Energy Industry: The Challenge Ahead, AIChE National
Meeting (Nov. 30, 1988), https://hdl.handle.net/2027/pur1.32754074119482?urlappend=%3Bseq=522.
gb SHELL INTERNATIONALE PETROLEUM, GREENHOUSE EFFECT WORKING GROUP, THE GREENHOUSE
EFFECT (May 1988), https://www.documentcloud.org/documents/4411090-Document3.html.
                                                      71
      Case
       Case1:21-cv-01323-ELH
            1:21-cv-01323-SAG Document
                               Document1-2
                                        2 Filed
                                           Filed05/27/21
                                                 05/27/21 Page
                                                           Page77
                                                                87ofof176
                                                                       349




       98.     In 1989, Esso Resources Canada (ExxonMobil) commissioned a report on the

impacts of climate change on existing and proposed natural gas facilities in the Mackenzie River

Valley and Delta, including extraction facilities on the Beaufort Sea and a pipeline crossing

Canada's Northwest Territory. " It reported that "large zones of the Mackenzie Valley could be

affected dramatically by climatic change" and that "the greatest concern in Norman Wells [oil

town in North West Territories, Canada] should be the changes in permafrost that are likely to

occur under conditions of climate warming."88 The report concluded that, in light of climate

models showing a"general tendency towards warmer and wetter climate," operation of those

facilities would be compromised by increased precipitation, increase in air temperature, changes

in permafrost conditions, and, significantly, sea level rise and erosion damage.89 The authors

recommended factoring those eventualities into future development planning and also warned that

"a rise in sea level could cause increased flooding and erosion damage on Richards Island."

       99.     Ken Croasdale, a senior ice researcher for Exxon's subsidiary Imperial Oil, stated

to an audience of engineers in 1991 that greenhouse gases are rising "due to the burning of fossil

fuels. Nobody disputes this fact."90

       100.    Also in 1991, Shell produced a film called "Climate of Concern." The film advises

that while "no two [climate change projection] scenarios fully agree, ...[they] have each prompted

the same serious warning. A warning endorsed by a uniquely broad consensus of scientists in their

report to the UN at the end of 1990." The warning was an increasing frequency of abnormal



87 See Stephen Lonergan & Kathy Young, An Assessment of the Effects of Climate Warming on Energy
Developments in the Mackenzie River Valley and Delta, Canadian Arctic, 7 ENERGY EXPLORATION &
ExPLOITATioN 359-81 (1989).
$$ Id. at 369, 376.
89 Id. at 360, 377-78.

90 RONALD C. KRAMER, CARBON CRIMINALS, CLIMATE CRIMES 66 (lst ed. 2020).

                                               72
      Case
       Case1:21-cv-01323-ELH
            1:21-cv-01323-SAG Document
                               Document1-2
                                        2 Filed
                                           Filed05/27/21
                                                 05/27/21 Page
                                                           Page78
                                                                88ofof176
                                                                       349




weather, and of sea level rise of about one meter over the coming century. Shell specifically

described the impacts of anthropogenic sea level rise on tropical islands, "barely afloat even now,

...[fJirst made uninhabitable and then obliterated beneath the waves. Wetland habitats destroyed

by intruding salt. Coastal lowlands suffering pollution of precious groundwater." It warned of

"greenhouse refugees," people who abandoned homelands inundated by the sea, or displaced

because of catastrophic changes to the environment. The video concludes with a stark admonition:

"Global warming is not yet certain, but many think that the wait for final proof would be

irresponsible. Action now is seen as the only safe insurance."91

       101.    Also in 1991, BP released a short film called "The Earth — What Makes Weather?"

In it, a narrator states: "Our ... dependence on carbon-based fuels is now a cause for concern.

When coal, oil or gas are burned, they release carbon dioxide and other reactive gases." The

narrator then goes on to explain:

       As the earth gives off heat, carbon dioxide, together with water vapor, absorbs and
       radiates it back, acting like a blanket. ... If world population growth is matched by
       energy consumption, even more carbon dioxide will be released, making this
       greenhouse effect even stronger. An overall increase in temperature of even a few
       degrees could disrupt our climate with devastating consequences. If the oceans got
       warmer and the ice sheets began to melt, sea levels would rise, encroaching on
       coastal lowlands. From warmer seas, more water would evaporate, making storms
       and the havoc they cause more frequent. ... Catastrophic floods could become
       commonplace, and low-lying countries like Bangladesh would be defenseless
       against them. Too much water or too little. Away from the coasts we could see a
       return to the conditions which devastated America's Midwest in the 1930s. Global
       warming could repeat on a more disastrous scale the dustbowl phenomenon which
       virtually destroyed farming on the Great Plains. ... The threat of such climatic
       change is now one of our inost urgent concerns. 92


91 Jelmer Mommers, Shell Made a Film About Climate Change in 1991 (Then Neglected To Heed Its Own
Warning), DE CORRESPONDENT (Feb. 27, 2017), https://thecorrespondent.com/6285/shell-made-a-film-
about-climate-change-in-1991-then-neglected-to-heed-its-own-warning.
9Z
   Vatan Huzeir, BP Knew the Truth About Climate Change 30 Years Ago, FOLLOW THE MONEY (May 26,
2020), https://www.ftm.nl/artikelen/bp-video-climate-change-1990-engels; see also BP Video Library,
This Earth — What Makes Weather? (1991), https://www.bpvideolibrary.com/record/463.
                                                73
      Case
       Case1:21-cv-01323-ELH
            1:21-cv-01323-SAG Document
                               Document1-2
                                        2 Filed
                                           Filed05/27/21
                                                 05/27/21 Page
                                                           Page79
                                                                89ofof176
                                                                       349




The film was not widely distributed.

       102.    The fossil fuel industry was at the forefront of carbon dioxide research for much of

the latter half of the 20"' century. It developed cutting edge and innovative technology and worked

with many of the field's top researchers to produce exceptionally sophisticated studies and models.

For instance, in the mid-1990s Shell began using scenarios to plan how the company could respond

to various global forces in the future. In one scenario published in a 1998 internal report, Shell

paints an eerily prescient scene:

       In 2010, a series of violent storms causes extensive damage to the eastern coast of
       the U.S. Although it is not clear whether the storms are caused by climate change,
       people are not willing to take further chances. The insurance industry refuses to
       accept liability, setting off a fierce debate over who is liable: the insurance industry
       or the government. After all, two successive IPCC reports since 1993 have
       reinforced the human connection to climate change ... Following the storms, a
       coalition of environmental NGOs brings a class-action suit against the US
       government and fossil-fuel companies on the grounds of neglecting what scientists
       (including their own) have been saying for years: that something must be done. A
       social reaction to the use of fossil fuels grows, and individuals become `vigilante
       environmentalists' in the same way, a generation earlier, they had become fiercely
       anti-tobacco. Direct-action campaigns against companies escalate. Young
       consumers, especially, demand action.93

       103.    Fossil fuel companies did not just consider climate change impacts in scenarios. In

the mid-1990s, Ex?conMobil, Shell, and Imperial Oil (ExxonMobil) jointly undertook the Sable

Offshore Energy Project in Nova Scotia. The project's own Environmental Impact Statement

declared:

       The impact of a global warming sea-level rise may be particularly significant in
       Nova Scotia. The long-term tide gauge records at a number of locations along the
       N.S. coast have shown sea level has been rising over the past century. ... For the
       design of coastal and offshore structures, an estimated rise in water level, due to




93
      ROYAL DUTCH/SHELL GROUP, GROUP SCENARIOS 1998-2020                         115,   122       (1998),
http://www.documentcloud.org/documents/4430277-27-1-Compiled.html.
                                                 74
       Case
        Case1:21-cv-01323-ELH
             1:21-cv-01323-SAG Document
                                Document1-2
                                         2 Filed
                                            Filed05/27/21
                                                  05/27/21 Page
                                                            Page80
                                                                 90ofof176
                                                                        349




        global warining, of 0.5 m[1.64 feet] may be assumed for the proposed project life
        (25 years).94

        104.    Climate change research conducted by Defendants and their industry associations

frequently acknowledged uncertainties in their climate modeling—those uncertainties, however,

were merely with respect to the magnitude and timing of climate impacts resulting from fossil fuel

consumption, not that significant changes would eventually occur. Defendants' researchers and

the researchers at their industry associations harbored little doubt that climate change was

occurring and that fossil fuel products were, and are, the primary cause.

        105.    Despite the overwhelming information about the threats to people and the planet

posed by continued unabated use of their fossil fuel products, Fossil Fuel Defendants failed to act

as they reasonably should have to mitigate or avoid those dire adverse impacts. Fossil Fuel

Defendants instead adopted the position, as described below, that they had a license to continue

the unfettered pursuit of profits from those products. This position was an abdication of Fossil Fuel

Defendants' responsibility to consumers and the public, including the County, to act on their

unique knowledge of the reasonably foreseeable hazards of unabated production and consumption

of their fossil fuel products.

        C.      Defendants Did Not Disclose Known Harms Associated with the Extraction,
                Promotion, and Consumption of Their Fossil Fuel Products, and Instead
                Affirmatively Acted to Obscure Those Harms and Engaged in a Campaign to
                Deceptively Protect and Expand the Use of Their Fossil Fuel Products.

        106.    By 1988, Defendants had amassed a compelling body of knowledge about the role

of anthropogenic greenhouse gases, and specifically those emitted from the normal use of

Defendants' fossil fuel products, in causing global warming and its cascading impacts, including




94   EXXONMOBIL, SABLE PROJECT DEVELOPMENT PLAN,            Vol. 3, 4-77, http://soep.com/about-the-
project/development-plan-application.
                                                 75
      Case
       Case1:21-cv-01323-ELH
            1:21-cv-01323-SAG Document
                               Document1-2
                                        2 Filed
                                           Filed05/27/21
                                                 05/27/21 Page
                                                           Page81
                                                                91ofof176
                                                                       349




disruptions to the hydrologic cycle, extreme precipitation and drought, heatwaves, and associated

consequences for human communities and the environment. On notice that their products were

causing global climate change and dire effects on the planet, Defendants faced the decision of

whether or not to take steps to limit the damages their fossil fuel products were causing and would

continue to cause Earth's inhabitants, including the people of Maryland, and Anne Arundel County

and its inhabitants.

        107.    Before or thereafter, Fossil Fuel Defendants could and reasonably should have

taken any number of steps to mitigate the damages caused by their fossil fuel products, and their

own comments reveal an awareness of what some of those steps should have been. Fossil Fuel

Defendants should have warned the public, regulators, and Anne Arundel County consumers of

the dangers known to Defendants of the unabated consumption of their fossil fuel products, and

they could and should have taken reasonable steps to limit the potential greenhouse gas emissions

arising out of their fossil fuel products.

        108.    But several key events during the period 1988-1992 appear to have prompted

Defendants to change their tactics from general research and internal discussion on climate change

to a public campaign aimed at deceiving consumers and the public, including those in Maryland

and in Anne Arundel County, and evading regulation of their fossil fuel products and/or emissions

therefrom. These include:

                a.      In 1988, National Aeronautics and Space Administration ("NASA")

scientists confirmed that human activities were actually contributing to global warming.95 On June

23 of that year, NASA scientist James Hansen's presentation of this information to Congress



9s
   See Peter C. Frumhoff et al., The Climate Responsfbilitfes oflndustrial Carbon Producers, 132 CLIMATIC
CI-IANGB 161 (2015).
                                                   76
      Case
       Case1:21-cv-01323-ELH
            1:21-cv-01323-SAG Document
                               Document1-2
                                        2 Filed
                                           Filed05/27/21
                                                 05/27/21 Page
                                                           Page82
                                                                92ofof176
                                                                       349




engendered significant news coverage and publicity for the announcement, including coverage on

the front page of the New York Times.

               b.      On July 28, 1988, Senator Robert Stafford and four bipartisan co-sponsors

introduced S. 2666, "The Global Environmental Protection Act," to regulate CO2 and other

greenhouse gases. Four more bipartisan bills to significantly reduce CO2 pollution were introduced

over the following ten weeks, and in August, U.S. presidential candidate George H.W. Bush

pledged that his presidency would combat the greenhouse effect with "the White House effect."96

Political will in the United States to reduce anthropogenic greenhouse gas emissions and mitigate

the harms associated with Defendants' fossil fuel products was gaining momentum.

               C.      In December 1988, the United Nations formed the Intergovernmental Panel

on Climate Change ("IPCC"), a scientific panel dedicated to providing the world's governments

with an objective, scientific analysis of climate change and its environmental, political, and

economic impacts.

               d.      In 1990, the IPCC published its First Assessment Report on anthropogenic

climate change,97 in which it concluded that (1) "there is a natural greenhouse effect which already

keeps the Earth warmer than it would otherwise be," and (2) that

               emissions resulting from human activities are substantially increasing the
               atmospheric concentrations of the greenhouse gases carbon dioxide,
               methane, chlorofluorocarbons (CFCs) and nitrous oxide. These increases
               will enhance the greenhouse effect, resulting on average in an additional
               warming of the Earth's surface. The main greenhouse gas, water vapour,
               will increase in response to global warming and further enhance it.98



96
    The YVhite House and the Greenhouse, N.Y. TIMES (May 9, 1989), http://www.nytimes.com/
1989/05/09/opinion/the-white-house-and-the-greenhouse.html.
97 See IPCC, Reports, ipcc.ch/reports.

98 IPCC, CLIMATE CHANGE: THE IPCC SCIENTIFIC ASSESSMENT xi (1990), https://www.ipcc.ch/report/
climate-change-the-ipcc-1990-and-1992-assessments.
                                                77
     Case
      Case1:21-cv-01323-ELH
           1:21-cv-01323-SAG Document
                              Document1-2
                                       2 Filed
                                          Filed05/27/21
                                                05/27/21 Page
                                                          Page83
                                                               93ofof176
                                                                      349




The IPCC reconfirmed those conclusions in a 1992 supplement to the First Assessment report.99

                 C.     The United Nations began preparing for the 1992 Earth Summit in Rio de

Janeiro, Brazil, a major, newsworthy gathering of 172 world governments, of which 116 sent their

heads of state. The Summit resulted in the United Nations Framework Convention on Climate

Change ("UNFCCC"), an international environmental treaty providing protocols for future

negotiations aimed at "stabiliz[ing] greenhouse gas concentrations in the atmosphere at a level that

would prevent dangerous anthropogenic interference with the climate system." loo

       109.      Those world events marked a shift in public discussion of climate change, and the

initiation of international efforts to curb anthropogenic greenhouse emissions—developments that

had stark implications for, and would have diminished the profitability of, Defendants' fossil

fuel products.

       110.      Rather than collaborating with the international community by acting to forestall,

or at least decrease, their fossil fuel products' contributions to global warming, and its impacts,

including sea level rise, disruptions to the hydrologic cycle, and associated consequences to Anne

Arundel County and other communities, Defendants embarked on a decades-long campaign

designed to maximize continued dependence on their products and undermine national and

international efforts to rein in greenhouse gas emissions.

       111.      Defendants' campaign, which focused on concealing, discrediting, and/or

misrepresenting information that tended to support restricting consumption of (and thereby

decreasing demand for) Defendants' fossil fuel products, took several forms. The campaign



99    IPCC, 1992 IPCC SUPPLEMENT TO THE FIRST ASSESSMENT REPORT (1992),
https://www.ipcc.ch/report/climate-change-the-ipcc-1990-and-1992-assessments.
too
    UNITED NATIONS, UNITED NATIONs FRAMEwoRK CONVENTION ON CLIMATE CHANGE Art. 2(1992),
https://unfecc.int/resource/docs/convkp/conveng.pdf.
                                                 78
      Case
       Case1:21-cv-01323-ELH
            1:21-cv-01323-SAG Document
                               Document1-2
                                        2 Filed
                                           Filed05/27/21
                                                 05/27/21 Page
                                                           Page84
                                                                94ofof176
                                                                       349




enabled Defendants to accelerate their business practice of exploiting fossil fuel reserves, and

concurrently externalize the social and environmental costs of their fossil fuel products. Those

activities stood in direct contradiction to Defendants' own prior recognition that the science of

anthropogenic climate change was clear and that action was needed to avoid or mitigate dire

consequences to the planet and communities like the County's.

       112.    Fossil Fuel Defendants—on their own and jointly through industry and front groups

such as API and the GCC—funded, conceived, planned, and carried out a sustained and

widespread campaign of denial and disinformation about the existence of climate change and their

products' contribution to it. The campaign included a long-term pattern of direct

misrepresentations and material omissions to consumers, as well as a plan to influence consumers

indirectly by affecting public opinion through the dissemination of misleading research to the

press, government, and academia. Although Fossil Fuel Defendants were competitors in the

marketplace, they combined and collaborated on this public campaign to misdirect and stifle public

knowledge in order to increase sales and protect profits. The effort included promoting their

hazardous products through advertising campaigns that failed to warn of the existential risks

associated with the use of those products and were designed to influence consumers to continue

using Defendants' fossil fuel products irrespective of those products' damage to communities and

the environment.

       113.    For exainple, in 1988, Joseph Carlson, an Exxon public affairs manager, stated in

an internal memo that Exxon "is providing leadership through API in developing the petroleum

industry position" on "the greenhouse effect."101 He then went on to describe the "Exxon Position,"



lo.
     Memorandum from Joseph M. Carlson, The Greenhouse Effect (Aug. 3, 1988),
https://assets.documentcloud.org/documents/3 024180/1998-Exxon-Memo-on-the-Greenhouse-Effect.pdf.
                                                 79
      Case
       Case1:21-cv-01323-ELH
            1:21-cv-01323-SAG Document
                               Document1-2
                                        2 Filed
                                           Filed05/27/21
                                                 05/27/21 Page
                                                           Page85
                                                                95ofof176
                                                                       349




which included two important messaging tenets among others: (1) "[e]mphasize the uncertainty in

scientific conclusions regarding the potential enhanced Greenhouse Effect"; and (2) "[r]esist the

overstatement and sensationalization [sic] of potential greenhouse effect which could lead to

noneconomic developinent of non-fossil fuel resources." lo2

        114.    Reflecting on his time as an Exxon consultant in the 1980s, Professor Martin

Hoffert, a former New York University physicist who researched climate change, expressed regret

over Exxon's "climate science denial program campaign" in his sworn testimony before Congress:

        [O]ur research [at Exxon] was consistent with findings of the United Nations
        Intergovernmental Panel on Climate Change on human impacts of fossil fuel
        burning, which is that they are increasingly having a perceptible influence on
        Earth's climate. ... If anything, adverse climate change from elevated CO2 is
        proceeding faster than the average of the prior IPCC mild projections and fully
        consistent with what we knew back in the early 1980's at Exxon. ... I was greatly
        distressed by the climate science denial program campaign that Exxon's front office
        launched around the time I stopped working as a consultant—but not collaborator—
        for Exxon. The advertisements that Exxon ran in major newspapers raising doubt
        about climate change were contradicted by the scientific work we had done and
        continue to do. Exxon was publicly promoting views that its own scientists knew
        were wrong, and we knew that because we were the major group working on this.lo3

        115.    A 1994 Shell report entitled "The Enhanced Greenhouse Effect: A Review of the

Scientific Aspects" by Royal Dutch Shell environmental advisor Peter Langcake stands in stark

contrast to the company's 1988 report on the same topic. Whereas before, the authors

recommended consideration of policy solutions early on, Langcake warned of the potentially

dramatic "economic effects of ill-advised policy measures." While the report recognized the IPCC

conclusions as the mainstream view, Langcake still emphasized scientific uncertainty, noting, for


102
   Id.
l03
   Examining the Oil Industry's Efforts to Suppress the Truth About Climate Change, Hearing Before the
Saibcomm. on Civil Rights and Civil Liberties of the Comm. on Oversight and Reform, 116th Cong. 7-8
(Oct. 23, 2019) (statement of Martin Hoffert, Former Exxon Consultant, Professor Emeritus, Physics, New
York University), https://oversight.house.gov/legislation/hearings/examining-the-oil-industry-s-efforts-to-
suppress-the-truth-about-climate-change.
                                                    80
      Case
       Case1:21-cv-01323-ELH
            1:21-cv-01323-SAG Document
                               Document1-2
                                        2 Filed
                                           Filed05/27/21
                                                 05/27/21 Page
                                                           Page86
                                                                96ofof176
                                                                       349




example, that "the postulated link between any observed temperature rise and human activities has

to be seen in relation to natural variability, which is still largely unpredictable." The Shell Group

position is stated clearly in the report: "Scientific uncertainty and the evolution of energy systems

indicate that policies to curb greenhouse gas emissions beyond `no regrets' measures could be

premature, divert resources from more pressing needs and further distort markets." Io4

        116.   In 1991, for example, the Information Council for the Environment ("ICE"), whose

members included affiliates, predecessors and/or subsidiaries of Defendants, launched a national

climate change science denial campaign with full-page newspaper ads, radio commercials, a public

relations tour schedule, "mailers," and research tools to measure campaign success. Included

among the campaign strategies was to "reposition global warming as theory (not fact)." Its target

audience included older, less-educated males who are "predisposed to favor the ICE agenda, and

likely to be even more supportive of that agenda following exposure to new info." los

       117.    A goal of ICE's advertising campaign was to change public opinion and avoid

regulation. A memo from Richard Lawson, president of the National Coal Association, a

predecessor to the National Mining Association ("NMA"), asked members to contribute to the ICE

campaign with the justification that "policymakers are prepared to act [on global warming]. Public

opinion polls reveal that 60% of the American people already believe global warming is a serious

environmental problem. Our industry cannot sit on the sidelines in this debate."1o6


"a P. Langcake, SHELL INTERNATIONALE PETROLEUM, THE ENHANCED GREENHOUSE EFFECT: A REVIEW
OF THE SCIENTIFIC ASPECTS (Dec. 1994), https://www.documentcloud.org/documents/4411099-
Documentl l .html#document/p15/a411511.
ios Union of Concerned Scientists, Deception Dossier #S: Coal's "Information Council on the
Envfronment" Sham (1991), http://www.ucsusa.org/sites/default/files/attach/2015/07/Climate-Deception-
Dossier-5_ICE.pdf.
lob
    Naomi Oreskes, My Facts Are Better Than Your Facts: Spreading Good News About Global Warming
(2010), in PETER HOWLETT ET AL., HOW WELL DO FACTs TRAVEL?: THE DISSEMINATION OF RELIABLE
KNoWLEDGE 136-66 (Cambridge University Press, 2011).
                                                 81
     Case
      Case1:21-cv-01323-ELH
           1:21-cv-01323-SAG Document
                              Document1-2
                                       2 Filed
                                          Filed05/27/21
                                                05/27/21 Page
                                                          Page87
                                                               97ofof176
                                                                      349




       118.    The following images are examples of ICE-funded print advertisements

challenging the validity of climate science and intended to obscure the scientific consensus on

anthropogenic climate change and induce political inertia to address it. 107


                                              W,ho told

                                           GW&ffI IM6~



                ~   ~•      ~                                            ~:~~:~ ~.~.:y
                                                                        ~..

                                .a




              Figure 6: Information Council for the Environment advertisements

       119.    In 1996, Exxon released a publication called "Global Warming: Who's Right?

Facts about a debate that's turned up more questions than answers." In the publication's preface,

Exxon CEO Lee Raymond inaccurately stated that "taking drastic action immediately is

unnecessary since many scientists agree there's ample time to better understand the climate

system." The publication described the greenhouse effect as "unquestionably real and definitely a

good thing," while ignoring the severe consequences that would result from the influence of the

increased CO2 concentration on the Earth's climate. Instead, it characterized the greenhouse effect

as simply "what makes the earth's atmosphere livable." Directly contradicting Exxon's own

knowledge and peer-reviewed science, the publication ascribed the rise in temperature since the


lo. Union of Concerned Scientists, Deception Dossier #S: Coal's "Informatfon Council on the
Environment" Sham 47--49 (1991), http://www.ucsusa.org/sites/default/files/attach/2015/07/Climate-
Deception-Dossier-5 ICE.pdf.
                                                 82
      Case
       Case1:21-cv-01323-ELH
            1:21-cv-01323-SAG Document
                               Document1-2
                                        2 Filed
                                           Filed05/27/21
                                                 05/27/21 Page
                                                           Page88
                                                                98ofof176
                                                                       349




late 19"' century to "natural fluctuations that occur over long periods of time" rather than to the

anthropogenic emissions that Exxon itself and other scientists had confirmed were responsible.

The publication also falsely challenged the computer models that projected the future impacts of

unabated fossil fuel product consumption, including those developed by Exxon's own employees,

as having been "proved to be inaccurate." The publication contradicted the numerous reports

prepared by and circulated among Exxon's staff, and by API, stating that "the indications are that

a warmer world would be far more benign than many imagine ... moderate warming would reduce

mortality rates in the US, so a slightly warmer climate would be more healthful." Raymond

concluded his preface by attacking advocates for limiting the use of his company's fossil fuel

products as "drawing on bad science, faulty logic, or unrealistic assumptions"—despite the

important role that Exxon's own scientists had played in compiling those same scientific

underpinnings. 108

       120.    API published an extensive report in the same year warning against concern over

CO2 buildup and any need to curb consumption or regulate the fossil fuel industry. The

introduction stated that "there is no persuasive basis for forcing Americans to dramatically change

their lifestyles to use less oil." The authors discouraged the further development of certain

alternative energy sources, writing that "government agencies have advocated the increased use of

ethanol and the electric car, without the facts to support the assertion that either is superior to

existing fuels and technologies" and that "policies that mandate replacing oil with specific

alternative fuel technologies freeze progress at the current level of technology, and reduce the

chance that innovation will develop better solutions." The paper also denied the human connection



iosEXXON CORP., GLOBAL WARMING: WHO'S RIGHT? (1996), https://www.documentcloud.org/
documents/2805542-Exxon-Global-Warming-Whos-Right.html.
                                                83
      Case
       Case1:21-cv-01323-ELH
            1:21-cv-01323-SAG Document
                               Document1-2
                                        2 Filed
                                           Filed05/27/21
                                                 05/27/21 Page
                                                           Page89
                                                                99ofof176
                                                                       349




to climate change, by falsely stating that no "scientific evidence exists that human activities are

significantly affecting sea levels, rainfall, surface temperatures or the intensity and frequency of

storms." The report's message was false but clear: "Facts don't support the arguments for

restraining oil use."' o9

        121.    In a speech presented at the World Petroleum Congress in Beijing in 1997 at which

many of the Defendants were present, Exxon CEO Lee Raymond reiterated those views. This time,

he presented a false dichotomy between stable energy markets and abatement of the marketing,

promotion, and sale of fossil fuel products Defendants knew to be hazardous. He stated:

        Some people who argue that we should drastically curtail our use of fossil fuels for
        environmental reasons ... my belief [is] that such proposals are neither prudent nor
        practical. With no readily available economic alternatives on the horizon, fossil
        fuels will continue to supply most of the world's and this region's energy for the
        foreseeable future.

        Governments also need to provide a stable investment climate ... They should
        avoid the temptation to intervene in energy markets in ways that give advantage to
        one competitor over another or one fuel over another.

        We also have to keep in mind that most of the greenhouse effect comes from natural
        sources ... Leaping to radically cut this tiny sliver of the greenhouse pie on the
        premise that it will affect climate defies common sense and lacks foundation in our
        current understanding of the climate system.

        Let's agree there's a lot we really don't know about how climate will change in the
        21 st century and beyond ... It is highly unlikely that the temperature in the middle
        of the next century will be significantly affected whether policies are enacted now
        or 20 years from now. It's bad public policy to impose very costly regulations and
        restrictions when their need has yet to be proven. 110




109 SALLY BRAIN GENTILLE ET AL., AMERICAN PETROLEUM INSTITUTE, REINVENTING ENERGY: MAKING
THE RIGHT CHOICES (1996), http://www.climatefiles.com/trade-group/american-petroleum-institute/1996-
reinventing-energy.
"o Lee R. Raymond, Chairman and Chief Executive Officer, Exxon Corp., Address at the World Petroleum
Congress        (Oct.      13,         1997),        https://assets.documentcloud.org/documents/
2840902/1997-Lee-Raymond-Speech-at-China-World-Petroleum.pdf.
                                                 84
     Case
      Case1:21-cv-01323-ELH
           1:21-cv-01323-SAGDocument
                             Document1-2
                                       2 Filed 05/27/21 Page 90
                                                             100ofof176
                                                                     349




        122.   Imperial Oil (ExxonMobil) CEO Robert Peterson falsely denied the established

connection between Defendants' fossil fuel products and anthropogenic climate change in the

Summer 1998 Imperial Oil Review, "A Cleaner Canada:"

       [T]his issue [referring to climate change] has absolutely nothing to do with
       pollution and air quality. Carbon dioxide is not a pollutant but an essential
       ingredient of life on this planet. ...[T]he question of whether or not the trapping
       of `greenhouse' gases will result in the planet's getting warmer ... has no
       connection whatsoever with our day-to-day weather.

       There is absolutely no agreement among climatologists on whether or not the planet
       is getting warmer, or, if it is, on whether the warming is the result of man-made
       factors or natural variations in the climate. ... I feel very safe in saying that the
       view that burning fossil fuels will result in global climate change remains an
       unproved hypothesis. l l l

       123.    Mobil (ExxonMobil) paid for a series of "advertorials," advertisements located in

the editorial section of the New York Times and meant to look like editorials rather than paid ads.

Those ads discussed various aspects of the public discussion of climate change and sought to

undermine the justifications for tackling greenhouse gas emissions as unsettled science. The 1997

advertorial below llz argued that economic analysis of emissions restrictions was faulty and

inconclusive and therefore a justification for delaying action on climate change.




11      Robert   Peterson, A      Cleaner     Canada     in   IMPERIAL OIL REVIEW            (1998),
https://www.desmogblog.com/sites/beta.desmogblog.com/files/A%20Cleaner%20Canada%20Imperial%2
OOil.pdf.
... Mobil, When Facts Don't Square with the Theory, Throw Out the Facts, N.Y. TIMEs, A31 (Aug.14,
1997), https://www.documentcloud.org/documents/705550-mob-nyt-1997-aug-14-
whenfactsdontsquare.html.
                                                85
      Case
       Case1:21-cv-01323-ELH
            1:21-cv-01323-SAGDocument
                              Document1-2
                                        2 Filed 05/27/21 Page 91
                                                              101ofof176
                                                                      349




    Yt4 r~:r_          9tr aii ar rn k:*#.rs aIIk-W S .ra        aim i<'at &aCced timi tda :ratars            sho bwe the pc+aer Cr cio rsmcrh'tna:
                    r.aiees, t■rh rni::y arta tecsc2on                                artl tzr.,e :r, t!e     ~    c.eae utxMs. wt cecorn .t5
                    smie iwl rnr,t beca IL-3izeatnC r:           race ae ratlrr-ounh r"pe. 7D* Cops           ta..                               0

e~
                                                       lAdMein facts
                                              dan't square with the theory,
                                                   thraw out the facfis
                                              setrtS to =WsC,a--r: .- ,e oaan..         t-apprlif it th6 1i,S. itad tu :cwtv,ti: to +rlonPt
                                       istra7ion's ktFw'ie dn two ct irs own            enQrOy P~oeel ~x+del te,o ar~:Tcn r3cuc:la.-t
                           `..     ;h,r5ep v~+KM'al1C'T!.l~•ut i-e~~rna~.~x>a<          platrot lNat' pq+ru!al na5oni ifpJ o!}vaRCud tact
                        :G?4rta ho Cl4::.pl00at YlattYYni Colifi        o t}o           jj;*r, •Buch 'atuaaraaa, tta rrirori co:tCr+xlod,
                         nar:.tp7nrargy arc,ea.                                         wovd rowJ1 M'3k,rwlcm'r (oWGtlOna 61 Oa,tptit
                               fc► rr+orslts: t.~+a ~rt*e~crqtion-~s,r ~+C u            e•d r- rntyaymrs»' m s~c s+idufl:iict—mumaxAr.
                         emys dasfi•tab°ta •r=.-intFrOrris+eu:o tYv.tido                ebrpCnt. dtur?iital, Po~oe* ana rsulo. t~et~rf*i
                         D~: d!t78 efT►'SSIR`lt r"
                                                 ~CZJGCYI i1fa{il a►'~ Z1tP pA          r515rR1nj~ Arrq t=Sal,~.                                  .   .
l.'RYa -vto b           :s tstii adwa Cie.         dvqQs />•Ostn¢ i+lCyOto.                    tQ tvrde9t..1Ra 524y np''.td. wvoti'N taa tt'b
ua ta'tatrdast.         •.M=n,1Y.'hr t! dt y~r: >~ 7r#t~3.?4Dt11tlY~.f b 11cdJ.~ c      Ctrntlta. ittd►Ktfy, Vril` me:irnn:(rS ittat vD tb otl
[k:L~ocr7tY
                         iha ecwfw'ftc) bi'J+ntP*U:Y*ty ii'oa•vur9 ilt                  ♦Stl~OA~,Ot U~:•.ptYlydCr.1 i1W'a~wClwin~ Cbpoplty .
~ztaves wt~o             l7tyith:L TttCliT              `twopfL'rY         t.'Yk        Oota7a enD+fb Erztrnorn :a iiftc*)Wng ~urr7ea.
rc tu~ mx>.;n           .p'K-C1P.1S'iiS Cr.tk'tlTlL69$j► ~'ig! COwtEficS tttUS          Job irYsi~rs Co~tl amcunt to 6060 ,200.000 irt
                         far'ki~ZtodvvotlW'arx11Gq91ki to the U.9.                      tlall inQuirr% +N~1!!►, aJfodvr 103.000 7n :Iw stod
1~ m,y oe•
b LMI pae:y'..           ga~'~•.                                                        a4cw k+o asvays.lhs s+.a+tr:rr.~.r aes cA
'tlS13C111xi                      YOt. wt•aa•+ t:*a ryG        tiOrtt i;s cT.vn eca-    (Obi CJt.7 rT}8ui-mok>0 C7plClry lho : dat p+711'3. e.
hv[ ne." trsa            'c !. [t'r, h+Q~l~'i IAiRD IjR.10Ry•QWW>V19d. t1C! OCfttikl-
                         t                                                              sx~n rodue;~*n. a etrld DOF ir+,~nl"
                                                                                                                           .m;ar3t tJr+eo dt►,
6i bi~                  101•Wft+UWMd Oi~                    t9tU SIt9Rt tra: tnptqs      volCc+w'.0 c14U{, tT'I" w}7 n4j tW .OQdr17 by 1tt4
                         ae>r! rrttxrm    00=                                           ..'.ct''.
                                                                                             - +.'^              ~     WQcrZftl, lrCElt~.             '
                         LGar!~ tv~ ~crtr>TrC'advisc►~mid tie3i e+'_onOa~C                    Dawnntr~°:rR~ .Ar4ot►rt$s .fttdlrigs, .ttt~!'
                         rt+oo*.14 av►Z ar-mi q'06ait3r!o ®r-mte+' arl vur               Enf,"w r"(11'"9f3.'rC+n: noletf'ttMt tR,l t~uQll tlG4kt!
                         yro>te1 ail conrrese~ aenb;+~t<< ~             i;seiri, tvis    cvtaw-ect octer<rF'iiiium hT►d•1G'1a3}. edn t ri}flq,tl ~
                         ;ad y.tty't~l3+a: Jls ata:; ra trowd* Cm+ontr                   G-4t ga'rr+i t'•SaS TiwO4Ad f.4rnil- frOETf irttp.Rtatf7fj.'t~
                         ir~idy !t " +ir{'t r otRytW-AtArotrP=s<'                        o+n.scio+:a trlicr:rrp-an.7 rsitop to toctoK iri Itq
.4                              E'tan:llr,. wo,`re yiFsltqA_ Tfle W'stc F:+iatW          t,or..iss o! pctasmstuo 6a.r+b5++'++rte in ~+arpy
                         tl,i$ QFSmSw to I3pr tlt9 6f,OCSW1iC N1,`t5 ba4Qr7              et'JOe~aC/ 3~ 1o+f-CilrOon tOf.t7Totop?t75.                  .
                         F~ ~.+t+~.~*_-t•, ttp ~!b;'7Lbn? ~p acT+45or                                            to mrerlpon E !.6l tytW.1►Wa!a
se                       ia~tli,d+4nar-Ve* *or+*s te baafta on tT+oml4                   nqW ttKftnckvsa te,o        ar+0 S!uhQ!f vap   cae► OaptiCt
+tmm.. •1awp►            if.d       '{ie>lC1ti4o,. rdata{ad rw.K*+'Ltps,` "l fasi              tiqnpllta tp b:C_Ic irL As 1dr oITo1M~im viCfrtQ,.
0.t3atNtnwr              +dCiY! Prov4tr ftU-Oae a+fldqft't rafy on mo*uiL.               n1Ctr1!* OCaflCfPiS'.3 t'dve ChKYi~'00 3l)OUl LfM f0~0
tad #i, i"iate
!ie b 2!~(vi•            Yt'al ~':fvJ ot.!iPorCfi! q1
                                                    ^JT./7i+C b•tiSYlAlfpR cQn           tnoy couh,l.ttlav iq rori:,c#rvp orti~sitont, but rqvlr
:flei~r. bvt             Ca►.t>rv+a aM : o CLWt trova7                                   tdiv+t yrePUragw4;t :h4 PrecVcal+yol+rt;taYxrtand-
r                                  :ya't4t ►ibo. P-,Z241e! Cy O!rti3h4W?Ca o~w           i+w IIffO 1POa'.*Q 8'JGr1 a~"uiR•fd,
~ a eercic-                  ~~ces: 3:te axt+n~r+q:~ cqnrr~ t~a;wMicr                           VI:O ~vtl      the qc,sis t-wt U.S. vmmt9 to
,t aar,y wt+ti               C. vear~yac rr►~r.r+, tA 1Ce'pC'sgg Cesf bnC.stti           at!'iOyqiT+~.'+ecio• i~da~-ivtQ fxr04`.a:oni--~M,
rvsn ttx!n raa               W-+ 5 yrq"a t+cn++r~+~, •Yes ~s rwy^T~as o~aceiA            ilat a't:rqsl bglart*+rirJ t;•tilsl •tur'lla~ttDlr. DOrt•
r (s,e i,o icu.u-                               KC:y'OOtA'ed,_ a~t~ tSI gtcOa)           etreativo~ aos6zZie. -kt3ovatTto a-id u1=ln►ut4,
CtnE" fl/tw ti               +My*nWYp ~re[ hevf Goort .grnorn:rd Oy Clistdte             ~OtiiMSntfcoP+t: QaiLuntt.vip:sooetiroqelnl5'ot.
e TSJtt-~:ai'iY
t Iaerv~~y 1[y.              L>1JOOr7~^rR1R►~ OS NffIC.A rfT~p L*UW~ CT)t!C.;W W         RIB Or~!'!!tigyUliD~/el'pO~Cy. W+D wro OOrICanOG) rhAF
                             iFlsfdl3lV ~tIRN~Qi~.      .    .                           t~~f rrq bQ71D •ilOVslpvoo Mf the ftbtt►r+GQ -Di
                                    7'tre i~e~o'+o.,r;udr: o~c+:sue-~ee ty !Wv~          +'4oewr~ cooriat+i~arw►rsis;.7bo rn u!t e a! 4ake
      ixvx ttct a
                             ?ti'aVa'+at tzboTslat•y txidw a cr.mr;ict tiwitr+           re ilrr►pat ipnerq ticta tMpt qm'r t{4trar~ tvSth
na•t ~wm~ a.                 rh4'Em*.47P -86W.rrinrit. taarriAed wfiGt wd.tlO            t•rooa+c«veii'it+po►na.
 ~ty tt ustw
a
    N 'i ~'ta~CCir

rL 1fraZv+6. Ta
                                                                             ;M®b1[,*4.,,w
                                                                                         b Rrrtb a d+>tr.~000,
 urr car~a ill
tPOMf6d tr:.                 ro"
                               -., -'nn.w. /,'ht G.r.
St>             ®




                                                        Figure 7: 1997 Mobil advertorial



                                                                                86
     Case
      Case1:21-cv-01323-ELH
           1:21-cv-01323-SAGDocument
                             Document1-2
                                       2 Filed 05/27/21 Page 92
                                                             102ofof176
                                                                     349




        124.    Also in 1997, the Annapolis Center conducted a"Global Climate Change

Workshop," which culminated in a report titled "Global Climate Change: Policy Making in the

Context of Scientific and Economic Uncertainty."113 The report, which was distributed to members

of Congress and the media, deceptively and misleadingly emphasized the supposed "uncertainty"

surrounding climate change, contradicting the science understood by the Annapolis Center's own

sponsors and advisors, including certain Defendants. The report stated, for example, that "[t]here

are numerous discrepancies among observed data, and between observations and predictions from

simulation models, that also lends uncertainty to the assessinent of climate change," and that "[a]t

both global and regional scales, the impacts of climate change remain highly uncertain ...

aggravated by the uncertainty about the capacities of societies to adapt to the natural variance in

temperature change." It further stated, falsely and misleadingly, that "estimates of pre-historical

and historical global temperature indicate a pattern of significant climate variability; thus, shorter-

term measurements suggest little to no systematic change if natural variability is taken into

account." Based on those supposed uncertainties, the report stressed that participants could not

reach consensus on "to what extent to delay taking action to reduce carbon dioxide emissions until

more information develops," because several felt that "the uncertainty surrounding future warming

(for example over the next 30 years) validates delaying action." The report continued:

       We know that certain immediate mandates to curb emissions will be costly, and
       their ultimate effects are uncertain. However, if the decision is made to take action,
       it must be done deliberately and with knowledge that the consequences could be
       grave. Thus, the importance of the issue and the cost of remedial actions warrant
       substantially more study. The wrong action could have unnecessary as well as
       costly consequences.




~13 The Annapolis Center, Global Climate Change: PolicyMaking in the Context ofScientific and Economic
Uncertainty (Oct. 1997), https://web.archive.org/web/20040101232408/http://www.annapoliscenter.org/
Reports/globalclimatechangepolicy.pdf.
                                                 87
     Case
      Case1:21-cv-01323-ELH
           1:21-cv-01323-SAGDocument
                             Document1-2
                                       2 Filed 05/27/21 Page 93
                                                             103ofof176
                                                                     349




The report was released at a press conference at the National Press Club and was widely

disseminated. At a strategic planning meeting in 1998, the Annapolis Center boasted that "[s]tories

related to the Center's 1997 climate change report ran in 912 newspapers, with a readership of

43,602,944.i 114 The Annapolis Center proposed holding another workshop and drafting another

report for 1999, which would conduct "a review of the sciences that affect climate change and the

uncertainties of those sciences on climate change." Employees of Defendants Exxon and API were

members of the 1998 strategic planning committee. Defendant Exxon contributed at least $1

million to the Annapolis Center during its period of operations, and Defendant API contributed at

least $40,000. The statements by the Annapolis Center described above misrepresented the science

of climate change as understood at that time by Exxon and API. Those misleading and deceptive

statements likely reached tens of millions of inembers of the public, by the Annapolis Center's

own estimates.

        125.     In 1998, API convened a Global Climate Science Communications Team

("GCSCT") whose members included Exxon's senior environmental lobbyist, an API public

relations representative, and representatives from Chevron. There were no scientists on the "Global

Climate Science Communications Team." Steve Milloy (a key player in the tobacco industry's

front group) and his organization The Advancement of Sound Science Coalition ("TASSC") were

founding members of the GCSCT. TASSC was a fake grassroots citizen group created by the

tobacco industry to sow uncertainty by discrediting the scientific link between exposure to second-

hand cigarette smoke and increased rates of cancer and heart disease. Philip Morris launched

TASSC on the advice of its public relations firm, which advised Philip Morris that the tobacco



' la The Annapolis Center, Strategic Planning Committee Draft
                                                              Discussion Piece (Oct. 29, 1998), archived
at DESMOGBLOG, https://www.desmogblog.com/annapolis-center-science-based-public-policy#s34.
                                                  88
     Case
      Case1:21-cv-01323-ELH
           1:21-cv-01323-SAGDocument
                             Document1-2
                                       2 Filed 05/27/21 Page 94
                                                             104ofof176
                                                                     349




company itself would not be a credible voice on the issue of smoking and public health. TASSC,

through API and with the approval of Fossil Fuel Defendants, also became a front group for the

fossil fuel industry, using the same tactics it had honed while operating on behalf of tobacco

companies to spread doubt about climate science. Although TASSC posed as a grassroots group

of concerned citizens, it was funded by Defendants. For example, between 2000 and 2004, Exxon

donated $50,000 to Milloy's Advancement of Sound Science Center; and an additional $60,000 to

the Free Enterprise Education Institute and $50,000 to the Free Enterprise Action Institute, both of

which were registered to Milloy's home address.11s The GCSCT represented a continuation of

Defendants' concerted actions to sow doubt and confusion about climate change in order to further

Fossil Fuel Defendants' business interests.

       126.    Starting in 1998, the GCSCT continued Defendants' effoi-ts to deceive the public

about the dangers of fossil fuel use by launching a campaign to convince the public that the

scientific basis for climate change was in doubt. The multi-million-dollar, multi-year plan

included, among other elements, plans to: (a) "[d]evelop and implement a national media relations

program to inform the media about uncertainties in climate science to generate national, regional,

and local media coverage on the scientific uncertainties"; (b) "[d]evelop a global climate science

information kit for media including peer-reviewed papers that undercut the `conventional wisdom'

on climate science"; (c) "[p]roduce ... a steady stream of op-ed columns"; and (d) "[d]evelop and

implement a direct outreach program to inform and educate members of Congress ... and school

teachers/students about uncertainties in climate science" to "begin to erect a barrier against further




us UNION OF CONCERNED SCIENTISTS, SMOKE, MIRRORS & HOT AIR: HOw EXXONMOBIL USES BIG
TOBACCO'S TACTICS TO MANUFACTURE UNCERTAINTY ON CLIMATE SCIENCE (7uly 16, 2007),
https://www.ucsusa.org/resources/smoke-mirrors-hot-air.
                                                 89
     Case
      Case1:21-cv-01323-ELH
           1:21-cv-01323-SAGDocument
                             Document1-2
                                       2 Filed 05/27/21 Page 95
                                                             105ofof176
                                                                     349




efforts to impose Kyoto-like measures in the future"116—a blatant attempt to disrupt international

efforts to negotiate any treaty curbing greenhouse gas emissions to ensure a continued and

unimpeded market for their fossil fuel products.

       127.    Exxon, Chevron, and API contributed to the development of the plan, which plainly

set forth the criteria by which the contributors would know when their efforts to manufacture doubt

had been successful. "Victory," they wrote, "will be achieved when ...              average citizens

`understand' (recognize) uncertainties in climate science" and "recognition of uncertainties

becomes part of the `conventional wisdom."'117 In other words, the plan was part of Defendants'

goal to use disinformation to plant doubt about the reality of climate change in an effort to maintain

consumer demand for their fossil fuel products and their large profits.

       128.    Soon after, API distributed a memo to its members illuminating API's and Fossil

Fuel Defendants' concern over the potential regulation of their fossil fuel products: "Climate is at

the center of the industry's business interests. Policies limiting carbon emissions reduce petroleum

product use. That is why it is API's highest priority issue and defined as `strategic."'118 Further,

the API memo stressed many of the strategies that Defendants collectively utilized to combat the

perception of their fossil fuel products as hazardous. They included:

               a.      Influencing the tenor of the climate change "debate" as a means to establish

that greenhouse gas reduction policies like the Kyoto Protocol were not necessary to responsibly

address climate change;


16 Email from Joe Walker to Global Climate Science Team, Draft Global Climate Science Communications
Plan (Apr. 3, 1998), https://assets.documentcloud.org/documents/784572/api-global-climate-science-
communications-plan.pdf.
"' Id.
118
    Allegations of Political Interference with Government Climate Change Scfence, Hearing Before the
Comm. on Oversight and Government Reform, 110th Cong. 324 (Mar. 19, 2007)
https://ia601904.us.archive.org/25/items/gov.gpo.fdsys.CHRG-110hhrg37415/CHRG-110hhrg3 7415.pdf.
                                                 90
     Case
      Case1:21-cv-01323-ELH
           1:21-cv-01323-SAGDocument
                             Document1-2
                                       2 Filed 05/27/21 Page 96
                                                             106ofof176
                                                                     349




               b.      Maintaining strong working relationships between government regulators

and communications-oriented organizations like the Global Climate Coalition, the Heartland

Institute, and other groups carrying Defendants' message minimizing the hazards of the unabated

use of their fossil fuel products and opposing regulation thereof;

               C.      Building the case for (and falsely dichotomizing) Defendants' positive

contributions to a"long-term approach" (ostensibly for regulation of their products) as a reason

for society to reject short term fossil fuel emissions regulations, and engaging in climate change

science uncertainty research; and

               d.      Presenting Defendants' positions on climate change in domestic and

international forums, including by preparing rebuttals to IPCC reports.

       129.    In furtherance of the strategies described in these memoranda, Defendants made

misleading statements about climate change, the relationship between climate change and their

fossil fuel products, and the urgency of the problem. Defendants made these statements in public

fora and in advertisements published in newspapers and other media with substantial circulation

to Maryland, including national publications such as the New York Times, Wall Street Journal, and

Washington Post.

       130.    Phillip Cooney, an attorney at API from 1996 to 2001, testified at a 2007

congressional hearing that it was "typical" for API to fund think tanks and advocacy groups that

minimized fossil fuels' role in cliinate change. Among the groups to which API provided funding

were the Heartland Institute, Competitive Enterprise Institute ("CEI"), and the American Council

on Capital Formation, each of which issued publications challenging the scientific consensus that




                                                91
             Case
              Case1:21-cv-01323-ELH
                   1:21-cv-01323-SAGDocument
                                     Document1-2
                                               2 Filed 05/27/21 Page 97
                                                                     107ofof176
                                                                             349




fossil fuels were causing climate change and opposed restrictions on Fossil Fuel Defendants'

extraction, production, and sale of fossil fuels. 119

              131.   Defendants, individually and through trade associations and front groups like API

and GCC, mounted a deceptive public campaign against regulation of their business practices in

order to continue wrongfully promoting and marketing their fossil fuel products, despite their own

knowledge and the growing national and international scientific consensus about the hazards of

doing so.

              132.   The Global Climate Coalition ("GCC"), on behalf of Defendants and other fossil

fuel companies, funded deceptive advertising campaigns and distributed misleading material to

generate public uncertainty around the climate debate, with the specific purpose of preventing U.S.

adoption of the Kyoto Protocol, despite the leading role that the U.S. had played in the Protocol

negotiations.120 Despite an internal primer stating that various "contrarian theories" (i.e., climate

change skepticism) do not "offer convincing arguments against the conventional model of

greenhouse gas emission-induced climate change," GCC excluded this section from the public

version of the backgrounder121 and instead funded and promoted some of those same contrarian

theories. Between 1989 and 1998, the GCC spent $13 million on advertisements as part of a

campaign to cast doubt on climate science. 12z




"9     Id.
120
       Id
12 'Memorandum from Gregory J. Dana, Assoc. of Int'1 Auto. Mfrs., to AIAM Technical Committee, Global
Climate Coalition (GCC) - Primer on Climate Change Science - Final Draft (Jan. 18, 1996),
http://www.webcitation.org/6FyqHawb9.
'zz Wendy E. Franz, Kennedy School of Government, Harvard University, Science, Skeptics and Non-State
Actors in the Greenhouse, ENRP Discussion Paper E-98-18, at 13 (Sept. 1998),
https://www.belfercenter.org/sites/default/files/legacy/files/Science%20Skeptics%20and%20Non-
State%20Actors%20in%20the%20Greenhouse%20-%20E-98-18.pdf.
                                                     92
      Case
       Case1:21-cv-01323-ELH
            1:21-cv-01323-SAGDocument
                              Document1-2
                                        2 Filed 05/27/21 Page 98
                                                              108ofof176
                                                                      349




        133.    For example, in a 1994 report, the GCC stated that "observations have not yet

confirmed evidence of global warming that can be attributed to human activities," that "[t]he claim

that serious impacts from climate change have occurred or will occur in the future simply has not

been proven," and "[c]onsequently, there is no basis for the design of effective policy action that

would eliminate the potential for climate change."123 In 1995, the GCC published a booklet called

"Climate Change: Your Passport to the Facts," which stated, "While many warnings have reached

the popular press about the consequences of a potential man-made warming of the Earth's

atmosphere during the next 100 years, there remains no scientific evidence that such a dangerous

warming will actually occur."124

        134.    A key strategy in Defendants' efforts to discredit scientific consensus on climate

change and the IPCC was to bankroll scientists who, although accredited, held fringe opinions that

were even more questionable given the sources of their research funding. Those scientists obtained

part or all of their research budget from Fossil Fuel Defendants directly or through Fossil Fuel

Defendant-funded organizations lilce API, 125 but they frequently failed to disclose their fossil fuel

industry underwriters. 126 Defendants intended for the research of scientists they funded to be

distributed to and relied on by consumers when buying Fossil Fuel Defendants' products, including

by consumers in Anne Arundel County.


123
     GCC, ISSUES AND OPTIONS: POTENTIAL GLOBAL CLIMATE CHANGE, CLIMATE FILES (1994),
littp://www.climatefi les.com/denial-groups/global-climate-coalition-collection/1994-potential-global-
climate-change-issues.
124
      GCC, CLIMATE CHANGE: YOUR PASSPORT TO THE FACTS, CLIMATE FILES (1995),
http://www.climatefiles.com/denial-groups/global-clim ate-coalition-collection/1995-climate-change-
facts-passport.
izs E.g., Willie
                 Soon & Sallie Baliunas, Proxy Climatic and Environmental Changes of the Past 1000 Years,
23 CLIMATE RESEARCH 88, 105 (Jan. 31, 2003), http://www.int-res.com/articles/cr2003/23/c023p089.pdf.
126
     E.g., Smithsonian Statement: Dr. Wei-Hock (Willie) Soon, SMITHSONIAN (Feb. 26, 2015),
https://web.archive.org/web/20181105223030/https://www.si.edu/newsdesk/releases/smithsonian-
statement-dr-wei-hock-willie-soon.
                                                   93
            Case
             Case1:21-cv-01323-ELH
                  1:21-cv-01323-SAGDocument
                                    Document1-2
                                              2 Filed 05/27/21 Page 99
                                                                    109ofof176
                                                                            349




             135.   Creating a false sense of disagreement in the scientific community (despite the

consensus that its own scientists, experts, and managers had previously acknowledged) has had an

evident impact on public opinion. A 2007 Yale University-Gallup poll found that while 71 % of

Americans personally believed global warming was happening, only 48% believed that there was

a consensus among the scientific community, and 40% believed there was a lot of disagreement

among scientists over whether global warming was occurring. 127

             136.   2007 was the same year the IPCC published its Fourth Assessment Report, in which

it concluded that "there is very high confidence that the net effect of human activities since 1750

has been one of warming."128 The IPCC defined "very high confidence" as at least a 9 out of

10 chance.129

             137.   Fossil Fuel Defendants, individually and through their trade association

memberships, including with Defendant API, worked directly, and often in a deliberately obscured

manner, to evade regulation of the emissions resulting from use of their fossil fuel products and to

conceal and misrepresent their products' known dangers.

             138.   Defendants have funded dozens of think tanks, front groups, and dark money

foundations pushing climate change denial. These include CEI, the Heartland Institute, Frontiers

for Freedom, Coinmittee for a Constructive Toinorrow, and Heritage Foundation. From 1998 to

2014 ExxonMobil spent almost $31 million funding numerous organizations misrepresenting the

scientific consensus that Fossil Fuel Defendants' fossil fuel products were causing climate change,



127
    American Opinions on Global Warming.• A Yale/Gallup/Clearvision Poll, Yale Program on Climate
Change Communication (July 31, 2007), http://climatecommunication.yale.edu/publications/american-
opinions-on-global-warmingv.
128 IPCC, SUMMARY FOR POLICYMAKERS: A REPORT OF WORKING GROUP I TO THE FOURTH ASSESSMENT
RBPORT 3 (2007), https://www.ipcc.ch/site/assets/uploads/2018/02/ar4-wgl-spm-l.pdf.
129
      Id.
                                                   94
      Case
       Case1:21-cv-01323-ELH
            1:21-cv-01323-SAG Document
                               Document1-2
                                        2 Filed
                                           Filed05/27/21
                                                 05/27/21 Page
                                                           Page100
                                                                110ofof176
                                                                        349




sea level rise, and injuries to Anne Arundel County, among other cominunities. l3o Several

Defendants have been linked to other groups that undermine the scientific basis linking fossil fuel

products to climate change and sea level rise, including the Frontiers of Freedom Institute and the

George C. Marshall Institute.

       139.    Exxon acknowledged its own previous success in sowing uncei-tainty and slowing

mitigation through funding of climate denial groups. In its 2007 Corporate Citizenship Report,

Exxon declared: "In 2008, we will discontinue contributions to several public policy research

groups whose position on climate change could divert attention from the important discussion on

how the world will secure the energy required for economic growth in an environmentally

responsible manner."131 Despite this pronouncement, Exxon remained financially associated with

several such groups after the report's publication.

       140.    Defendants could have contributed to the global effort to mitigate the impacts of

greenhouse gas emissions by, for example, delineating practical technical strategies, policy goals,

and regulatory structures that would have allowed them to continue their business ventures while

reducing greenhouse gas emissions and supporting a transition to a lower carbon future. Instead,

Defendants undertook a molnentous effort to evade international and national regulation of

greenhouse gas emissions to enable them to continue unabated fossil fuel production.

       141.    As a result of Defendants' tortious, false, and misleading conduct, consumers of

Defendants' fossil fuel products and policy-makers, in Anne Arundel County as elsewhere, have

been deliberately and unnecessarily deceived about: the role of fossil fuel products in causing


'3o      ExxonSecrets.org,       ExxonMobil   Clfmate     Denial     Funding        1998-2014,
http://exxonsecrets.org/html/index.php.
131    EXXONMOBIL, 2007 CORPORATE CITIZENSHIP REPORT 41 (Dec. 31, 2007),
http://www.documentcloud.org/documents/2799777-ExxonMobil-2007-Corporate-Citizenship-
Report.html.
                                                95
        Case
         Case1:21-cv-01323-ELH
              1:21-cv-01323-SAG Document
                                 Document1-2
                                          2 Filed
                                             Filed05/27/21
                                                   05/27/21 Page
                                                             Page101
                                                                  111ofof176
                                                                          349




global warming, sea level rise, disruptions to the hydrologic cycle, increased extreme precipitation,

heatwaves, drought, and other consequences of the climate crisis; the acceleration of global

warming since the mid-20t" century and the continuation thereof; and the fact that the continued

increase in fossil fuel product consumption creates severe environmental threats and significant

economic costs for coastal communities, including Anne Arundel County. Reasonable consumers

and policy-makers have also been deceived about the depth and breadth of the state of the scientific

evidence on anthropogenic climate change, and in particular, about the strength of the scientific

consensus demonstrating the role of fossil fuels in causing both climate change and a wide range

of potentially destructive impacts, including sea level rise, disruptions to the hydrologic cycle,

extreme precipitation, heatwaves, drought, and associated consequences.

          D.      In Contrast to Their Public Statements, Defendants' Internal Actions
                  Demonstrate Their Awareness of and Intent to Profit from the Unabated Use
                  of Fossil Fuel Products.

          142.    In contrast to their public-facing efforts challenging the validity of the scientific

consensus about anthropogenic climate change, Defendants' acts and omissions evidence their

internal acknowledgement of the reality of climate change and its likely consequences. Those

actions include, but are not limited to, making multi-billion-dollar infrastructure investments for

their own operations that acknowledge the reality of coming anthropogenic climate-related change.

Those investments included (among others), raising offshore oil platforms to protect against sea

level rise; reinforcing offshore oil platforms to withstand increased wave strength and storm

severity; and developing and patenting designs for equipment intended to extract crude oil and/or

natural gas in areas previously unreachable because of the presence of polar ice sheets.13z



132
      Amy Lieberman & Susanne Rust, Big Oil bracedfor global warming while it fought regulations, L.A.
TIMBS (Dec. 31, 2015), https://graphics.latimes.com/oil-operations.
                                                   96
      Case
       Case1:21-cv-01323-ELH
            1:21-cv-01323-SAG Document
                               Document1-2
                                        2 Filed
                                           Filed05/27/21
                                                 05/27/21 Page
                                                           Page102
                                                                112ofof176
                                                                        349




        143.    For example, in 1973 Exxon obtained a patent for a cargo ship capable of brealcing

through sea ice133 and for an oil tanker 13a designed specifically for use in previously unreachable

areas of the Arctic.

        144.    In 1974, Chevron obtained a patent for a mobile arctic drilling platform designed

to withstand significant interference from lateral ice masses,135 allowing for drilling in areas with

increased ice floe movement due to elevated temperature.

        145.    That same year, Texaco (Chevron) worked toward obtaining a patent for a method

and apparatus for reducing ice forces on a marine structure prone to being frozen in ice through

natural weather conditions, 136 allowing for drilling in previously unreachable Arctic areas that

would become seasonally accessible.

        146.    Shell obtained a patent similar to Texaco's (Chevron) in 1984.137

        147.    In 1989, Norske Shell, Royal Dutch Shell's Norwegian subsidiary, altered designs

for a natural gas platform planned for construction in the North Sea to account for anticipated sea

level rise. Those design changes were ultimately carried out by Shell's contractors, adding

substantial costs to the project.13s




133
    ExxonMobil Research Engineering Co., Patent US3727571A: Icebreaking cargo vessel (granted Apr.
17, 1973), https://www.google.com/patents/US3727571.
131
    ExxonMobil Research Engineering Co., Patent US3745960A: Tanker vessel (granted July 17, 1973),
littps://www.google.com/patents/US3745960.
13s
    Chevron Research & Technology Co., Patent US3831385A: Arctic offshore platform (granted Aug. 27,
1974), https://www.google.com/patents/US3831385.
136
    Texaco Inc., Patent US3793840A: Mobile, arctic drilling and production platform (granted Feb. 26,
1974), https://www.google.com/patents/US3793840.
137   Shell Oil Co., Patent US4427320A: Arctic offshore platform (granted Jan. 24, 1984),
https://www.google.com/patents/US4427320'.
138    Greenhouse Effect: Shell Anticipates a Sea Change, N.Y. TIMES (Dec. 20, 1989),
http://www.nytimes.com/1989/12/20/business/greenhouse-effect-shell-anticipates-a-sea-change.html.
                                                 97
       Case
        Case1:21-cv-01323-ELH
             1:21-cv-01323-SAG Document
                                Document1-2
                                         2 Filed
                                            Filed05/27/21
                                                  05/27/21 Page
                                                            Page103
                                                                 113ofof176
                                                                         349




                   a.      The Troll field, off the Norwegian coast in the North Sea, was proven to

contain large natural oil and gas deposits in 1979, shortly after Norske Shell was approved by

Norwegian oil and gas regulators to operate a portion of the field.

                   b.      In 1986, the Norwegian parliament granted Norske Shell authority to

complete the first development phase of the Troll field gas deposits, and Norske Shell began

designing the "Troll A" gas platform, with the intent to begin operation of the platform in

approximately 1995. Based on the very large size of the gas deposits in the Troll field, the Troll A

platform was projected to operate for approximately 70 years.

                   C.      The platform was originally designed to stand approximately 100 feet above

sea level—the amount necessary to stay above waves in a once-in-a-century strength storm.

                   d.      In 1989, Shell engineers revised their plans to increase the above-water

height of the platform by 3-6 feet, specifically to account for higher anticipated average sea levels

and increased storm intensity due to global warming over the platform's 70-year operational life.139

                   e.      Shell projected that the additional 3-6 feet of above-water construction

would increase the cost of the Troll A platform by as much as $40 million.

            E.     Defendants' Actions Have Exacerbated the Costs of Adapting to and
                   Mitigating the Adverse Impacts of the Climate Crisis.

            148.   As greenhouse gas pollution accumulates in the atmosphere, some of which does

not dissipate for potentially thousands of years (namely CO2), climate changes and consequent

adverse environmental changes compound, and their frequencies and magnitudes increase. As

those adverse environmental changes compound and their frequencies and magnitudes increase,

so too do the physical, environmental, economic, and social injuries resulting therefrom.



13I Id.;   Lieberman & Rust, supra note 132.
                                                   ►`:
     Case
      Case1:21-cv-01323-ELH
           1:21-cv-01323-SAG Document
                              Document1-2
                                       2 Filed
                                          Filed05/27/21
                                                05/27/21 Page
                                                          Page104
                                                               114ofof176
                                                                       349




       149.    Delayed efforts to curb anthropogenic greenhouse gas einissions have therefore

increased environmental harms and increased the magnitude and cost to address harms, including

to Anne Arundel County, that have already occurred or are locked in by previous emissions.

       150.    Therefore, Defendants' campaign to obscure the science of climate change so as to

protect and expand the use of fossil fuels greatly increased and continues to increase the harms

and rate of harms suffered by Anne Arundel County and its residents.

       151.    The costs of inaction on anthropogenic climate change and its adverse

environmental effects were not lost on Defendants. In a 1997 speech by John Browne, Group

Executive for BP America, at Stanford University, Browne described Defendants' and the entire

fossil fuel industry's responsibility and opportunities to reduce use of fossil fuel products, reduce

global COa emissions, and mitigate the harms associated with the use and consumption of such

products:

       A new age demands a fresh perspective of the nature of society and responsibility.
       We need to go beyond analysis and to take action. It is a moment for change and
       for a rethinking of corporate responsibility. ...
       [T]here is now an effective consensus among the world's leading scientists and
       serious and well informed people outside the scientific community that there is a
       discernible human influence on the climate, and a link between the concentration
       of carbon dioxide and the increase in temperature.
       The prediction of the IPCC is that over the next century temperatures might rise by
       a further 1 to 3.5 degrees centigrade [1.8°-6.3° F], and that sea levels might rise
       by between 15 and 95 centimetres [5.9 and 37.4 inches]. Some of that impact is
       probably unavoidable, because it results from current emissions. ...
       [I]t would be unwise and potentially dangerous to ignore the mounting concern.
       The time to consider the policy dimensions of climate change is not when the link
       between greenhouse gases and climate change is conclusively proven ... but when
       the possibility cannot be discounted and is taken seriously by the society of which
       we are part. . . .
       We [the fossil fuel industry] have a responsibility to act, and I hope that through
       our actions we can contribute to the much wider process which is desirable and
       necessary.
     Case
      Case1:21-cv-01323-ELH
           1:21-cv-01323-SAG Document
                              Document1-2
                                       2 Filed
                                          Filed05/27/21
                                                05/27/21 Page
                                                          Page105
                                                               115ofof176
                                                                       349




       BP accepts that responsibility and we're therefore taking some specific steps.
       To control our own emissions.
       To fund continuing scientific research.
       To take initiatives for joint implementation.
       To develop alternative fuels for the long term.
       And to contribute to the public policy debate in search of the wider global answers
       to the problem. 140

       152.    Despite Defendants' knowledge of the foreseeable, measurable, and significant

harms associated with the unabated consumption and use of their fossil fuel products, in Anne

Arundel County as elsewhere, and despite Defendants' knowledge of technologies and practices

that could have helped to reduce the foreseeable dangers associated with their fossil fuel products,

Defendants continued to misleadingly and wrongfully market and promote heavy fossil fuel use

and mounted a campaign to obscure the connection between their fossil fuel products and the

climate crisis, dramatically increasing the cost of abatement. This campaign was intended to and

did reach and influence Anne Arundel County consumers, along with consumers elsewhere. At all

relevant times, Defendants were deeply familiar with opportunities to reduce the use of their fossil

fuel products, reduce global greenhouse gas emissions associated therewith, and mitigate the

harms associated with the use and consumption of such products. Examples of that recognition

include, but are not limited to the following:

               a.      In 1961, Phillips Petroleum Company filed a patent application for a method

to purify gas, among other things, as "natural gas containing gasoline hydrocarbons can contain




iao John Browne, BP Climate Change Speech to Stanford, CLIMATEFILES (May 19, 1997),
http://www.climatefiles.com/bp/bp-climate-change-speech-to-stanford.
                                                 100
      Case
       Case1:21-cv-01323-ELH
            1:21-cv-01323-SAG Document
                               Document1-2
                                        2 Filed
                                           Filed05/27/21
                                                 05/27/21 Page
                                                           Page106
                                                                116ofof176
                                                                        349




undesirable amounts of sulfur and other compounds such as carbon dioxide which are undesirable

in the finished gasoline product." la1

                b.      In 1963, Esso (Exxon) obtained multiple patents on technologies for fuel

cells, including on the design of a fuel cell and necessary electrodes,142 and on a process for

increasing the oxidation of a fuel, specifically methanol, to produce electricity in a fuel cell. 1a3

                C.      In 1970, Esso (Exxon) obtained a patent for a"low-polluting engine and

drive system" that used an interburner and air compressor to reduce pollutant emissions, including

CO2 emissions, from gasoline combustion engines (the system also increased the efficiency of the

fossil fuel products used in such engines, thereby lowering the amount of fossil fuel product

necessary to operate engines equipped with this technology). 144

                d.      In 1980, Imperial Oil (Exxon) wrote in its Review of Environmental

Protection Activities for 1978-79: "There is no doubt that increases in fossil fuel usage and

decreases in forest cover are aggravating the potential problem of increased CO2 in the atmosphere.

Technology exists to remove CO2 from stack gases but removal of only 50% of the CO2 would

double the cost of power generation."14s




 lal Phillips Petroleum Co., Patent ZIS3228874A: Methodfor recovering a purified component from a gas
(filed Aug. 22, 1961), https://patents.google.com/patent/US3228874.
 142
     ExxonMobil Research Engineering Co., Patent US3116169A: Fuel cell andfuel cell electrodes (granted
 Dec. 31, 1963), https://www.google.com/patents/US3116169.
 'a3 ExxonMobil Research Engineering Co., Patent US3113049A: Direct production of electrical energy
from liquidfuels (granted Dec. 3, 1963), https://www.google.com/patents/US3113049.
 iaa ExxonMobil Research Engineering Co., Patent US3513929A: Lowpolluting engine and drive system
(granted May 26, 1970), https://www.google.com/patents/US3513929.
 14s
     IMPERIAL OIL LTD., REVIEW OF ENVIRONMENTAL PROTECTION ACTIVITIES FOR 1978-1979 2(Aug. 6,
 1980), http://www.documentcloud.org/documents/2827784-1980-Imperial-Oil-Review-of-
Environmental.html.
                                                 101
      Case
       Case1:21-cv-01323-ELH
            1:21-cv-01323-SAG Document
                               Document1-2
                                        2 Filed
                                           Filed05/27/21
                                                 05/27/21 Page
                                                           Page107
                                                                117ofof176
                                                                        349




               e.     A 1987 company briefing produced by Shell on "Synthetic Fuels and

Renewable Energy" noted that while "immediate prospects" were "limited," "nevertheless it is by

pursuing commercial opportunities now and in the near future that the valuable experience needed

for further development will be gained." The brief also noted that

               the task of replacing oil resources is likely to become increasingly difficult
               and expensive and there will be a growing need to develop lean, convenient
               alternatives. Initially these will supplement and eventually replace valuable
               oil products. Many potential energy options are as yet unknown or at very
               early stages of research and development. New energy sources take decades
               to make a major global contribution. Sustained commitment is therefore
               needed during the relnainder of this century to ensure that new technologies
               and those currently at a relatively early stage of development are available
               to meet energy needs in the next century. la6

               f.     A 1989 article in a publication from Exxon Corporate Research for

company use only stated:

               CO2 emissions contribute about half the forcing [sic] leading to a potential
               enhancement of the Greenhouse Effect. Since energy generation from fossil
               fuels dominates modern CO2 emissions, strategies to limit CO2 growth
               focus near term on energy efficiency and long term on developing
               alternative energy sources. Practiced at a level to significantly reduce the
               growth of greenhouse gases, these actions would have substantial impact on
               society and our industry—near-term from reduced demand for current
               products, long term from transition to entirely new energy systems. la7

               g.     In 1996, more than thirty years after API's president warned that "time is

running out" for the world to address the "catastrophic consequences of pollution," API published

the book "Reinventing Energy: Making the Right Choices" to refute this very conclusion.

Contradicting the scientific consensus known by its members for decades, the boolc claims:



146
     Synthetic Fuels and Renewable Energy, SHBLL SERVICE BRIEFING, no. 2, 1987,
https://assets.documentcloud.org/documents/4411089/Document2.pdf.
147 Brian Flannery, Greenhouse Science, CONNECTIONS: CORPORATE RESEARCH, EXXON RESEARCH AND
ENGINEBRING COIviPANY, Fall 1989, http://www.climatefiles.com/exxonmobil/1989-exxon-mobil-article-
technologys-place-marketing-mix.
                                                102
     Case
      Case1:21-cv-01323-ELH
           1:21-cv-01323-SAG Document
                              Document1-2
                                       2 Filed
                                          Filed05/27/21
                                                05/27/21 Page
                                                          Page108
                                                               118ofof176
                                                                       349




"Currently, no conclusive—or even strongly suggestive—scientific evidence exists that human

activities are significantly affecting sea levels, rainfall, surface temperatures, or the intensity and

frequency of storms."14s

                h.      The book downplayed nearly every aspect of established climate science.

API baldly claimed that scientists do not understand how carbon flows in and out of the atmosphere

and whether fossil fuels are even responsible for increasing concentrations of atmospheric COz. It

then explained that even if some warming does occur, such warming "would present few if any

problems" because, for example, farmers could be "smart enough to change their crop plans" and

low-lying areas would "likely adapt" to sea level rise.' a9

                        As Anne Arundel County's vulnerability demonstrates, however, such

adaptations, made necessary by Defendants' conduct, are enormously expensive. Defendants'

strategy merely transferred the significant costs and externalities of their actions onto the County,

and in the process, they reaped billions of dollars in profit.

                j.      In the publication, API also contended that "the state of the environment

does not justify the call for the radical lifestyle changes Americans would have to make to

substantially reduce the use of oil and other fossil fuels" and that the "benefits of alternatives aren't

worth the cost of forcing their use." "Some jobs definitely will be created in making, distributing

and selling alternatives. But they will come at the expense of lost jobs in the traditional automobile

and petroleum industries," the authors continued. "Alternatives will likely be more expensive than




148 AMERICAN PETROLEUM INSTITUTE, REINVENTING ENERGY: MAKING THE RIGHT CHOICES 79 (1996),
http://www.climatefiles.com/trade-group/american-petroleum-institute/1996-reinventing-energy.
'a9 ld. at 86-87.
                                                  103
      Case
       Case1:21-cv-01323-ELH
            1:21-cv-01323-SAG Document
                               Document1-2
                                        2 Filed
                                           Filed05/27/21
                                                 05/27/21 Page
                                                           Page109
                                                                119ofof176
                                                                        349




conventional fuel/vehicle technology. Consumers, obviously, will bear these increased expenses,

which means they will have less to spend on other products and cost jobs."15o

                  k.     API published this book in service of one goal—ensuring its members could

continue to produce and sell fossil fuels in massive quantities that it knew would devastate the

planet. The book's final section reveals this purpose. API concluded: "[S]evere reduction in

greenhouse gas emissions by the United States or even all developed countries would impose large

costs on countries but yield little in the way of benefits—even under drastic climate change

scenarios."151

         153.     Fossil Fuel Defendants could have made major inroads to mitigate the County's

injuries through technology by developing and employing technologies to capture and sequester

greenhouse gases emissions associated with conventional use of their fossil fuel products. Fossil

Fuel Defendants had knowledge dating at least back to the 1960s, and indeed, internally researched

and perfected many such technologies. For instance:

                  a.     Phillips Petroleum Company (ConocoPhillips) obtained a patent in 1966 for

a"Method for recovering a purified component from a gas" outlining a process to remove carbon

from natural gas and gasoline streams;152 and

                  b.     In 1973, Shell was granted a patent for a process to remove acidic gases,

including CO2, from gaseous mixtures. ls3




iso Id. at 59, 68, 69.
isl Id. at 89.
112
    phillips Petroleum Co., Patent ZIS'3228874A: Methodfor recovering a purified component from a gas
(granted Jan. 11, 1966), https://patents.google.com/patent/US3228874.
153
    Shell Oil Co., Patent US3760564A: Processfor the removal of acidic gasesfrom a gas mixture, (granted
Sept. 25, 1973), https://www.google.com/patents/US3760564A.
                                                  104
      Case
       Case1:21-cv-01323-ELH
            1:21-cv-01323-SAG Document
                               Document1-2
                                        2 Filed
                                           Filed05/27/21
                                                 05/27/21 Page
                                                           Page110
                                                                120ofof176
                                                                        349




       154.    Despite this knowledge, Fossil Fuel Defendants' later forays into the alternative

energy sector were largely pretenses. For instance, in 2001, Chevron developed and shared a

sophisticated information management system to gather greenhouse gas emissions data from its

explorations and production to help regulate and set reduction goals.154 Beyond this technological

breakthrough, Chevron touted "profitable renewable energy" as part of its business plan for several

years and launched a 2010 advertising campaign promoting the company's move towards

renewable energy. Despite all this, Chevron rolled back its renewable and alternative energy

projects in 2014.155

       155.    Similarly, ConocoPhillips's 2012 Sustainable Development report declared

developing renewable energy a priority in keeping with their position on sustainable development

and climate change. ls6 The company's 10-K filing from the same year told a different story: "As

an independent E&P company, we are solely focused on our core business of exploring for,

developing and producing crude oil and natural gas globally." ls7

       156.    Likewise, while Shell orchestrated an entire public relations campaign around

energy transitions towards net zero emissions, a fine-print disclaimer in its 2017 sustainability




151 press Release, Chevron, Chevron Introduces New System to Manage Energy Use (Sept. 25, 2001),
https://web.archive.org/web/2017020720563 8/https://www.chevron.com/stories/chevron-introduces-new-
system-to-manage-energy-use.
l55 Ben Elgin, Chevron Dims the Lights on Green Power, BLOOMBERG (May 29, 2014),
https://www.bloomberg.com/news/articles/2014-05-29/chevron-dims-the-lights-on-renewable-energy-
projects.
ls6 CONOCOPHILLIPS, SUSTAINABLE DEVELOPMBNT (2012), http://static.conocophillips.com/files/
resources/2012-sd-report.pdf.
I5' CONOCOPHILLIPS, FORM 10-K: ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE

SECURITIES EXCHANGE ACT oF 1934 23 (Dec. 31, 2012), https://www.sec.gov/Archives/edgar/
data/1163165/000119312513065426/d452384dlOk.htm.
                                               105
      Case
       Case1:21-cv-01323-ELH
            1:21-cv-01323-SAG Document
                               Document1-2
                                        2 Filed
                                           Filed05/27/21
                                                 05/27/21 Page
                                                           Page111
                                                                121ofof176
                                                                        349




report reads: "we have no immediate plans to move to a net-zero emissions portfolio over our

investment horizon of 10-20 years."158

       157.    BP, appearing to abide by the representations Lord Browne made in his speech

described above, engaged in a rebranding campaign to convey an air of environmental stewardship

and renewable energy to its consumers. This included renouncing its membership in the GCC in

2007, changing its name from "British Petroleum" to "BP" while adopting the slogan "Beyond

Petroleum," and adopting a conspicuously green corporate logo. However, BP's self-touted

"alternative energy" investments during this turnaround included investments in natural gas, which

is a fossil fuel, and in 2007 the company reinvested in Canadian tar sands, a particularly high-

carbon source of oil. ls9 The company ultimately abandoned its wind and solar assets in 2011 and

2013, respectively, and even the "Beyond Petroleum" moniker in 2013.160

       158.    After posting a$10 billion quarterly profit, Exxon in 2005 stated that "We're an oil

and gas company. In times past, when we tried to get into other businesses, we didn't do it well.

We'd rather re-invest in what we know."161

       159.    Even if Fossil Fuel Defendants did not adopt technological or energy source

alternatives that would have reduced use of fossil fuel products, reduced global greenhouse gas

pollution, and/or mitigated the harms associated with the use and consumption of such products,

Fossil Fuel Defendants could have taken other practical, cost-effective steps to reduce the use of



iss  Shell, Sustainabilidy Report 2017.• Definitions and Cautionary Note, https://reports.shell.com/
sustainability-report/2017/servicepages/about.html.
Is9
    Fred Pearce, Greenwash: BP and the Myth of a World `Beyond Petroleum,' THE GUARDIAN, (Nov. 20,
2008), https://www.theguardian.com/environment/2008/nov/20/fossilfuels-energy.
161
    Javier E. David, `Beyond Petroleum' No More? BP Goes Back to Basics, CNBC (Apr. 20, 2013),
http://www.cnbc.com/id/100647034.
161
     James R. Healy, Altef•nate Energy Not in Cards at ExxonMobil, USA TODAY (Oct. 27, 2005),
https://usatoday30.usatoday.com/money/industries/energy/2005-10-27-oil-invest-usat x.htm.
                                                106
     Case
      Case1:21-cv-01323-ELH
           1:21-cv-01323-SAG Document
                              Document1-2
                                       2 Filed
                                          Filed05/27/21
                                                05/27/21 Page
                                                          Page112
                                                               122ofof176
                                                                       349




their fossil fuel products, reduce global greenhouse gas pollution associated therewith, and

mitigate the harms associated with the use and consumption of such products. Those alternatives

could have included, among other measures:

                a.      Acknowledging and sharing the validity of scientific evidence on

anthropogenic climate change and the damages it will cause people; communities, including the

County; and the environment. Acceptance of that evidence along with associated warnings and

actions would have altered the debate from whether to combat climate change and sea level rise to

how to combat it; and avoided much of the public confusion that has ensued over more than 30

years, since at least 1988;

                b.      Forthrightly communicating with Defendants' stockholders, banks,

insurers, consumers, the public, regulators, and the County and warning them about the global

warming hazards of Defendants' fossil fuel products that were known to Defendants, which would

have enabled those groups to make material, informed decisions about whether and how to address

climate change and sea level rise vis-a-vis Defendants' products;

               C.      Refraining from affirmative efforts, whether directly, through coalitions, or

through front groups, to distort public debate, and to cause many consumers and business and

political leaders to think the relevant science was far less certain that it actually was;

               d.      Sharing their internal scientific research with consumers and the public, and

with other scientists and business leaders, so as to increase public understanding of the scientific

underpinnings of climate change and its relation to Defendants' fossil fuel products;

               e.      Supporting and encouraging policies to avoid dangerous cliinate change,

and demonstrating corporate leadership in addressing the challenges of transitioning to a low-

carbon economy;

                                                 107
     Case
      Case1:21-cv-01323-ELH
           1:21-cv-01323-SAG Document
                              Document1-2
                                       2 Filed
                                          Filed05/27/21
                                                05/27/21 Page
                                                          Page113
                                                               123ofof176
                                                                       349




                f.     Prioritizing alternative sources of energy through sustained investment and

research on renewable energy sources to replace dependence on Defendants' hazardous fossil fuel

products; and

                g.     Adopting their stockholders' concerns about Fossil Fuel Defendants' need

to protect their businesses from the inevitable consequences of profiting from their fossil fuel

products. Over the period of 1990 to 2015, Fossil Fuel Defendants' stockholders proposed

hundreds of resolutions to change Fossil Fuel Defendants' policies and business practices

regarding climate change. Those included increasing renewable energy investment, cutting

emissions, and performing carbon risk assessments, among others.

       160.     Despite their knowledge of the foreseeable harms associated with the consumption

of Defendants' fossil fuel products, and despite the existence and fossil fuel industry knowledge

of opportunities that would have reduced the foreseeable dangers associated with those products,

Defendants wrongfully and falsely promoted, campaigned against regulation of, and concealed the

hazards of use of their fossil fuel products.

       F.       Defendants Continue to Mislead About the Impact of Their Fossil Fuel
                Products on Climate Change Through Greenwashing Campaigns and Other
                Misleading Advertisements in Anne Arundel County and Flsewhere.

       161.     Defendants' coordinated campaign of disinformation and deception continues

today, even as the scientific consensus about the causes and consequences of climate change has

strengthened. Fossil Fuel Defendants have falsely claimed through advertising campaigns in

Maryland and/or campaigns intended to reach Maryland, including Anne Arundel County, that

their businesses are substantially invested in lower carbon technologies and renewable energy

sources. In truth, each Fossil Fuel Defendant has invested minimally in renewable energy while

continuing to expand its fossil fuel production. They have also claimed that certain of their fossil


                                                108
     Case
      Case1:21-cv-01323-ELH
           1:21-cv-01323-SAG Document
                              Document1-2
                                       2 Filed
                                          Filed05/27/21
                                                05/27/21 Page
                                                          Page114
                                                               124ofof176
                                                                       349




fuel products are "green" or "clean," and that using these products will sufficiently reduce or

reverse the dangers of climate change. None of Fossil Fuel Defendants' fossil fuel products are

"green" or "clean" because they all ultimately continue to warm the planet.

       162.    Instead of widely disseminating information about their products and climate

change, reducing their pollution, and transitioning to non-polluting products, Defendants placed

profits over people. In connection with selling gasoline and other fossil fuel products to consumers

in Anne Arundel County, Defendants have failed to inform or warn those consumers about the

foreseeable effects of their fossil fuel products in causing and accelerating the climate crisis.

       163.    Defendants' advertising and promotional materials fail to disclose the extreme

safety risk associated with the use of Defendants' dangerous fossil fuel products, which are causing

"catastrophic" climate change, as understood by Defendants' and the industry's own scientists

decades ago and with the effects of global warming now being felt in Anne Arundel County. They

continue to omit that important information to this day.

       164.    Defendants have not just failed to disclose the catastrophic danger their products

cause. After having engaged in a long campaign to deceive consumers and the public about the

science behind climate change, Defendants are now engaging in "greenwashing" by employing

false and misleading advertising campaigns promoting themselves as sustainable energy

companies committed to finding solutions to climate change, including by investing in alternative

energy. These campaigns were intended to and did reach and influence the public and consumers,

including in Anne Arundel County.

       165.    These misleading "greenwashing" campaigns are intended to capitalize on

consumers' concerns about climate change and lead Anne Arundel County consumers to believe




                                                 109
      Case
       Case1:21-cv-01323-ELH
            1:21-cv-01323-SAG Document
                               Document1-2
                                        2 Filed
                                           Filed05/27/21
                                                 05/27/21 Page
                                                           Page115
                                                                125ofof176
                                                                        349




that Defendants are actually substantially diversified energy companies making meaningful

investments in low-carbon energy compatible with avoiding catastrophic climate change.

        166.    Contrary to this messaging, however, Fossil Fuel Defendants' spending on low-

carbon energy is substantially and materially less than Fossil Fuel Defendants indicate to

consumers. According to a recent analysis, between 2010 and 2018, BP spent 2.3% of total capital

spending on low-carbon energy sources, Shell spent 1.2%, and Chevron and Exxon just 0.2%

each. 162 Meanwhile, Fossil Fuel Defendants continue to expand fossil fuel production and typically

do not even include non-fossil energy systems in their key performance indicators or reported

annual production statistics. 163

        167.    Ultimately, although Defendants currently claim to support reducing greenhouse

gas emissions, their conduct belies these statements. Defendants have continued to ramp up fossil

fuel production globally, to invest in new fossil fuel development—including in tar sands crude

and shale gas fracking, some of the most carbon-intensive extraction projects—and to plan for

unabated oil and gas exploitation indefinitely into the future.

        168.    For example, Exxon is projected to increase oil production by more than 35%

between 2018 and 2030—a sharper rise than over the previous 12 years.16a Shell is forecast to

increase output by 38% by 2030, by increasing its crude oil production by more than half and its

gas production by over a quarter. 16s BP is projected to increase production of oil and gas by 20%



162
    Anjli Raval & Leslie Hook, Oil and Gas Advertising Spree Signals Industry's Dilemma, FINANCIAL
TIMES (Mar. 6, 2019), https://www.ft.com/content/5ab7edb2-3366-1 le9-bd3a-8b2a211d90d5.
163
     See, e.g., BP ANNUAL REPORT AND FOR1v1 20-F 24 (2017), https://www.bp.com/content/dam/bp/
business-sites/en/global/corporate/pdfs/investors/bp-annual-report-and-form-20f-2017.pdf.
161
    Jonathan Watts et al., Oil Firms to Pour Extra 7m Barrels Per Day Into Markets, Data Shows, TH>;
GUARDIAN (Oct. 10, 2019), https://www.theguardian.com/environment/2019/oct/10/oil-firms-barrels-
markets.
16s
    Id
                                                110
          Case
           Case1:21-cv-01323-ELH
                1:21-cv-01323-SAG Document
                                   Document1-2
                                            2 Filed
                                               Filed05/27/21
                                                     05/27/21 Page
                                                               Page116
                                                                    126ofof176
                                                                            349




by 2030.166 Chevron set an oil production record in 2018 of 2.93 million barrels per day.167 Like

the other Fossil Fuel Defendants, it sees the next 20 years—the crucial window in which the world

must reduce greenhouse gas emissions to avert the most catastrophic effects of the climate crisis—

as a time of increased investment and production in its fossil fuel operations. For example, a 2019

investor report touts Chevron's "significant reserve additions in 2018" in multiple regions in North

America and around the world, as well as significant capital projects involving construction of

refineries worldwide.168 Similarly, Marathon Petroleum has stated, "We have invested billions of

dollars to make our operations more energy efficient[ and] reduce our emissions[.]"1G9 Yet only

1% of the company's capital spend from 2010 to 2018 was on low-carbon energy sources, all of

which was in carbon capture and storage.170

           169.   Defendants' greenwashing campaigns deceptively minimize their role in causing

climate change, including by suggesting that small changes in consumer choice and behavior can

adequately address climate change. These campaigns misleadingly portray Defendants as part of

the solution to climate change and distract from the fact that Defendants' fossil fuel products are

the primary driver of global warming.

           170.   For instance: natural gas, as a fossil fuel, emits greenhouse gases at all phases of its

lifecycle, including significant methane releases from extraction and transportation, CO2 releases




'66 Id.
16' Kevin Crowley & Eric Roston, Chevron Aligns Strategy with Paris Deal But Won't Cap Output,
BLOOMBERG (Feb. 7, 2019), https://www.bloomberg.com/news/articles/2019-02-07/chevron-pledges-
alignment-with-paris-accord-but-won-t-cap-output.
16s CHEVRON, CHEVRON 2019 INVESTOR PRESENTATION (Feb. 2019), https://chevroncorp.gcs-
web.com/static-files/c3815b42-4deb-4604-8c51-bde9026f6e45.
169 MARATHON PETROLEUM CORP., PERSPECTIVES ON CLIMATE-RELATED SCENARIOS (Oct. 2018),

https://www.marathonpetroleum.com/content/documents/Responsibility/MPC-ClimateReport-2018.pdf.
170 Raval & Hook, supra note 162.

                                                    111
     Case
      Case1:21-cv-01323-ELH
           1:21-cv-01323-SAG Document
                              Document1-2
                                       2 Filed
                                          Filed05/27/21
                                                05/27/21 Page
                                                          Page117
                                                               127ofof176
                                                                       349




when gas is flared at the well, and CO2 releases at the point of combustion. Methane is a

greenhouse gas with a global warming potential many times higher than carbon dioxide. Methane

traps more heat in the atmosphere and accelerates climate disruption at a faster rate than carbon

dioxide. Methane has a powerful impact on global temperature and the climate system, particularly

over short time horizons. For example, methane has a warming impact that is 86 times that of

carbon dioxide over a 20-year time horizon. During that time, major changes will need to be made

to address climate impacts that have already been caused by Defendants' campaign of deception.

Yet, in Defendants' greenwashing advertisements, they misleadingly portray natural gas as

"sustainable" in an effort to paint themselves as working to solve climate change by making energy

"cleaner."171 In reality, however, as the main drivers of greenhouse gas emissions and climate

impacts, they are doing the exact opposite.

       171.    Below are representative excerpts from Defendants' greenwashing campaigns,

which present a false image of Defendants as clean energy innovators taking meaningful action to

address cliinate change. Defendants' actions to further entrench fossil fuel production and

consumption squarely contradict their public affirmations of corporate responsibility and support

for reducing global greenhouse gas emissions. Functionally, Defendants have cut fossil fuels from

their brand but not their business. Their greenwashing advertisements to the contrary are deceptive

to Anne Arundel County consumers.

              i. Exxon's Misleading and Deceptive Greenwashing Campaigns

       172.    Exxon has directed greenwashing advertisements toward Maryland consumers at

least as far back as 1990, through print advertisements in the Baltimore Sun. In 1990, Exxon placed


"1 See, e.g., The Mobility Quandary (Content from Shell), WASH. POST, littps://www.washingtonpost.com/
brand-studio/shell/the-mobility-quandary ("Another critical component of a sustainable energy mix in
transportation is further investment in natural gas, a cleaner-burning fossil fuel ....").
                                                 112
     Case
      Case1:21-cv-01323-ELH
           1:21-cv-01323-SAG Document
                              Document1-2
                                       2 Filed
                                          Filed05/27/21
                                                05/27/21 Page
                                                          Page118
                                                               128ofof176
                                                                       349




an advertisement in the Baltimore Sun promoting its "New Exxon Plus" gasoline as having "high

performance and lower emissions" and a"unique clean engine formula."17Z The advertisement

misleadingly portrayed Exxon's gasoline product as environmentally friendly, purporting that

"it's ... been refoi-mulated to reduce emissions, for cleaner air." Exxon ran a similar advertisement

in the Baltimore Sun in 1990, promoting its "New Exxon 93 Supreme" gasoline as "giv[ing] you

our clean engine formula" and that "now, it too has been reformulated to reduce emissions."173




                                           NEW EXXON PWS..
                                          HIGH RERFQRMANCE'
                                         ANDLOWEREMISSIONS.
                                              I~n.• F,~on ('Ius stdlghra jw morc.a~inne llwin rct;ulerunicuded.
                                              ' It sWl givs wu ou~ unziw±dean enF'netwinuie ookcep AiJa4s
                                             prteisinn ery•,ines ninningclain. And now, Ws alfu bean refomwlateJ
                                         ~                     'torcdua~rmissluns.loicl.vnrrair.



                                                               P•ni....ryui~m.n~6
                          ______...-..                                          ~-~-     ___~.-..,.._.~~.,.._..~__{.
                                                                                         Q



                     Figure 8: Exxon advertisement in the Baltimore Sun


ln Exxon Advertisement, THE BALTIMORB SUN 6G (Jul. 22, 1990).
173 Exxon Advertisement, THE BALTIMORB SUN 9G (Jul. 29, 1990).
                                                                           113
     Case
      Case1:21-cv-01323-ELH
           1:21-cv-01323-SAG Document
                              Document1-2
                                       2 Filed
                                          Filed05/27/21
                                                05/27/21 Page
                                                          Page119
                                                               129ofof176
                                                                       349




       173.    Exxon has run a series of full-page advertiseinents in print editions and posts in the

electronic edition of the New York Times, as well as on Exxon's YouTube channel, in which Exxon

misleadingly promotes its efforts to develop energy from alternative sources such as algae and

plant waste—efforts that are vanishingly small in relation to the investments Exxon continues to

make in fossil fuel production.

       174.    For example, an online advertisement in the New York Times, accessible to and

marketed toward Maryland consumers, promotes the company's development of algae biofuels,

but omits that it is extremely resource intensive to produce algae for biofuel on a large scale due

to the massive amounts of land and fertilizer needed. The advertisement also misleadingly tells

consumers that Exxon is "worlcing to decrease [its] overall carbon footprint," and that the

company's "sustainable and environmentally friendly" biodiesel fuel could reduce "carbon

emissions from transportation" by greater than 50%. l7a

       175.    Exxon has also directed multiple greenwashing campaigns to Maryland consumers

through social media platforms including Faceboolc. In fact, more than 6,500 Facebook

advertisements from Exxon have reached Maryland between May 2018 and February 2021. For

instance, Exxon ran multiple Facebook advertisements in 2020 framing its products as "essential

ingredients that go into [personal protective equipment] materials" 175 and that help to create

"critical health care supplies"176 during the COVID-19 pandeinic. Exxon ran multiple Facebook

advertisements in 2019 attempting to portray the coinpany as a leader in addressing climate




174 The Future of Energy? It May Come From Where You Least Expect (ExxonMobil Paid Post), N.Y.
TIMES, https://www.nytimes.com/paidpost/exxonmobil/the-future-of-energy-it-may-come-from-where-
you-least-expect.html.
15 See Facebook Ad Library, https://www.facebook.com/ads/library/?id=412885009916254.

16 See Facebook Ad Library, https://www.facebook.com/ads/library/?id=261648828615278.

                                                114
     Case
      Case1:21-cv-01323-ELH
           1:21-cv-01323-SAG Document
                              Document1-2
                                       2 Filed
                                          Filed05/27/21
                                                05/27/21 Page
                                                          Page120
                                                               130ofof176
                                                                       349




change, by asserting the misleading claim that "natural gas ... supports renewable energy" and

that natural gas and renewable energy are "a perfect pair for a cleaner energy future"177; framing

itself as "a leader in carbon-capture technology"178; and stating that Exxon "will invest up to $100

million over the next 10 years towards research in emissions reduction technologies."179 In 2018,

Exxon ran Facebook advertisements in Maryland portraying itself as "pioneering" technologies to

reduce emissions and increase fuel efficiency. 180

        176.    Exxon's     advertisements promoting its         investments     in "sustainable      and

environmentally friendly" energy sources further fail to mention that the company's investment in

alternative energy is miniscule compared to its ongoing "business as usual" ramp-up in global

fossil fuel exploration, development, and production activities. From 2010 to 2018, Exxon spent

only 0.2% of its capital expenditures on low-carbon energy systems, with nearly the totality of its

spending (99.8%) focused on maintaining and expanding fossil fuel production. The company has

simultaneously invested billions of dollars into development of Canadian tar sands projects, some

of the most carbon-intensive oil extraction projects in the world. Isl

        177.    Exxon's investment is not nearly enough to produce alternative energy on the scale

falsely implied and touted by Exxon in its advertisements. A 2019 report by InfluenceMap

documents that Exxon's advertised goal of producing 10,000 barrels of biofuel per day by 2025

would equate to only 0.2% of its current refinery capacity—an amount the report referred to as "a




"' See Facebook Ad Library, https://www.facebook.com/ads/library/?id=452326435699710; Facebook Ad
Library, https://www.facebook.com/ads/library/?id=1376317762539386.
18 See Facebook Ad Library, https://www.facebook.com/ads/library/?id=458849641538422.

"1 See Facebook Ad Library, https://www.facebook.com/ads/library/?id=504245700346068.
iso See Facebook Ad Library, https://www.facebook.com/ads/library/?id=537719383314400.
18 ' Raval & Hook, supra note 162. Exxon has invested more than $20 billion in capital expenditures at its

open-pit tar sands mining operation at Kearl Lake in Alberta, Canada.
                                                   115
     Case
      Case1:21-cv-01323-ELH
           1:21-cv-01323-SAG Document
                              Document1-2
                                       2 Filed
                                          Filed05/27/21
                                                05/27/21 Page
                                                          Page121
                                                               131ofof176
                                                                       349




rounding error."182 This is in sharp contrast to Exxon's projected increases in oil production by

more than 35%, meaning any alternative fuel efforts are offset by massive oil emissions.183

       178.     Exxon's claim that its biodiesel fuel could reduce carbon emissions from

transportation by greater than 50% is also highly misleading. For example, biodiesel fuel is

typically a blend of only 5% to 20% biofuel, with the remainder coming from fossil fuel."4

Because biodiesel is produced predominantly from fossil fuel, it is not "sustainable" nor

"environmentally friendly" as claimed in Exxon's advertisement.

       179.     Supplementing these misleading campaigns, Exxon has promoted dozens of

multimedia advertisements on platforms such as Instagram, Twitter, Facebook, and LinlcedIn,

where Exxon has millions of social media followers and its content has received hundreds of

thousands of "likes" and "views." These advertisements overwhelmingly emphasize its claimed

leadership in research on lowering emissions, algae biofuel, climate change solutions, and clean

energy research. These advertisements were intended to and did reach the public and consumers

in Maryland.

               ii. Shell's Misleading and Deceptive Greenwashing Campaigns

       180.     Like Exxon, Shell has misleadingly promoted itself to Maryland consumers as

environmentally friendly through advertisements in publications such as the New York Times. The




182 INFLUENCEMAP,        BIG OIL'S REAL AGENDA ON CLIMATE CI-IANGE (Mar. 2019),
https://influencemap.org/report/How-Big-Oil-Continues-to-Oppose-the-Paris-Agreement-
38212275958aa21196dae3b76220bddc.
ls3
    Watts et al., supra note 164.
isa See U.S. Department of Energy, Alternative Fuels Data Center, Biodiesel Blends,
https://afdc.energy.gov/fuels/biodiesel—blends.html.
                                                   116
      Case
       Case1:21-cv-01323-ELH
            1:21-cv-01323-SAG Document
                               Document1-2
                                        2 Filed
                                           Filed05/27/21
                                                 05/27/21 Page
                                                           Page122
                                                                132ofof176
                                                                        349




advertisements are targeted to and read by Maryland consumers and intended to influence

consumer demand for Shell's products.

        181.     As part of Shell's "Make the Future" campaign, the company has published

numerous advertisements viewable on the New York Times 185 website, in which the company touts

its investment in "alternative energy sources," including liquified natural gas ("LNG"), natural

gas, and biofuel, which Shell repeatedly refers to as "cleaner sources."

        182.     Shell also directed misleading Facebook advertisements at consumers in Maryland

as part of its "Make the Future" campaign, portraying the company as a leader in reducing

emissions and creating new technologies. For example, Shell directed Facebook advertisements at

Maryland consumers in 2019 emphasizing "cleaner transport" options, including hydrogen cars

and electric bicycles. ' 86

        183.     One Shell advertisement in the Washington Post, "The Making of Sustainable

Mobility," refers to LNG as "a critical component of a sustainable energy mix" and a "lower-

carbon fuel" that could "help decrease" CO2 emissions. 187 The advertisement emphasizes Shell's

leadership in "setting the course" for a"lower-carbon mobility future." Similarly, another Shell

advertisement in the Washington Post, "The Mobility Quandary," emphasizes Shell's role in

working to counteract climate change through investments in alternative energy: "Shell is a bigger




iss See, e.g., Moving Forwat•d: A Path To Net-Zero Emissions By 2070 (Shell Paid Post), N.Y. TIMES,
https://www.nytimes.com/paidpost/shell/ul/moving-forward-a-path-to-net-zero-emissions-by-2070.htm1.
186 See Facebook Ad Library, https://www.facebook.com/ads/library/?id=322631258417230; Facebook Ad

Library, https://www.facebook.com/ads/library/?id=2267802866883045.
'g' See, e.g., The Making of Sustainable Mobility (Content from Shell), WASH. POST,
https://www.washingtonpost.com/brand-studio/shell/the-making-of-sustainable-mobility.
                                               117
       Case
        Case1:21-cv-01323-ELH
             1:21-cv-01323-SAG Document
                                Document1-2
                                         2 Filed
                                            Filed05/27/21
                                                  05/27/21 Page
                                                            Page123
                                                                 133ofof176
                                                                         349




player than you might expect in this budding movement to realize a cleaner and more efficient

transportation future."188

          184.    Shell's statements emphasizing its involvement in these many areas of energy-

related research, development, and deployment are misleading; the company's investments and

activities are substantially smaller than its advertisements lead consumers to believe. In reality,

only 1.2% of Shell's capital spending from 2010 to 2018 was in low-carbon energy sources, and

that number continues to be heavily outweighed by Shell's continued expansion of its fossil fuel

business.189 Additionally, Shell's promotion of natural gas as a"critical component" of sustainable

energy for transportation because it is "cleaner-burning" omits critical information about

additional emissions from the extraction and transportation of natural gas, which include

significant amounts of the potent greenhouse gas methane. LNG also produces significant

greenhouse gas emissions at all stages of its lifecycle: in addition to the underlying natural gas

production, processing, and transportation, liquefaction of natural gas to produce LNG requires

cooling it to approximately -260°F, regasification, and combustion at the ultimate end use.

               iii. BP's Misleading and Deceptive Greenwashing Campaigns

          185.    BP also has misleadingly portrayed itself as diversifying its energy portfolio and

reducing its reliance on fossil fuel sales when its alternative energy portfolio is negligible

compared to the company's ever-expanding fossil fuel portfolio. To this end, BP has employed a

series of misleading greenwashing advertisements, which are intended to influence consumer

demand for its products, including consumers in Maryland.




188   The Mobility Quandary (Content from Shell), WASH. POST, supra note 163.
189   Raval & Hook, supra note 162.
                                                  118
      Case
       Case1:21-cv-01323-ELH
            1:21-cv-01323-SAG Document
                               Document1-2
                                        2 Filed
                                           Filed05/27/21
                                                 05/27/21 Page
                                                           Page124
                                                                134ofof176
                                                                        349




         186.      In 2006, BP placed several ads in the New York Tifnes and the New Yorker, which

reached Maryland consumers, promoting the company's $25 million investment in a BP Solar

plant in Frederick, Maryland. BP portrayed itself as a leader in renewable energy by framing its

Maryland plant as "the largest fully integrated solar plant in North America" and stating "[i]t's

part of our commitment to broaden our renewable energy portfolio." But BP closed the plant four

years later. 190

        187.       BP has also run several greenwashing Facebook advertisement campaigns targeted

at Maryland consumers, misleadingly portraying BP as a leader in reducing emissions and climate

action. For example, in 2020, BP ran Facebook advertisements targeted exclusively at Maryland

consumers, advocating for a"carbon price on transportation" because "Maryland needs a better

environment for business"191 and stating that the initiative would be "[a] win-win for MD" by

supporting economic growth and jobs while "cutting emissions."192 In 2018, BP ran a series of

Facebook advertisements, nearly one-third of which targeted and reached Maryland consumers,

promoting the company as "advanc[ing] the energy transition" and "tackl[ing] th[e] dual

challenge" of providing more energy while reducing emissions. 193 BP also directed Facebook

advertisements at consumers in Maryland and elsewhere in 2019, with misleading claims including




l90
     See BP, Press Release, BP Solar completes manufacturing restructuring with closure of Frederick, MD
factory (March 26, 2010), https://www.bp.com/en/globaUcorporate/news-and-insights/press-releases/bp-
 solar-completes-man-facturing-restructuring-with-closure-of-frederick-md-factory.html.
 19' See Facebook Ad Library, https://www.facebook.com/ads/library/?id=249313863108772; see also id.,

 https://www.facebook.com/ads/library/?id=1243820179330687.
 192
        See    id.,   https://www.facebook.com/ads/library/?id=361394491907894; see           also    id.,
 https://www.facebook.com/ads/library/?id=681905342682313.
 193                                                                                                  id.,
        See    id.,   https://www.facebook.com/ads/library/?id=195813711126681; see           also
 https://www.facebook.com/ads/library/?id=2192900737702139; id., https://www.facebook.com/ads/
 library/?id=2071892165873 85.
                                                   119
        Case
         Case1:21-cv-01323-ELH
              1:21-cv-01323-SAG Document
                                 Document1-2
                                          2 Filed
                                             Filed05/27/21
                                                   05/27/21 Page
                                                             Page125
                                                                  135ofof176
                                                                          349




that "natural gas can become the centerpiece of a net zero carbon economy"1 94; that "BP is helping

lower einissions" in "many ways"195; that BP is making its oil and gas products "cleaner and

better"196; and that "[w]e agree — the world needs fewer emissions."197

          188.    BP ran its extensive "Beyond Petroleum" advertising and rebranding campaign

from 2000 to 2008 and even changed its logo to a sunburst, evolcing the renewable resource of the

sun. BP uses the sunburst logo to advertise at its Maryland gas stations, where consumers purchase

BP's gas. The "Beyond Petroleum" advertising campaign falsely portrayed the company as heavily

engaged in low-carbon energy sources and no longer investing in but rather moving "beyond"

petroleum and other fossil fuels. In truth, BP invested a small percentage of its total capital

expenditure during this period in alternative energy research. The vast majority of its capital

expenditure was focused on fossil fuel exploration, production, refining, and marketing.19s

          189.    In 2019, BP launched an advertising campaign called "Possibilities Everywhere."

These advertisements were misleading both in their portrayal of BP as heavily involved in non-

fossil energy systems, including wind, solar, and electric vehicles, as well as in their portrayal of

natural gas as environmentally friendly.

          190.    One "Possibilities Everywhere" advertisement, called "Better fuels to power your

busy life," stated:

          We [] want—and need—[ ] energy to be kinder to the planet. At BP, we're working
          to malce our energy cleaner and better. [...] At BP, we're leaving no stone unturned
          to provide [the] extra energy the world needs while finding new ways to produce
          and deliver it with fewer emissions. [...] We're bringing solar and wind energy to

194
      See id., https://www.facebook.com/ads/library/?id=680453289147451.
195   See id., https://www.facebook.com/ads/library/?id=425768214975086.
196
      See id., https://www.facebook.com/ads/library/?id=497972544144556.
i9'   See id., https://www.facebook.com/ads/library/?id=435441174014180.
198 See BP, ANNUAL REPORTS AND ACCOUNTS 2008, https://www.bp.com/content/dam/bp/business-
sites/en/global/corporate/pdfs/investors/bp-annual-report-accounts-2008.pdf.
                                                  120
      Case
       Case1:21-cv-01323-ELH
            1:21-cv-01323-SAG Document
                               Document1-2
                                        2 Filed
                                           Filed05/27/21
                                                 05/27/21 Page
                                                           Page126
                                                                136ofof176
                                                                        349




        homes from the US to India. We're boosting supplies of cleaner burning natural
        gas. [...] More energy with fewer emissions? We see possibilities everywhere to
        help the world keep advancing.199

The accompanying video showed a busy household while a voiceover said, "We all want more

energy, but with less carbon footprint. That's why at BP we're working to make energy that's

cleaner and better."2o0

        191.    But BP's claim that non-fossil energy systems constitute a substantial portion of

BP's business was materially false and misleading. For example, BP owns only approximately

1 gigawatt ("GW") of wind capacity, which is dwarfed by other companies including GE, Siemens,

and Vestas (with about 39 GW, 26 GW, and 23 GW capacities, respectively).201 Overall, installed

wind capacity in the United States is approximately 100 GW, meaning BP's installed capacity is

a mere 1% of the market.202 Yet, "Blade runners," another advertisement in BP's "Possibilities

Everywhere" campaign, described the company as "one of the major wind energy businesses in

the US."203 In short, BP's relatively small wind power portfolio is materially smaller than that

conveyed in the company's advertisements.




199  See BP, Better fuels to power your busy life, https://web.archive.org/web/20191130155554/https://
www.bp.com/en/global/corporate/who-we-are/possibilities-everywhere/energy-for-busy-lives.html.
200
    Id.
2°I For BP's wind capacity, see Press Release, BP restructures U.S. Wind Energy Businessfor growth (Dec.
21, 2018), https://www.bp.com/en/global/corporate/news-and-insights/press-releases/bp-restructures-us-
wind-energy-business-for-growth.html. For wind capacity of GE, Siemens, and Vestas, see Greg
Zimmerman, Who's Powering the Wind Industry in 2019? Top 10 Wind Power Companies, ENERGY
ACUITY (Jan. 7, 2019), https://energyacuity.com/blog/top-wind-power-companies.
z°Z See Elizabeth Ingram, U.S. wind capacity grew 8% in 2019, AWEA says, RENEWABLE ENERGY WORLD

(Apr. 10, 2019), https://www.renewableenergyworld.com/articles/2019/04/u-s-wind-capacity-grew-8-in-
2018-awea-says.htm1.
zos See BP, Blade runners, https://web.archive.org/web/20191130192545/https://www.bp.com/
en/global/corporate/who-we-are/possibilities-everywhere/wind-and-natural-gas.html.
                                                 121
      Case
       Case1:21-cv-01323-ELH
            1:21-cv-01323-SAG Document
                               Document1-2
                                        2 Filed
                                           Filed05/27/21
                                                 05/27/21 Page
                                                           Page127
                                                                137ofof176
                                                                        349




        192.     The same is true for BP's activities in solar energy, which consist predominantly

of its purchase of a minority interest in the solar company Lightsource (rebranded Lightsource

BP).204 The purchase price for this interest represents only 0.4% of BP's annual capital expenditure

of approximately $16 billion, nearly all of which focuses on fossil fuels.205 This is a far cry from

BP's claim that it was "leaving no stone unturned" to find "new" ways to produce lower-emissions

energy and playing a"leading role" in "advancing a low carbon future."

               iv. Chevron's Misleading and Deceptive Greenwashing Campaigns

        193.     Chevron also engaged in greenwashing campaigns designed to deceive consumers

about Chevron's products and its cominitment to address climate change.

        194.     Chevron's 2007 "Will You Join Us?" campaign and its 2008 "I Will" campaign

both misleadingly portrayed the company as a leader in renewable energy. The campaigns'

advertisements portrayed minor changes in consumer choices (e.g., changing light bulbs) as

sufficient to address environmental problems such as climate change.2°6

        195.     The overall thrust of the campaigns was to shift the perception of fault and

responsibility for global warming to consumers and make Chevron's role and that of the broader

fossil f-uel industry appear small. The inisleading solution promoted to consumers was not to switch

away from fossil fuels, but instead to implement small changes in consulner behavior with

continued reliance on fossil fuel products. By portraying greenhouse gas emissions as deriving


204
     BP ANNUAL REPORT AND FOR1v1 20-F 42 (2017), https://www.bp.com/content/dam/bp/business-
sites/en/global/corporate/pdfs/investors/bp-annual-report-and-form-20f-2017. pdf.
201
    See BP to maintafn reduced capital spending through 2021, OIL & GAS JOURNAL (Feb. 28, 2017),
https://www.ogj.com/general-interest/article/172903 98/bp-to-maintain-reduced-capital-spending-through-
2021.
206
     See Duncan MaCleod, Chevron Will You Join Us?, INSPIRATION ROOM (Oct. 9, 2007),
http://theinspirationroom.com/daily/2007/chevron-will-you join-us; see also Jean Halliday, Chevron:
We're Not Big Bad Oil, ADAGE (Sept. 28, 2007), https://adage.com/article/news/chevron-big-bad-
oil/120785.
                                                 122
     Case
      Case1:21-cv-01323-ELH
           1:21-cv-01323-SAG Document
                              Document1-2
                                       2 Filed
                                          Filed05/27/21
                                                05/27/21 Page
                                                          Page128
                                                               138ofof176
                                                                       349




from numerous sources in addition to fossil fuels, Chevron's ads obfuscated the fact that fossil

fuels are the primary cause of increased greenhouse gas emissions and the primary driver of

climate change.

       196.    Misleading messages were emblazoned over images of everyday Americans, as in

the example highlighted below:




                    Figure 9: "Will You Join Us?" Chevron advertisement

       197.    In 2010, Chevron launched an advertising campaign titled "We Agree." The print,

internet, and television ad campaign expanded across the United States and internationally. For

example, the ad below highlighted Chevron's supposed commitment to the development of

renewable energy, stating in large letters next to a photo of a young girl, "It's time oil companies

get behind the development of renewable energy. We agree." The ad emphasized: "We're not just


                                               123
        Case
         Case1:21-cv-01323-ELH
              1:21-cv-01323-SAG Document
                                 Document1-2
                                          2 Filed
                                             Filed05/27/21
                                                   05/27/21 Page
                                                             Page129
                                                                  139ofof176
                                                                          349




behind renewables. We're tackling the challenge of making them affordable and reliable on a

large scale."




                                                          THE a VELUFMENT OF

                                                           RENEN~ABLE
                                                          ENERGYJ                             --




                              Figure 10: "We Agree" Chevron advertisement

          198.    Chevron's portrayal of itself as a renewable energy leader was false and misleading.

In reality, only 0.2% of Chevron's capital spending from 2010 to 2018 was in low-carbon energy

sources and 99.8% was in continued fossil fuel exploration and development—a stark contrast to

the message communicated to consumers through the company's advertisements.207

          199.    Chevron's "We       Agree" campaign       also   featured   misleading television

advertisements. In one focused on renewable energy, a teacher says, "Ok, listen. Somebody has

got to get serious. We need renewable energy." To which a Chevron environmental operations

employee responds, "At Chevron we're investing millions in solar and biofuel technologies to

make it work." In reality, Chevron has continued to overwhelmingly focus on fossil fuel extraction



207   Raval & Hook, supra note 162.
                                                  124
      Case
       Case1:21-cv-01323-ELH
            1:21-cv-01323-SAG Document
                               Document1-2
                                        2 Filed
                                           Filed05/27/21
                                                 05/27/21 Page
                                                           Page130
                                                                140ofof176
                                                                        349




and development, and its investment of "millions" in renewables is miniscule in comparison to its

investment of billions in fossil fuels.

       200.    A 2019 Chevron advertisement currently on the New York Times website similarly

touts the supposed benefits of expanded natural gas production for "unprecedented reductions in

U.S. energy-related carbon emissions."208 But this statement is misleading because the reference

to "emissions" relies on studies that measure only CO2 and ignore other important greenhouse

gases, including methane, thereby painting an inaccurate and incomplete picture of natural gas's

climate impacts.

       201.    Chevron has also directed greenwashing Facebook advertisement campaigns at

consumers in Maryland, further misleading consumers by emphasizing renewable energy sources

the company is "exploring"—when these renewable sources would actually be used to power

Chevron's continued and expanded extraction of fossil fuels. For example, in 2019, Chevron ran

Facebook advertisements targeted at consumers in Maryland highlighting that the company is

"exploring renewable energy sources lilce wind farms to power [its] operations in the [P]ermian

basin."209 In 2019, Chevron also ran misleading Facebook advertisements in Maryland about how

the company is "innovating [its] operations in the [P]ermian basin" through "advanced data

analytics to help develop more productive wells" and make its energy sources "ever-cleaner."210




208  Chevron, How Abundant Energy Is Fueling U.S. Growth (Chevron Paid Post), N.Y. TIMES (2019),
https://www.nytimes.com/paidpost/chevron/how-abundant-energy-is-fueling-us-growth.html.
zo9 Facebook Ad Library, https://www.facebook.com/ads/library/?id=2723046461090562; see also

Facebook Ad Library, https://www.facebook.com/ads/library/?id=542943449584492.
zio See Facebook Ad Library, https://www.facebook.com/ads/library/?id=735530023588783.
                                              125
     Case
      Case1:21-cv-01323-ELH
           1:21-cv-01323-SAG Document
                              Document1-2
                                       2 Filed
                                          Filed05/27/21
                                                05/27/21 Page
                                                          Page131
                                                               141ofof176
                                                                       349




              v. Marathon's Misleading and Deceptive Greenwashing Campaigns

       202.     Like other Fossil Fuel Defendants, Marathon has sought to project an

environmentally friendly public image in its advertising, stating, "We have invested billions of

dollars to make our operations more energy efficient [and] reduce our emissions."21 I Yet only 1%

of the company's capital spend from 2010 to 2018 was on low-carbon energy sources, all of which

was in carbon capture and storage.21Z

              vi. ConocoPhillips's Misleading and Deceptive Greenwashing Campaigns

       203.     ConocoPhillips has used misleading Facebook advertisements targeted at Maryland

consumers to position itself as supporting the transition to renewable energy and achievement of

state climate targets, despite the negligible fraction of its business invested in renewable energy

compared to fossil fuels. In 2020, ConocoPhillips ran a Facebook advertisement targeted at

Maryland and elsewhere highlighting its "plans to support demand for renewable fuels and help

California meet its low-carbon objectives."Z13

       204.     ConocoPhillips has also directed greenwashing campaigns at consumers in

Maryland through publications with significant circulation in Maryland. For example, in 2008,

ConocoPhillips ran a series of advertisements in The Atlantic under the headline "Tomorrow

begins today." The advertisements typically contained a picture of an older person and a child, and

the text began with the phrase "[w]e're defined by what we pass on to the next generation,"

followed by statements such as: "That's why, as one of North America's leading producers of

natural gas, ConocoPhillips is providing clean-burning fuel to homes"; "That's why



zll MARATHON PETROLEUM CORP., PERSPECTIVES ON CLIMATE-RELATED SCENARIOS (Oct. 2018),
https://www.marathonpetroleum.com/content/documents/Responsibility/MPC-ClimateReport-2018.pdf.
zlZ Raval & Hook, supra note 162.
z'3 Facebook Ad Library, https://www.facebook.com/ads/library/?id=684217372201533.

                                                 126
     Case
      Case1:21-cv-01323-ELH
           1:21-cv-01323-SAG Document
                              Document1-2
                                       2 Filed
                                          Filed05/27/21
                                                05/27/21 Page
                                                          Page132
                                                               142ofof176
                                                                       349




ConocoPhillips is working to provide clean, efficient technology to turn coal into clean-burning

fuel"; or "That's why ConocoPhillips is funding college and university programs, like biofuels

research at Iowa State University, to develop new energy sources." The ads continued with

statements such as: "And we're stepping up our own research to create new, cleaner fuels and

improve environmental performance."; or "And, because we believe we're responsible for finding

long-term solutions for future generations, ConocoPhillips is exploring new sources of secure,

stable energy."

       205.    ConocoPhillips made these misleading statements and omissions despite the fact

that fossil fuels are the primary cause of increased greenhouse gas emissions and the primary driver

of climate change, and that ConocoPhillips has continued to overwhelmingly focus on fossil fuel

extraction and development. Further, describing natural gas as "clean-burning" is misleading

because natural gas is a fossil fuel, the burning of which is the leading cause of climate change;

and the focus on consumer use obscures the significant methane and other greenhouse gas

emissions during the extraction and production of natural gas.

           vii. API's Misleading and Deceptive Greenwashing Campaigns

       206.    API has also devoted considerable resources to deceiving consumers throughout

the country about fossil fuels' role in climate change. During the 2017 Super Bowl, the most-

watched television program in the United States, API debuted its "Power Past Impossible"

campaign, with advertisements that told Americans that the petroleum industry could help them

"live better lives." A 2018 study of the advertisements by Kim Sheehan, a Professor at the

University of Oregon, concluded that the "campaign provides evidence of greenwashing through




                                               127
      Case
       Case1:21-cv-01323-ELH
            1:21-cv-01323-SAG Document
                               Document1-2
                                        2 Filed
                                           Filed05/27/21
                                                 05/27/21 Page
                                                           Page133
                                                                143ofof176
                                                                        349




both explicit communications (such as unsubstantiated claims that `gas comes cleaner' and `oil

runs cleaner') and implicit communications (the use of green imagery)."214

       207.    In lockstep with its member companies, API has also shifted its messaging from

climate denial to greenwashing in the last decade. API touts its members' purported commitments

to reducing their carbon footprint while continuing its core mission of promoting its members'

extraction, production, and sale of fossil fuels to consumers in Maryland, including in Anne

Arundel County, and throughout the United States at unprecedented rates. API has directed a broad

range of misleading advertisements at Maryland consumers, across print, radio, online, and

television channels.

       208.    For example, in 2016, API introduced a"Renewable Fuel Standard advocacy

campaign" in Maryland, featuring television and online advertisements aimed at turning public

sentiment in Maryland against the Renewable Fuel Standard. According to API's own press

release, the campaign was intended to "focus on how higher ethanol mandates can hurt consumers

and threaten to reverse America's energy renaissance which has made the United States the number

one producer of oil and natural gas in the world" and "help further infoi-m Maryland voters about

the potential dangers of the broken ethanol mandate."215 This media campaign, directed at

Maryland consumers, advocated for the increased production and purchase of oil and natural gas

while failing to inform consumers of the effects of fossil fuels on the climate.




2ia
   Kim Sheehan, This Ain't Your Daddy's Greenwashfng.• An Assessment of the American Petroleum
Institute's Power Past Impossible Campaign, in INTELLECTUAL PROPERTY AND CLEAN ENERGY 301-21
(Matthew Rimmer ed., 2018).
2'S
   Reid Porter, API Launches New RFS Advocacy Campaign in Maryland Focused on Constcmers, AM.
PETROLEU1vM INST. (Aug. 9, 2016), https://www.api.org/news-policy-and-issues/misc/rfs-advocacy-
campaign/rfs-advocacy-maryland.
                                                128
      Case
       Case1:21-cv-01323-ELH
            1:21-cv-01323-SAG Document
                               Document1-2
                                        2 Filed
                                           Filed05/27/21
                                                 05/27/21 Page
                                                           Page134
                                                                144ofof176
                                                                        349




        209.    In addition to lobbying state legislators, API launched a comprehensive "Natural

Gas Solution" advertising campaign aimed at swaying the Maryland public against a state fracking

ban. As part of this campaign, API ran a series of print advertisements in Maryland misleadingly

promoting "clean, affordable natural gas"z16 and "clean-burning natural gas"217 despite the fact

that the production and transportation of natural gas results in significant emissions of inethane,

which can warm the planet more than 80 times as much as carbon dioxide over a 20-year period.218

API also ran a series of radio advertisements in Maryland in 2016 and 2017 that included similarly

misleadingly stateinents falsely portraying natural gas as "clean burning.i z19 Both the print and

radio advertisements pointed consumers toward a website entitled "The Natural Gas Solution."

The website features an entire page focused on Maryland and directed at Maryland consumers,

including in Anne Arundel County, which misleadingly asserts that "[n]atural gas protects the

environment," and natural gas "mean[s] clean, affordable energy."22°

        210.    Many of API's advertisements, including those directed at Maryland consumers,

lead to a website run by API entitled "America's Natural Gas and Oil: Energy for Progress."

Among many articles and images promoting fossil fuel companies' claimed contributions to clean

energy, the website advertises "5 Ways We're Helping to Cut Emissions" and "4 Ways We're




z'6 See American Petroleum Institute Advertisement (Jan. 9, 2017), available at https://www.api.org/-
/media/Files/News/Ads/print/2017/Maryland-Fracking-Print-Heating-20170109.pdf.
21 See American Petroleum Institute Advertisement (Jan. 9, 2017), available at https://www.api.org/-
/media/Files/News/Ads/print/2017/Maryland-Fracking-Print-Jobs-20170109.pdf.
218 Jonah Kessel & Hiroko Tabuchi, It's a Vast, Invisible Climate Menace. We Made It Visible., N.Y. TIIVIES
(Dec.      12,    2019),     https://www.nytimes.com/interactive/2019/12/12/climate/texas-methane-super-
emitters.html.
211 See American Petroleum Institute Radio Advertisement (Jan. 3, 2016), recording available at
https://www.api.org/-/media/Files/News/Ads/radio/2017/MD-Fracking-Radio-20170103.mp3 .
Zz° See Regions: Maryland, THB NATURAL GAS SOLUTION, http://naturalgassolution.org/regions/maryland
(last visited Feb. 8, 2021).
                                                   129
     Case
      Case1:21-cv-01323-ELH
           1:21-cv-01323-SAG Document
                              Document1-2
                                       2 Filed
                                          Filed05/27/21
                                                05/27/21 Page
                                                          Page135
                                                               145ofof176
                                                                       349




Protecting Wildlife."221 These messages are not meant to encourage consumers to transition to

low-carbon energy sourcesjust the opposite. By obfuscating the reality that fossil fuels are the

driving force behind anthropogenic climate change, they are designed to increase consumers' use

of fossil fuels in order to advance API's core mission of growing its member companies' oil and

natural gas businesses.

       211.     As part of its "Energy for Progress" campaign, API has run a series of Facebook

advertisements, many of which have reached a substantial number of Maryland consumers, that

falsely paint the fossil fuel industry as a leader on climate change action. For example, in 2020,

API ran advertisements with statements such as:

             a. "We can tackle climate change and meet the world's energy needs by embracing

                new innovations together."z22

             b. "Through innovative partnerships, we've reduced CO2 emissions to the lowest in a

                generation—and now we're working to reduce methane, too."223

             c. "We can all agree we need strong climate solutions—and with natural gas as a

                dominant energy source, U.S. carbon emissions are the lowest levels in a

                generation."224

       212.     In 2019, API targeted Maryland consumers through similarly misleading Facebook

advertisements about the fossil fuel industry's purported climate leadership, with statements

including:




221 See American Petroleum Institute, 5 Ways We're Using Ener~y for Progress, ENERGY FOR PROGRESS,
https://energyforprogress.org/the-basics (last visited Feb. 17, 2021).
212 See Facebook Ad Library, https://www.facebook.com/ads/library/?id=607947003408893.
221 See Facebook Ad Library, https://www.facebook.com/ads/library/?id=1088999391451965.
224 See Facebook Ad Library, https://www.facebook.com/ads/library/?id=2643209332629844.
                                                130
      Case
       Case1:21-cv-01323-ELH
            1:21-cv-01323-SAG Document
                               Document1-2
                                        2 Filed
                                           Filed05/27/21
                                                 05/27/21 Page
                                                           Page136
                                                                146ofof176
                                                                        349




               a. "Millions of problem solvers working in natural gas are taking real steps to reduce

                  greenhouse gas einissions."z25

               b. "We can supply clean, low-cost energy to the rest of the world while reducing

                  harmful emissions. Learn more about how America's natural gas and oil industry

                  is powering both cliinate solutions and our modern way of life." 226

               c. "America's natural gas & oil industry meets global energy demand, while also

                  reducing methane emissions and its environmental footprint through smart

                  regulations and industry action."2z7

          G.      Defendants Also Made Misleading Claims About Specific "Green" or
                  "Greener" Fossil Fuel Products.

          213.    Defendants also have engaged in extensive and highly misleading marketing efforts

aimed at promoting certain of their fossil fuel products as "green" and environmentally beneficial.

          214.    Defendants' advertising and promotional materials fail to disclose the extreme

safety risk associated with the use of fossil fuel products, which are causing "catastrophic" climate

change, as understood by Defendants for decades. Defendants continue to omit that important

information to this day, consistent with their goal of maintaining consumer demand for their fossil

fuel products despite the risks they pose for the planet and its people.

          215.    Defendants misleadingly represent that consumer use of certain fossil fuel products

actually helps customers reduce emissions and gain increased fuel economy. But hyping relative

climate and "green" benefits while concealing the dangerous effects of continued high rates of

fossil fuel use creates an overall misleading picture that hides the dire climate impacts resulting



221 See Facebook Ad Library, https://www.facebook.com/ads/library/?id=474073120113596.
226 See Facebook Ad Library, https://www.facebook.com/ads/library/?id=2416220935156215.
z2' See Facebook Ad Library, https://www.facebook.com/ads/library/?id=1131467797063870.

                                                   131
     Case
      Case1:21-cv-01323-ELH
           1:21-cv-01323-SAG Document
                              Document1-2
                                       2 Filed
                                          Filed05/27/21
                                                05/27/21 Page
                                                          Page137
                                                               147ofof176
                                                                       349




from normal consumer use of Defendants' fossil fuel products. Contrary to Defendants' "green"

claims, the developinent, production, refining, and consumer use of Defendants' fossil fuel

products (even products that may yield relatively more efficient engine performance) increase

greenhouse gas emissions to the detriment of public health and consumer welfare.

       216.     In addition, at the same time Fossil Fuel Defendants have been actively promoting

their "greener" gasoline products at Maryland gas stations, including in Anne Arundel County,

and on their company websites, Fossil Fuel Defendants have been massively expanding fossil fuel

production and increasing emissions. If consumers understood the full degree to which Fossil Fuel

Defendants' products contributed to climate change and that Fossil Fuel Defendants had not in fact

materially invested in alternative energy sources or were otherwise environmentally cautious, they

likely would have acted differently, e.g., by not purchasing Defendants' products or purchasing

less of them.

       217.     In the promotion of these and other fossil fuel products, including at their branded

gas and petroleum service stations in Maryland, Defendants fail to disclose the fact that fossil fuels

are a leading cause of cliinate change and that current levels of fossil fuel use—even use of

purportedly "cleaner" or more efficient products—represent a direct threat to Anne Arundel

County and the environment. Defendants' omissions in this regard are consistent with their goal

of influencing consumer demand for their fossil fuel products through greenwashing. Defendants

also fail to require their vendors and third-party retail outlets to disclose facts pertaining to the

impact the consumption of fossil fuels and their "cleaner" alternatives have on climate change

when selling Defendants' products.

       218.     Defendants' marketing of gasoline, natural gas, and other fossil fuel products to

Maryland consumers as "safe," "clean," emissions-reducing," and impliedly beneficial to the

                                                 132
      Case
       Case1:21-cv-01323-ELH
            1:21-cv-01323-SAG Document
                               Document1-2
                                        2 Filed
                                           Filed05/27/21
                                                 05/27/21 Page
                                                           Page138
                                                                148ofof176
                                                                        349




climate—when production and use of such products is the leading cause of climate change—is

reminiscent of the tobacco industry's effort to promote "low-tar" and "light" cigarettes as an

alternative to quitting smoking after the public became aware of the life-threatening health harms

associated with smoking.

        219.    Defendants' product promotions are positioned to reassure consumers that purchase

and use of their products is beneficial in addressing climate change, when, in truth, continued use

of such fossil fuels is extremely harmful just as the tobacco companies' misleadingly promoted

"low tar" and "light" cigarettes as a healthier, less harmful choice, when the tobacco companies

knew any use of cigarettes was harmful.

        220.    As with tobacco companies' misleading use of scientific and engineering terms in

advertising to enhance the credibility of their representations, Defendants' promotional materials

for their fossil fuel products also misleadingly invoke similar terminology to falsely convey to

Maryland consumers that the use of these products benefits the environment. For example,

Exxon's advertisements of its SynergyTM and "green" Mobil 1TM products similarly reference

"meticulous[] engineering," "the latest technology," "test data," "engineers," "innovation," and

the claim that "scientists deliver [] unexpected solution[s]."ZZg Shell advertises that its Shell

Nitrogen Enriched Cleaning System "produces fewer emissions."229 BP markets its Invigorate

gasoline as a"cleaning agent that helps ... give you more miles per tank," and "help[s] cars

become clean, mean, driving machines," and its bp Diesel as "a powerful, reliable, and efficient



221
    See, e.g., EnergyFactor by ExxonMobil, Green motor oil? ExxonMobil scientists deliver an unexpected
solution (July 19, 2016), https://energyfactor.exxonmobil.com/science-technology/green-motor-oil-
exxonmobil-scientists-deliver-unexpected-solution; Exxon Mobil, Fuels, https://www.exxon.com/en/fuels
(last visited Feb. 1, 2021).
229
    See, e.g., Shell, Shell Nitrogen Enriched Gasolfnes, https://www.shell.us/motorist/shell-fuels/shell-
nitrogen-enriched-gasolines.html (last visited Feb. 1, 2021).
                                                  133
      Case
       Case1:21-cv-01323-ELH
            1:21-cv-01323-SAG Document
                               Document1-2
                                        2 Filed
                                           Filed05/27/21
                                                 05/27/21 Page
                                                           Page139
                                                                149ofof176
                                                                        349




fuel made ... to help reduce emissions."230 Chevron advertises its Techron fuel with claims that

emphasize its supposed positive environmental qualities, such as: "less is more," "minimizing

emissions," and "up to 50% cleaner."231 In a Q&A on Chevron's website, one question says, "I

care for the environment. Does Techron impact my car's emissions?" Chevron answers that

"[g]asolines with Techron" clean up carburetors, fuel injectors, and intake valves, "giving you

reduced emissions."232

       221.    These misrepresentations, which were intended to and did in fact reach and

influence Maryland consumers, were misleading because they emphasize the fuels' supposedly

environmentally beneficial qualities without disclosing a material fact: the key role fossil fuels

play in causing climate change.

       H.      Defendants Intended for Consumers to Rely on their Concealments and
               Omissions Regarding the Dangers of Their Fossil Fuel Products.

       222.    Consumer use of fossil fuel products, particularly by driving gasoline-powered cars

and other vehicles, is a significant contributor to climate change.

       223.    By misleading consumers in Anne Arundel County and elsewhere about the climate

impacts of using fossil fuel products, even to the point of claiming that certain of their products

may benefit the environment, and by failing to disclose to consumers the climate risks associated

with consumers' purchase and use of those products, Defendants have deprived and are continuing

to deprive consumers of information about the consequences of consumers' purchasing decisions.




zso     See,    e.g., BP, Our Fuels, https://www.bp.com/en_us/united-states/home/products-and-
services/fuels.html (last visited Feb. 1, 2021).
z3' ,See, e.g., Chevron, Techron, https://www.techron.com (last visited Feb. 1, 2021).
232
    Id.
                                                134
     Case
      Case1:21-cv-01323-ELH
           1:21-cv-01323-SAG Document
                              Document1-2
                                       2 Filed
                                          Filed05/27/21
                                                05/27/21 Page
                                                          Page140
                                                               150ofof176
                                                                       349




       224.    In addition to Defendants misleading Anne Arundel County consumers by

affirmatively misrepresenting the state of their and the scientific community's knowledge of

climate change and by failing to disclose the dangerous effects of using their products, Defendants

have sought to mislead consumers, and induce purchases and brand affinity, with greenwashing

advertisements designed to represent Defendants as environmentally responsible companies

developing innovative green technologies and products. In reality, Defendants' investment in

renewable energy sources is miniscule and their business models continue to center on developing,

producing, and selling more of the very same fossil fuel products driving climate change.

       225.    Defendants intended for Anne Arundel County consumers to rely on their

omissions and concealments and to continue purchasing Defendants' fossil fuel products without

regard for the damage such products cause.

       226.   Knowledge of the risks associated with the routine use of fossil fuel products is

material to Anne Arundel County consumers' decisions to purchase and use those products.

       227.   As in the case of cigarettes, history demonstrates that when consumers are made

aware of the harmful effects or qualities of the products they purchase, they often choose not to

purchase them, to reduce their purchases, or to make different purchasing decisions.

       228.   There are now various local government initiatives to require climate change

warning labels on gasoline pumps based on the principle that consumers will change their

purchasing decisions when they have direct access to accurate information about the connection

between their consumption of fossil fuels and climate change. Just as health warnings on tobacco

products educate consumers and thereby reduce public health risks, governments recognize that

fossil fuel warning labels that accurately relay risk can educate consumers and thereby reduce the

risks and costs associated with climate change.

                                                  135
     Case
      Case1:21-cv-01323-ELH
           1:21-cv-01323-SAG Document
                              Document1-2
                                       2 Filed
                                          Filed05/27/21
                                                05/27/21 Page
                                                          Page141
                                                               151ofof176
                                                                       349




        229.    For example, a consumer who received accurate information that fossil fuel use was

a primary driver of climate change and the resultant dangers to the environment and people might

purchase less fossil fuel products, or decide to buy none at all. Consumers might opt to avoid or

combine car travel trips; carpool; switch to more fuel-efficient vehicles, hybrid vehicles, or electric

vehicles; use a car-sharing service; seek transportation alternatives all or some of the time, if

available (e.g., public transportation, biking, or walking); or adopt any combination of these

choices. In addition, informed consumers contribute toward solving environmental problems by

supporting companies that they perceive to be developing "green" or more environmentally

friendly products.

        I.      Defendants' Deceit Only Recently Became Discoverable, and Their
                Misconduct Is Ongoing.

        230.    The fact that Defendants and their proxies knowingly provided incomplete and

misleading information to the public, including Anne Arundel County consumers, only recently

became discoverable due to, among other things: Defendants' above-described campaign of

deception, which continues to this day; Defendants' efforts to discredit climate change science and

create the appearance such science is uncertain; Defendants' concealment and misrepresentations

regarding the fact that their products, including natural gas, cause catastrophic harms; and the fact

that Defendants used front groups such as API, the Global Climate Coalition, and the National

Mining Association to obscure their involvement in these actions, which put the County off the

trail of inquiry.

        231.    Moreover, Defendants' tortious misconduct, in the form of misrepresentations,

omissions, and deceit, began decades ago and continues to this day. As described above,

Defendants continue to misrepresent their own activities, the fact that their products cause climate

change, and/or the danger presented by climate change, directly and/or through membership in
                                                 136
      Case
       Case1:21-cv-01323-ELH
            1:21-cv-01323-SAG Document
                               Document1-2
                                        2 Filed
                                           Filed05/27/21
                                                 05/27/21 Page
                                                           Page142
                                                                152ofof176
                                                                        349




other organizations. Exemplars of Defendants' continuing misrepresentations, omissions, and

deceit follow below.

       232.    In 2015, then-Exxon Mobil CEO Rex Tillerson argued that climate models were

not strong enough to justify a shift away from fossil fuels, saying: "What if everything we do, it

turns out our models are lousy, and we don't get the effects we predict? Mankind has this enormous

capacity to deal with adversity, and those solutions will present themselves as those challenges

become clear."Z33

       233.    In April 2017, Chevron CEO and Chairman of the Board John Watson said on a

podcast, "There's no question there's been some warming; you can look at the temperatures data
                                                                                            234
and see that. The question and debate is around how much, and how much is caused by humans."

In March 2018, Chevron issued a report entitled "Climate Change Resilience: A Framework for

Decision Making," which misleadingly stated that "[t]he IPCC Fifth Assessment Report concludes
                                                                                               23s
that there is warming of the climate system and that warming is due in part to human activity."

In reality, the Fifth Assessment report, released in 2013, concluded that "[i]t is extremely likely

[defined as 95-100% probability] that human influence has been the dominant cause of the

observed wai-ming since the mid-20th century."z36




Z33
    Dallas Morning News, Exxon CEO: Let's waitfor science to improve before solving problem of climate
change (May 27, 2015), https://www.dallasnews.com/business/energy/2015/05/28/exxon-ceo-let-s-wait-
for-science-to-improve-before-solving-problem-of-climate-change.
211
      Columbia Energy Exchange Podcast, John Watson, CEO, Chevron (Apr. 10, 2017),
https://www.energypolicy.columbia.edu/us-energy-markets-policy.
215
    CHEVRON, CLIMATE CHANGE RESILIENCE: A FRAMEWORK FOR DECISION MAKING 20 (Mar. 2018),
https://www.chevron.com/-/media/shared-media/documents/climate-change-resilience.pdf.
236
    IPCC, SUMMARY FOR POLICYMAKERS: WORKING GROUP 1 CONTRIBUTION TO THE FIFTH ASSESSMENT
REPoRT 17 (2013), https://www.ipcc.ch/site/assets/uploads/2018/02/WG1AR5_SPM FINAL.pdf.
                                                137
      Case
       Case1:21-cv-01323-ELH
            1:21-cv-01323-SAG Document
                               Document1-2
                                        2 Filed
                                           Filed05/27/21
                                                 05/27/21 Page
                                                           Page143
                                                                153ofof176
                                                                        349




        234.     As recently as June 2018, a post on the official Shell blog stated: "the potential

extent of change in the climate itself could now be limited. In other words, the prospect of runaway

climate change might have passed."237 However, this statement is not supported by valid scientific

research, and was and is contradicted by various studies.23g

        235.     Similarly, ConocoPhillips's "Climate Change Position" on the company's website

stated as recently as October 2020 that human activity is "contributing to" climate change and

emphasizes "uncertainties," even though the science is clear: "ConocoPhillips recognizes that

human activity, including the burning of fossil fuels, is contributing to increased concentrations of

greenhouse gases (GHG) in the atmosphere that can lead to adverse changes in global climate.

While uncertainties remain, we continue to manage greenhouse gas emissions in our operations

and to integrate climate change related activities and goals into our business planning."239

        J.       The County Has Suffered, Is Suffering, and Will Suffer Injuries from
                 Defendants' Wrongful Conduct.

        236.     Defendants' individual and collective conduct, including, but not limited to, their

failures to warn of the threats their fossil fuel products posed to the world's climate; their wrongful

proinotion of their fossil fuel products and concealment of known hazards associated with use of




23' David Hone, Has climate change run its course??, Shell Climate Change Blog (June 14, 2018),
https://bl ogs.she l l.com/2018/06/14/has-cl im ate-change-run-its-course.
211 5ee, e.g., Fiona Harvey, Carbon emissions from warming
                                                                 soils could trigger disastrous feedback loop,
THB GUARDIAN (Oct. 5, 2017), https://www.theguardian.com/environment/2017/oct/05/carbon-emissions-
warming-soils-higher-than-estimated-signalling-tipping-points; Jonathan Watts, Domino-effect of climate
events could move Earth into a `hothouse' state, TIiE GUARDIAN (Aug. 7, 2018),
https://www.theguardian.com/environment/2018/aug/06/domino-effect-of-climate-events-could-push-
earth-into-a-hothouse-state; Fiona Harvey, `Tippingpofnts' could exacerbate climate crisis, scientistsfear,
THB GUARDIAN (Oct. 9, 2018), https://www.theguardian.com/environment/2018/oct/09/tipping-points-
could-exacerbate-climate-crisis-scientists-fear.
239        ConocoPhillips,         Climate          Change        Position        (Oct.       21,      2020),
https://web.archive.org/web/2020 1 0281 1 581 4/https://www.conocophillips.com/sustainability/integrating-
sustainability/sustainable-development-governance/policies-positions/climate-change-position.
                                                     138
      Case
       Case1:21-cv-01323-ELH
            1:21-cv-01323-SAG Document
                               Document1-2
                                        2 Filed
                                           Filed05/27/21
                                                 05/27/21 Page
                                                           Page144
                                                                154ofof176
                                                                        349




those products; their public deception campaigns designed to obscure the connection between their

products and global warming and its environmental, physical, social, and economic consequences;

is a direct and proximate cause that brought about or helped bring about global warming and

consequent sea level rise and attendant flooding, erosion, and loss of wetlands and wooded areas

in Anne Arundel County; increased frequency and intensity of extreme weather events in Anne

Arundel County, including coastal and inland flooding, extreme heat, extreme precipitation events,

coastal storms, and others; and the cascading social, economic, and other consequences of these

environmental changes. These adverse impacts will continue to increase in frequency and severity

in Anne Arundel County.2ao

       237.    As actual and proximate results of Defendants' conduct, which caused the

aforementioned environmental changes, the County has suffered and will continue to suffer severe

harms and losses, including, but not limited to: injury or destruction of County-owned or operated

infrastructure and property deemed critical for operations, utility services, and risk management,

as well as other assets that are essential to community health, safety, and well-being; increased

planning and preparation costs for adaptation and resiliency to global warming's effects, including

flooding and sea level rise; and increased costs associated with mitigating public health impacts.

       238.    The County already has incurred, and will foreseeably continue to incur, injuries

and damages due to Defendants' conduct, their contribution to the climate crisis, and the

environmental, physical, social, and economic consequences of the climate crisis's impact on the

environment. As a result of Defendants' wrongful conduct described in this Complaint, Anne



240
   See 2018 HAZARD MITIGATION PLAN UPDATE, supra note 12, at 3-42, 6-72-6-73, 6-77-6-106, 6-113—
6-127, 6-137-6-140; Inland and Coastal Flooding, supra note 9; Maryland's Sea Level Is Rising, supra
note 9; San Felice, supra note 9; Surging Seas Risk Finder, supra note 12; GENERAL DBVELOPMENT PLAN
2008, supra note 13, at 1; GENERAL DEVELOPMENT PLAN 2009, supra note 13 at 102, 107.
                                                139
        Case
         Case1:21-cv-01323-ELH
              1:21-cv-01323-SAG Document
                                 Document1-2
                                          2 Filed
                                             Filed05/27/21
                                                   05/27/21 Page
                                                             Page145
                                                                  155ofof176
                                                                          349




Arundel County, has, is, and will experience significant adverse impacts including, but not limited

to, the following:

          a.      Sea levels have already risen 10 inches in parts of Anne Arundel County since 1950

and approximately one foot in the Chesapeake Bay in the past centuiy.241 Parts of Anne Arundel

County are experiencing sea level rise of about one inch every five years, and average sea levels

along the Maryland coast are rising at nearly twice the global rate, in part due to land subsidence.242

Anne Arundel County will experience significant additional and accelerating sea level rise over

the coming decades, which would cause severe harm to the County and its residents. The County

is projected to experience at least five feet of sea level rise before the end of this century,243 which

poses serious risks to nearly 10,000 residents; more than 4,300 homes; and 50 miles of roads.

There are also multiple contamination risks, including eleven EPA-listed contamination sites, eight

wastewater sites, and two hazardous waste sites which are located below five feet of elevation in

Anne Arundel County.244 Additionally, much public infrastructure is at risk of inundation with up

to five feet of sea level rise, including at least 53,729 feet of water lines, 66,212 feet of storm drain

pipes, 9 storrnwater management facilities, 169,202 feet of sewer gravity lines, 137,663 feet of

sewer force inains, 9 water hydrants, and 24 sewer pumping stations; 6,905 acres of land cover

and 18,850 properties, representing a total assessment value of more than $4.1 billion; 59 parks,




241
      Mayyland's Sea Level Is Rising, supra note 9; GENERAL DEVELOPMENT PLAN 2008, supra note 13, at
242
    See Maryland's Sea Level Is Rising, supra note 9; GENERAL DEVELOPMENT PLAN 2008, supra note
13,at1.
243
    See GIS DATA PRODUCTS TO SUPPORT CLIMATE CHANGE ADAPTION PLANNING: ANNE ARUNDEL
COUNTY,       MARYLAND,         MARYLAND         DEP'T     OF    TRANSP.   6-7    (Fall     2016),
https://www.esrgc.org/documents/resources/reports/GIS%20 SLC%20Report%20-
%20Anne%20Arundel.pdf.; Surging Seas Risk Finder, supra note 12.
244
    See Surging Seas Risk Finder, supra note 12.
                                                  140
      Case
       Case1:21-cv-01323-ELH
            1:21-cv-01323-SAG Document
                               Document1-2
                                        2 Filed
                                           Filed05/27/21
                                                 05/27/21 Page
                                                           Page146
                                                                156ofof176
                                                                        349




including up to 46 County parks; and 221 marinas and yacht clubs in Anne Arundel County.24s

Coastal and inland flooding are also accelerating and worsening in Anne Arundel County,

jeopardizing roads and other critical infrastructure; public and private property; natural and historic

resources; and public safety, health, and well-being. z46 Indeed, 7,000 homes in Anne Arundel

County may be underwater by 2040.247 Low-lying coastal communities within Anne Arundel

County are at particular risk of inundation and flooding from sea level rise and storm surge,

including the peninsular community of Shady Side, where only one road enables residents to enter

or leave the community.248 By inundating roads, sea level rise jeopardizes access to Shady Side

and many other communities throughout Anne Arundel County and may render some properties

or communities inaccessible.z49 In fact, by 2100, the entire Shady Side peninsula will be at risk

from a 100-year flood (a coastal flood with a 1% chance of occurring in any given year),25o

jeopardizing more than 4,500 residential properties. As sea level rise accelerates, travel disruptions

are expected to impact not only coastal communities such as Shady Side but also more inland

locations in Anne Arundel County.251 Additionally, a Superfund site in the unincorporated Anne

Arundel County community of Harmans is vulnerable to flooding as climate change accelerates,

endangering public health and the environment.252 Saltwater intrusion into groundwater is also


zas 2018 HAZARD MITIGATION PLAN UPDATE, supra note 12, at 3-39-3-43.
246
    See 2018 HAZARD MITIGATION PLAN UPDATE, supra note 12, at 6-77-6-89; Inland and Coastal
Flooding, supra note 9; See Surging Seas Risk Finder, supra note 12.
211
    Collins, supra note 13.
248
    See 2018 HAZARD MITIGATION PLAN UPDATE, supra note 12, at 3-42; GENERAL DEVELOPMENT PLAN
2008, supra note 13, at 1, 6-8; San Felice, supra note 9.
249
    See 2018 HAZARD MITIGATION PLAN UPDATE, supra note 12, at 3-42; GENERAL DEVELOPMENT PLAN
2008, supra note 13, at 7-8; San Felice, supra note 9.
zso See GIS DATA PRODUCTS TO SUPPORT CLIMATE CHANGE ADAPTION PLANNING, supra note 243, at
13.
25'
  See id. at 98.
ZSz
  See David Hasemyer & Lise Olsen, Battered, Flooded and Submerged: Many Superfund Sites Are
Dangerously Threatened by Climate Change, INSIDE CLIMATE NEwS (Sept. 24, 2020),

                                                 141
     Case
      Case1:21-cv-01323-ELH
           1:21-cv-01323-SAG Document
                              Document1-2
                                       2 Filed
                                          Filed05/27/21
                                                05/27/21 Page
                                                          Page147
                                                               157ofof176
                                                                       349




expected to contaminate local drinking water supplies in parts of Anne Arundel County, including

Annapolis Neck, requiring residents to drill new wells at least 270 feet deep.z53 The destructive

force and flooding potential from storm surges during coastal storms and other weather events

have increased as the mean sea level has increased, and the combined effects of storm surges and

sea level rise will continue to exacerbate flooding impacts on the County. Even if all carbon

emissions were to cease immediately, Anne Arundel County would continue to experience sea

level rise due to the "locked in" greenhouse gases already emitted and the time lag between

emissions and sea level rise.

               b.      The County will be required to incur significant costs to address sea level

rise, flooding, and other impacts of climate change. For instance, the County expects to spend at

least $237 million to elevate public roads and repair or replace culverts threatened by inundation,

flooding, and storms. Additionally, the County anticipates spending tens of millions of dollars on

a "Septic-to-Sewer Conversion Programi254 to connect the septic systems of up to 6,000 homes in

areas vulnerable to flooding or with high groundwater tables to wastewater treatment plants in

order to protect huinan health, drinking water supplies, and the fragile ecosystem of the

Chesapeake Bay. Furthermore, the County is investing in a restoration project for Sawmill Creek

to restore habitat lost from past flooding and scouring events, and provide flood control for

surrounding communities, which will cost more than $13 million. The need for similar projects

will likely increase into the future as the County seeks to reduce the impacts of flooding on human

health and the environment. The County is also spending funds to help communities adapt to and



https://insideclimatenews.org/news/24092020/climate-change-epa-superfund-sites-hurricanes-floods-
fires-sea-level-rise/.
253
    See Water Quality Problem Areas Based on Existing Conditions, ANNE ARUNDEL CTY. DEP'T OF
HEALTH, https://aahealth.org/water-quality-problem-areas/ (last visited Feb. 26, 2021).
zsa See ANNE ARUNDEL CTY. SEPTIC TASK FORCE — 2019 FINAL REPORT, supra note 22, at 14-17.
                                                 142
      Case
       Case1:21-cv-01323-ELH
            1:21-cv-01323-SAG Document
                               Document1-2
                                        2 Filed
                                           Filed05/27/21
                                                 05/27/21 Page
                                                           Page148
                                                                158ofof176
                                                                        349




mitigate the impacts of climate change, including through a"Replant Anne Arundel" urban tree

planting program designed to reduce urban heat island impacts and intercept rainfall from

increasingly frequent storms. The County has already contributed nearly $200,000 to the Replant

Anne Arundel program. The County will also be required to spend additional funds providing

public assistance payments in response to climate-related disasters and emergencies. For instance,

major emergencies between 2009 and 2015, including winter storms, hurricanes, and tropical

storms, resulted in millions of dollars of disaster costs in the County. The County has also invested

in or identified several hazard mitigation projects to be financed through millions of dollars in

capital improvement bonds, including, but not limited to, the Cape St. Claire stormwater runoff

control project, back-up power sources for several public shelters, ongoing shoreline erosion

control projects, ongoing emergency storm drain projects, and ongoing stormwater management

infrastructure projects. 2ss

                C.      Global warming is causing more extreme weather events in Anne Arundel

County, with attendant physical and environmental consequences, including flooding, extreme

precipitation, erosion, extreme heat events, and storms.Zs6 In the Northeast, including Maryland,

the amount of precipitation falling as downpours has increased significantly over the past century,

which increases the risks of flash flooding and soil erosion.257 Between 1958 and 2012, the

Northeast experienced a more than 70% increase in the amount of rainfall during heavy




zss See 2018 HAZARD MITIGATION PLAN UPDATE, supra note 12, at 8-185-8-187.
216 See Raymond Bradley et al., Climate Change State Profiles Maryland, CLIMATE SYS. RSCH. CTR.,
https://www.geo.umass.edu/climate/stateClimateReports/MD_ClimateReport—CSRC.pdf; Climate Clzange
Impacts, U. MD. EXTENSION, https://extension.umd.edu/hgic/topics/climate-change-impacts (last visited
Feb. 3, 2021); Mufson et al., supra note 256.
211 See Climate Change Impacts, supra note 256.

                                                143
      Case
       Case1:21-cv-01323-ELH
            1:21-cv-01323-SAG Document
                               Document1-2
                                        2 Filed
                                           Filed05/27/21
                                                 05/27/21 Page
                                                           Page149
                                                                159ofof176
                                                                        349




precipitation events—the greatest increase of any region in the United States.258 The total annual

precipitation in Maryland has increased over the past several decades and has frequently exceeded

the 20th-century average in recent years.259 Maryland's average annual precipitation is projected

to rise throughout this century, with increasingly frequent intense rainfall events: By 2100, a 100-

year rain storm event will likely occur every 20 to 50 years.260 Heavier precipitation, along with

rising groundwater tables, contributes to increased risks of stormwater flooding events and

inundation in Anne Arundel County. In recent years, extreme precipitation events in Maryland

have increased the risk of hospitalization from asthma by 11%.261 In Anne Arundel County,

hospitalization rates for asthma are more than four times higher for Black residents than for white

residents, and rates of asthma-related emergency department visits are more than five times higher

for Black residents than white residents. 262 The frequency of storms is also increasing in Anne

Arundel County. A storm with a 1% chance of occurring in 2020 is estimated to have a 10% chance

of occurring by 2050.263 Coastal storms have already caused tens of millions of dollars in damages

in Anne Arundel County, along with fatalities, floods, power outages, road closures, and other

disasters. Many of the impacts related to extreme weather events will particularly harm low-




Z58
    See Climate Impacts in the Northeast, U.S. ENVTL. PROT. AGENCY,
https://archive.epa.gov/epa/climate-impacts/climate-impacts-northeast.html (last visited March 1, 2021).
251
    See Bradley et al., supra note 256, at 7.
161
    Jennifer Runkle et al., Maryland State Climate Summary, NOAA (2017),
https://statesummaries.neics.org/chapter/md.
261
    See Highlights from the Maryland Climate and Health Profile Report, MD. DEP'T OF HEALTH &
MENTAL HYGiENE 2-3 (Apr. 2016),
https://sph.umd.edu/sites/default/files/images/Dean%27s%200ffice/MD—climate—and_health_highlights.
pdf.
262
    See JURISDICTION PROFILE: ASTHIv1A IN ANNE ARUNDEL COUNTY, MD. ASTHMA CONTROL PROGRAM
2-3 (Aug. 2011),
https://phpa.health.maryland.gov/mch/Documents/asthma_control/Profile_Anne%20Arundel.pdf.
163
    San Felice, supra note 9.
                                                    144
      Case
       Case1:21-cv-01323-ELH
            1:21-cv-01323-SAG Document
                               Document1-2
                                        2 Filed
                                           Filed05/27/21
                                                 05/27/21 Page
                                                           Page150
                                                                160ofof176
                                                                        349




income County residents, many of whom already experience health access barriers, food

                                                             264
insecurity, and other negative social and health indicators.

               d.      Oceans are acidifying at an alarming rate, endangering Anne Arundel

County's coastal ecosystems and economy. The Chesapeake Bay, comprising 64,000 square miles

of watershed, is the largest estuary in North America and among the world's most productive

estuaries. The Chesapeake Bay region is the nation's third most vulnerable region to sea level rise,

while also threatened by changes in river discharge due to extreme precipitation, higher water

temperatures, and acidification stemming from climate change.265 Changes to coastal, bay, and

inland water quality caused by climate change may limit recreational and other uses of surface

water,266 which could endanger industrial and recreational water activities in Anne Arundel

County and their associated economic benefits for the County and its residents. Water temperatures

in the Chesapeake Bay have already risen by 3°F and additional temperature rise poses risks to

commercial fisheries and aquatic life in the Bay.267 Several important fisheries species, including

blue crabs, clams, and oysters, are projected to move northwards as waters warm and suitable

habitats shift.268 Ocean acidification will have substantial direct and indirect effects on the species

and ecosystems of the Chesapeake Bay; more acidic conditions cause shifts in carbonate chemistry


z6aSee COMMUNITY HEALTH NEEDS ASSESSMENT (CHNA), ANNE ARUNDEL CTY. 8, 15-16, 41 (2019),
https://www.aacounty.org/boards-and-commissions/partnership-for-children-youth-famil ies/forms-and-
publications/partnership-chna-master.pdf.
z6s
    Runkle et al., supra note 260.
266
     See 2018 HAZARD MITIGATION PLAN UPDATE 3-37, ANNE ARUNDEL CTY. (2018),
https://www.aacounty.org/departments/office-of-emergency-management/forms-publications/Hazard-
Mitigation-Plan-2018.pdf.
267 See MD. COMM'N ON CLIMATE CHANGE, REPORT PREPARED FOR GOv. LARRY HOGAN & MD. GEN.
ASSEMB. 16 (Dec. 2015),
https://mde.maryland.gov/programs/Marylander/Documents/MCCC2015FinalReport.pdf.
268
     See MARYLAND COMMISSION ON CLIMATE CHANGE, 2016 ANNUAL REPORT 18 (2016),
https://mde.state.md.us/programs/Marylander/Documents/MCCC/Publications/2016Report/MCCC-2016
—final.pd£
                                                 145
      Case
       Case1:21-cv-01323-ELH
            1:21-cv-01323-SAG Document
                               Document1-2
                                        2 Filed
                                           Filed05/27/21
                                                 05/27/21 Page
                                                           Page151
                                                                161ofof176
                                                                        349




that make it harder for animals to form shells, thereby leading to thinner shells in bivalves such as

oysters and clams. z69 Ocean acidification may also affect rates of reproduction and the outcome of

predator-prey interactions, which can substantially alter the coastal ecosystem. Warming

temperatures and acidification not only harm natural resources, but also harm the Anne Arundel

County communities and industries that rely on them for sustenance, tourism, and business, thus

injuring the County's economy and reducing tax revenue.

               e.      The annual air temperature has increased and will continue to increase in

Anne Arundel County due to climate change. Annual temperatures in Anne Arundel County have

already risen 1.4°C and are continuing to rise at a faster rate than the U.S. average.270 Within 60

years, the climate in parts of Anne Arundel County will be approximately 9°F warmer and more

humid.271 Warming air temperatures have and will lead to poorer air quality, more heat waves,

expanded pathogen and pest ranges, impacts on agricultural production, increased costs of cooling,

thermal stress for native flora and fauna, increased electricity demand, and threats to human health

such as from heat stroke and dehydration, due to increased evaporation and demand, and increased

allergen exposure. Higher average and more frequent extreme temperatures are expected to drive

up energy use due to increased air conditioning use. Extreme heat events are occurring more

frequently in Maryland, increasing the risk of heart attacks by 11%, particularly among




z69
  TASK FORCE TO STUDY THE IMPACT OF OCEAN ACIDIFICATION ON STATE WATERS, REPORT TO THE
GOVERNOR AND THE MARYLAND GENERAL ASSEMBLY 21 (Jan. 9, 2015), https://dnr.maryland.gov/waters/
bay/Documents/MDOATF/OA_Report_010915.pdf.
211
   See Mufson et al., supra note 256.
271 Rick Hutzell, New climate study: Annapolis mfght feel like Mississippi in 60 years, CAPITAL GAZETTE
(Feb.     12     2019),    https://web.archive.org/web/20201201082741/https://www.capitalgazette.com/
environment/ac-cn-climate-model-20190212-story.html.
                                                 146
     Case
      Case1:21-cv-01323-ELH
           1:21-cv-01323-SAG Document
                              Document1-2
                                       2 Filed
                                          Filed05/27/21
                                                05/27/21 Page
                                                          Page152
                                                               162ofof176
                                                                       349




communities of color.272 Maryland's coastal communities are also experiencing higher risks of

salmonella and other infections due to extreme heat and extreme precipitation events.273 Extreme

heat events are projected to rise in all of Maryland's counties into 2040 and beyond.274 Due to

systemic inequities, communities of color and low-income communities are particularly

vulnerable to extreme heat events. "Pregnant women exposed to high ternperatures or air pollution

are more likely to have children who are premature, underweight or stillborn, and African-

American mothers and babies are harmed at a much higher rate than the population at large."z75

The urban heat island effect, which affects urbanized communities in Anne Arundel County,

exacerbates the health impacts of extreme heat on communities of color and low-income

communities in urban areas. County residents who face housing insecurity are also more

vulnerable to the extreme temperatures and air pollution exacerbated by climate change.

        239.    Climate change is stressing important natural, cultural, and historical resources in

Anne Arundel County. Sea level rise, coastal flooding, and shoreline erosion are and will continue

to impact Anne Arundel County's coastal ecosystems, while also reducing recreational

opportunities, limiting traditional coastal uses, and jeopardizing human health and property. Sea

level rise is expected to lead to a loss of wooded areas and open wetlands in Anne Arundel County.

Many miles of Anne Arundel County's shoreline have already experienced erosion, including

moderate to high rates of erosion along some areas of shoreline. Hurricanes, tropical cyclones, and



Zn   Between 2000 and 2012, the risk of heart attacks associated with extreme heat events increased three
times more for Black Marylanders than for white Marylanders. See Highlightsfrom the Maryland Climate
and Health Profile Report, supra note 261, at 1-2.
Z'3
    See id.
274
    Id
271
    Christopher Flavelle, Clfmate Change Tied to Pregnancy Risks, Affecting Black Mothers Most, N.Y.
TIMBS (June 18, 2020), https://www.nytimes.com/2020/06/18/climate/climate-change-pregnancy-
study.html.
                                                  147
      Case
       Case1:21-cv-01323-ELH
            1:21-cv-01323-SAG Document
                               Document1-2
                                        2 Filed
                                           Filed05/27/21
                                                 05/27/21 Page
                                                           Page153
                                                                163ofof176
                                                                        349




other coastal storms generate significant erosion along the Anne Arundel County shoreline, which

can require years to decades for beaches to naturally recover. Coastal erosion may damage or

destroy millions of dollars of shoreline development in Anne Arundel County, and the loss of

beach shoreline will likely contribute to decreased tourism and associated harms to the County and

its residents. Climate change also threatens to damage or destroy many irreplaceable cultural and

historical resources in Anne Arundel County, where highly valuable archeological resources have

been discovered. 422 archaeological sites in Anne Arundel County—nearly a third of the County's

recorded archaeological sites, including both prehistoric and historic sites—and at least 55

historical sites, such as historic buildings, bridges, lighthouses, districts, and roads, are at risk

under up to five feet of sea level rise.276 Given the economic significance of the tourism sector in

Anne Arundel County, which generates billions in visitor spending and millions in tax revenue,277

threats to the tourism industry stemming from impacts to natural, cultural, and historical resources

will compound the County's injuries stemming from climate change.

       240.    Compounding these physical and environmental impacts are cascading social and

economic impacts that cause injuries to the County and that have and will continue to arise out of

localized climate change-related conditions.

       241.    Anne Arundel County's low-income communities and communities of color are

particularly at risk from the impacts of climate change. Climate change is exacerbating, and will

continue to exacerbate, underlying inequities faced by low-income communities and communities

of color, who are disproportionately exposed to environmental hazards and at risk for many health

conditions. Many of the health, economic, and job-related impacts of climate change in Maryland


276
   See 2018 HAZARD MITIGATION PLAN UPDATE, supra note 12, at 3-41-3-45, 6-87, 6-137-6-138, 8-
185-8-187.
277 See ECONOMIC IMPACT OF VISITATION REPORT, supra note 14, at 3-4.

                                            148
        Case
         Case1:21-cv-01323-ELH
              1:21-cv-01323-SAG Document
                                 Document1-2
                                          2 Filed
                                             Filed05/27/21
                                                   05/27/21 Page
                                                             Page154
                                                                  164ofof176
                                                                          349




disproportionately impact communities who are particularly vulnerable due to their proximity to

impacts such as sea level rise or who lack sufficient resources to respond to the impacts of climate

change.278 Indeed, the majority of extremely low-income renters and homeowners in Anne

Arundel County, as well as single-parent families, seniors, and people with disabilities, are at risk

of housing insecurity or homelessness if an emergency occurs.279 Low-income communities and

communities of color are often unable to prepare in advance for events caused or exacerbated by

climate change, and are forced to use a bigger proportion of their resources to rebuild in the

aftermath—or are unable to rebuild at all.

          242.   The County has already incurred damages as a direct and proximate result of

Defendants' conduct. The County has planned and is planning, at significant expense, adaptation

and mitigation strategies to address climate change-related impacts in order to preemptively

mitigate and/or prevent injuries to itself and its citizens. These efforts include, but are not limited

to, capital projects such as elevating roads, repairing or replacing culverts, implementing

stormwater runoff controls, constructing additional stormwater management infrastructure, and

restoring dams; a program to connect residential septic systems to wastewater treatment plants;

and planning efforts. Additionally, the County has incurred and will incur significant expense in

implementing policies to mitigate and adapt to climate change impacts, including through urban

tree planting programs, water quality and habitat restoration projects, erosion control projects, and

floodplain and coastal flood inundation mapping initiatives. The County has already allocated

funds to climate adaptation, and future cliinate adaptation will come at a substantial cost to the

County. The County has incurred costs in responding to incidents such as flooding and storm




278    See MARYLAND COMMISSION ON CLIMATE CHANGE, supra note 268, at 23-24.
279
      See COMMUNITY HEALTH NEEDS ASSESSMENT, supra note 264, at 45.
                                            149
        Case
         Case1:21-cv-01323-ELH
              1:21-cv-01323-SAG Document
                                 Document1-2
                                          2 Filed
                                             Filed05/27/21
                                                   05/27/21 Page
                                                             Page155
                                                                  165ofof176
                                                                          349




 events that injure persons and property within Anne Arundel County and/or that the County owns

 or bears responsibility for. The County's property and resources280 have been and will continue be

 inundated and/or flooded by sea water, among other climate change-related intrusions, causing

 injury and damages thereto and to improvements thereon, and preventing free passage on, use of,

 and normal enjoyment of that real property, or permanently destroying it.

           243.     But for Defendants' conduct, the County would have suffered no or far less serious

 injuries and harms than it has endured, and foreseeably will endure, due to the climate crisis and

 its physical, environmental, social, and economic consequences.

           244.     Defendants' conduct as described herein is therefore an actual, direct, and

 proximate cause of the County's climate crisis-related injuries, and was necessary to those injuries

 and brought about or helped to bring about those injuries.

vI.        CAUSES OF ACTION

                                        FIRST CAUSE OF ACTION
                                              (Public Nuisance)
                                       (Against Fossil Fuel Defendants)

           243.     Plaintiff Anne Arundel County, Maryland realleges every allegation contained

 above as though set forth herein in full.

           244.     Fossil Fuel Defendants, individually and in concert with each other, by their

 affirmative acts and omissions, have created, contributed to, and/or assisted in creating, conditions

 that significantly interfere with rights general to the public, including public health, public safety,

 the public peace, the public comfort, and the public convenience.

           245.     The nuisance created and contributed to by Fossil Fuel Defendants is substantial

 and unreasonable. It has caused, continues to cause, and will continue to cause far into the future,


 280   Plaintiff disclaims injuries arising on federal property in the County.
                                                        150
     Case
      Case1:21-cv-01323-ELH
           1:21-cv-01323-SAG Document
                              Document1-2
                                       2 Filed
                                          Filed05/27/21
                                                05/27/21 Page
                                                          Page156
                                                               166ofof176
                                                                       349




significant harm to the community as alleged herein, and that harm outweighs any

offsetting benefit. The health and safety of County residents is a matter of great public interest and

of legitimate concern for the County and the entire state.

       246.    Fossil Fuel Defendants specifically created, contributed to, and/or assisted, and/or

were a substantial contributing factor in the creation of the public nuisance by, inter alia:

           a. Controlling every step of the fossil fuel product supply chain, including the

               extraction of raw fossil fuel products, including crude oil, coal, and natural gas from

               the Earth; the refining and marketing of those fossil fuel products; and the

               placement of those fossil fuel products into the stream of commerce;

           b. Affirmatively and knowingly promoting the sale and use of fossil fuel products

               which Fossil Fuel Defendants knew to be hazardous and knew would cause or

               exacerbate global warming and related consequences, including, but not limited to,

               sea level rise, drought, extreme precipitation events, and extreme heat events;

           c. Affirmatively and knowingly concealing the hazards that Fossil Fuel Defendants

               knew would result from the normal use of their fossil fuel products by

               misrepresenting and casting doubt on the integrity of scientific information related

               to climate change;

           d. Disseminating and funding the dissemination of information intended to mislead

               customers, consumers, and regulators regarding the known and foreseeable risks of

               climate change and its consequences, which follow from the normal, intended use

               of Fossil Fuel Defendants' fossil fuel products;

           e. Affirmatively and knowingly campaigning against the regulation of their fossil fuel

               products, despite knowing the hazards associated with the normal use of those

                                                151
   Case
    Case1:21-cv-01323-ELH
         1:21-cv-01323-SAG Document
                            Document1-2
                                     2 Filed
                                        Filed05/27/21
                                              05/27/21 Page
                                                        Page157
                                                             167ofof176
                                                                     349




              products, to continue profiting from use of those products by externalizing those

              known costs onto people, the environment, and communities, including the County;

              and failing to warn the public about the hazards associated with the use of fossil

              fuel products.

       247. Because of their superior knowledge of fossil fuel products, and their position

controlling the extraction, refining, development, marlceting, and sale of fossil fuel products,

Fossil Fuel Defendants were in the best position to prevent the nuisance, but failed to do so,

including by failing to warn customers, retailers, regulators, public officials, or the County of

the risks posed by their fossil fuel products, and failing to take any other precautionary measures

to prevent or mitigate those known harms.

       248. The public nuisance caused, contributed to, maintained, and/or participated in by

Fossil Fuel Defendants has caused and/or imminently threatens to cause special injury to the

County. The public nuisance has also caused and/or imminently threatens to cause substantial

injury to real and personal property directly owned by the County for the cultural, historic, and

economic benefit of Anne Arundel County's residents, and for their health, safety, and general

welfare.

       249. The seriousness of rising sea levels, more frequent and extreme drought, more

frequent and extreme precipitation events, increased frequency and severity of heat waves and

extreme temperatures, and the associated consequences of those physical and environmental

changes, is extremely grave and outweighs the social utility of Fossil Fuel Defendants' conduct

because, inter alia,

           a. interference with the public's rights due to sea level rise, more frequent and extreme

              drought, more frequent and extreme precipitation events, increased frequency and

                                               152
Case
 Case1:21-cv-01323-ELH
      1:21-cv-01323-SAG Document
                         Document1-2
                                  2 Filed
                                     Filed05/27/21
                                           05/27/21 Page
                                                     Page158
                                                          168ofof176
                                                                  349




       severity of heat waves and extreme temperatures, and the associated consequences

       of those physical and environmental changes as described above, is expected to

        become so regular and severe that it will cause material deprivation of and/or

        interference with the use and enjoyment of public and private property in the

       County;

    b. the ultimate nature of the harm is the destruction of real and personal property, loss

       of public cultural, historic, and economic resources, and damage to the public

       health, safety, and general welfare, rather than mere annoyance;

    c. the interference borne is the loss of property, infrastructure, and public resources

       within the County, which will actually be borne by the County's citizens as loss of

       use of public and private property and infrastructure; loss of cultural, historic, and

       economic resources; damage to the public health, safety, and general welfare; and

       diversion of tax dollars away from other public services to the mitigation of and/or

       adaptation to climate change impacts;

    d. Plaintiff's property, which serves myriad uses including residential, infrastructural,

       commercial, historic, cultural, and ecological, is not suitable for regular inundation,

       flooding, and/or other physical or environmental consequences of anthropogenic

       global warming;

    e. the social benefit of placing fossil fuels into the stream of commerce is outweighed

       by the availability of other sources of energy that could have been placed into the

       stream of commerce that would not have caused anthropogenic climate change and

       its physical and environmental consequences as described herein, and by the severe

       injuries   caused   by    Fossil    Fuel   Defendants    intentional   and   knowing

                                          153
   Case
    Case1:21-cv-01323-ELH
         1:21-cv-01323-SAG Document
                            Document1-2
                                     2 Filed
                                        Filed05/27/21
                                              05/27/21 Page
                                                        Page159
                                                             169ofof176
                                                                     349




             misrepresentations concerning their products' foreseeable harms; Fossil Fuel

             Defendants, and each of them, knew of the external costs of placing their fossil fuel

             products into the stream of commerce, and rather than striving to mitigate those

             externalities, Fossil Fuel Defendants instead acted affirmatively to obscure them

             from public consciousness;

         f. the cost to society of each ton of greenhouse gases emitted into the atmosphere

             increases as total global emissions increase, so that unchecked extraction and

             consumption of fossil fuel products is more harmful and costly than moderated

             extraction and consumption; and

         g. it was practical for Fossil Fuel Defendants, and each of them, considering their

             extensive knowledge of the hazards of placing fossil fuel products into the stream

             of commerce and extensive scientific engineering expertise, to develop better

             technologies and to pursue and adopt known, practical, and available technologies,

             energy sources, and business practices including providing adequate warnings and

             not making deceptive representations regarding their products, that would have

             mitigated greenhouse gas pollution and eased the transition to a lower

             carbon economy.

       250. Fossil Fuel Defendants' conduct also constitutes a nuisance per se because it

independently violates other applicable statutes. As set forth below, Fossil Fuel Defendants'

conduct violates the Maryland Consumer Protection Act.

       251. Fossil Fuel Defendants' actions were, at the least, a substantial contributing factor

in the unreasonable violation of public rights enjoyed by the County and its residents as set forth

above, because Fossil Fuel Defendants knew or should have known that their conduct would

                                              154
   Case
    Case1:21-cv-01323-ELH
         1:21-cv-01323-SAG Document
                            Document1-2
                                     2 Filed
                                        Filed05/27/21
                                              05/27/21 Page
                                                        Page160
                                                             170ofof176
                                                                     349




create a continuing problem with long-lasting significant negative effects on the rights of the

public, and absent Fossil Fuel Defendants' conduct the violations of public rights described

herein would not have occurred, or would have been less severe.

       252. Fossil Fuel Defendants' wrongful conduct as set forth herein was cominitted with

actual malice. Fossil Fuel Defendants had actual knowledge that their products were dangerous

and were and are causing and contributing to the nuisance complained of, and acted with

conscious disregard for the probable dangerous consequences of their conduct's and products'

foreseeable impacts upon the rights of others, including Anne Arundel County and its residents.

Therefore, the County requests an award of punitive damages in an amount reasonable,

appropriate, and sufficient to punish these Fossil Fuel Defendants for the good of society and

deter Fossil Fuel Defendants from ever committing the same or similar acts.

       253. Anne Arundel County seeks an order that provides for abatement of the public

nuisance Fossil Fuel Defendants have created, enjoins Fossil Fuel Defendants from creating

future common-law nuisances, and awards the County damages in an amount to be determined

at trial. Anne Arundel County pursues these remedies in its sovereign capacity for the benefit of

the general public.

                              SECOND CAUSE OF ACTION
                                    (Private Nuisance)
                              (Against Fossil Fuel Defendants)

       254. Plaintiff Anne Arundel County, Maryland realleges every allegation contained

above as though set forth herein in full.

       255. Plaintiff owns, occupies, and manages extensive real property within Anne Arundel

County, which has been and will continue to be injured by rising sea levels, higher storm surges,

more frequent and extreme drought, more frequent and extreme precipitation events, increased

                                             155
   Case
    Case1:21-cv-01323-ELH
         1:21-cv-01323-SAG Document
                            Document1-2
                                     2 Filed
                                        Filed05/27/21
                                              05/27/21 Page
                                                        Page161
                                                             171ofof176
                                                                     349




frequency and severity of heat waves and extreme temperatures, and the associated consequences

of those physical and environmental changes.

       256. Fossil Fuel Defendants, and each of them, by their acts and oinission, have created

and contributed to conditions on Plaintiff's property, and permitted those conditions to persist,

which substantially and unreasonably interfere with Plaintiff's use and enjoyment of such

property for the public benefit and welfare, and which materially diminishes the value of such

property for its public purposes, by increasing sea levels, causing more frequent and extreme

drought, causing more frequent and extreme precipitation events, causing increased frequency

and severity of heat waves and extreme temperatures, and the associated consequences of those

physical and environmental changes.

       257. Plaintiff has not consented to Fossil Fuel Defendants' conduct in creating the

unreasonably injurious conditions on its real propei-ty or to the associated harms of that conduct.

       258. The seriousness of rising sea levels, higher storm surges, more frequent and

extreme drought, more frequent and extreine precipitation events, increased frequency and

severity of heat waves and extreme temperatures, and the associated consequences of those

physical and environmental changes, is extremely grave and outweighs the social utility of Fossil

Fuel Defendants' conduct because, inter alia,

         a. interference with the public's rights due to sea level rise, more frequent and extreme

             drought, more frequent and extreme precipitation events, increased frequency and

             severity of heat waves and extreme temperatures, and the associated consequences

             of those physical and environmental changes as described above, is expected to

             become so regular and severe that it will cause material deprivation of and/or




                                              156
Case
 Case1:21-cv-01323-ELH
      1:21-cv-01323-SAG Document
                         Document1-2
                                  2 Filed
                                     Filed05/27/21
                                           05/27/21 Page
                                                     Page162
                                                          172ofof176
                                                                  349




        interference with the use and enjoyment of public and private property in the

        County;

    b. the ultimate nature of the harm is the destruction of real and personal property, loss

        of public cultural, historic, and economic resources, and damage to the public

       health, safety, and general welfare, rather than mere annoyance;

    c. the interference borne is the loss of property, infrastructure, and public resources

       within the County, which will actually be borne by the County's citizens as loss of

       use of public and private property and infrastructure; loss of cultural, historic, and

       economic resources; damage to the public health, safety, and general welfare; and

       diversion of tax dollars away from other public services to the mitigation of and/or

       adaptation to climate change impacts;

    d. Plaintiff's property, which serves myriad uses including residential, infrastructural,

       commercial, historic, cultural, and ecological, is not suitable for regular inundation,

       flooding, and/or other physical or environmental consequences of anthropogenic

       global warming;

    e. the social benefit of placing fossil fuels into the stream of commerce is outweighed

       by the availability of other sources of energy that could have been placed into the

       stream of commerce that would not have caused anthropogenic climate change and

       its physical and environmental consequences as described herein, and by the severe

       injuries   caused   by    Fossil    Fuel   Defendants    intentional   and   knowing

       misrepresentations concerning their products' foreseeable harms; Fossil Fuel

       Defendants, and each of them, knew of the external costs of placing their fossil fuel

       products into the stream of commerce, and rather than striving to mitigate those

                                          157
   Case
    Case1:21-cv-01323-ELH
         1:21-cv-01323-SAG Document
                            Document1-2
                                     2 Filed
                                        Filed05/27/21
                                              05/27/21 Page
                                                        Page163
                                                             173ofof176
                                                                     349




             externalities, Fossil Fuel Defendants instead acted affirinatively to obscure them

             from public consciousness;

         f. the cost to society of each ton of greenhouse gases emitted into the atmosphere

             increases as total global emissions increase, so that unchecked extraction and

             consumption of fossil fuel products is more harmful and costly than moderated

             extraction and consumption; and

         g. it was practical for Fossil Fuel Defendants, and each of them, considering their

             extensive knowledge of the hazards of placing fossil fuel products into the stream

             of commerce and extensive scientific engineering expertise, to develop better

             technologies and to pursue and adopt known, practical, and available technologies,

             energy sources, and business practices that would have mitigated greenhouse gas

             pollution and eased the transition to a lower carbon economy.

       259. Fossil Fuel Defendants' conduct was a direct and proximate cause of Plaintiff's

injuries, and a substantial factor in the harms suffered by Plaintiff as described in this Complaint.

       260. Fossil Fuel Defendants' acts and omissions as alleged herein are indivisible causes

of Anne Arundel County's injuries and damage as alleged herein, because, inteY alia, it is not

possible to determine the source of any individual molecule of CO2 in the atmosphere attributable

to anthropogenic sources because such greenhouse gas molecules do not bear markers that permit

tracing them to their source, and because greenhouse gasses quickly diffuse and comingle in

the atmosphere.

       261. Wherefore, Plaintiff prays for relief as set forth below.

                                THIRD CAUSE OF ACTION
                              (Strict Liability Failure to Warn)
                              (Against Fossil Fuel Defendants)

                                               158
   Case
    Case1:21-cv-01323-ELH
         1:21-cv-01323-SAG Document
                            Document1-2
                                     2 Filed
                                        Filed05/27/21
                                              05/27/21 Page
                                                        Page164
                                                             174ofof176
                                                                     349




       262. Plaintiff Anne Arundel County, Maryland realleges every allegation contained

above as though set forth herein in full.

       263. Fossil Fuel Defendants, and each of them, at all times had a duty to issue adequate

warnings to the County, the public, consumers, and public officials of the reasonably foreseeable

or knowable severe risks posed by their fossil fuel products.

       264. Fossil Fuel Defendants knew or should have known, based on information passed

to them from their internal research divisions and affiliates and/or from the international

scientific community, of the climate effects inherently caused by the normal use and operation

of their fossil fuel products, including the likelihood and likely severity of global warming,

global and local sea level rise, more frequent and extreme drought, more frequent and extreme

precipitation events, increased frequency and severity of heat waves and extreme temperatures,

and the associated consequences of those physical and environmental changes, including the

County's harms and injuries described herein.

       265. Fossil Fuel Defendants knew or should have known, based on information passed

to them from their internal research divisions and affiliates and/or from the international

scientific community, that the climate effects described herein rendered their fossil fuel products

unreasonably dangerous when used as intended or in a reasonably foreseeable manner.

       266. Throughout the times at issue, Fossil Fuel Defendants breached their duty of care

by failing to adequately warn any consumers or any other party of the climate effects that

inevitably flow from the intended use of their fossil fuel products.

       267. Throughout the times at issue, Fossil Fuel Defendants individually and in concert

widely disseminated misleading marketing materials, tried to discredit the scientific knowledge

generally accepted at the time, advanced pseudo-scientific theories of their own, and developed

                                              159
   Case
    Case1:21-cv-01323-ELH
         1:21-cv-01323-SAG Document
                            Document1-2
                                     2 Filed
                                        Filed05/27/21
                                              05/27/21 Page
                                                        Page165
                                                             175ofof176
                                                                     349




public relations materials that prevented reasonable consumers from recognizing the risk that

fossil fuel products would cause grave climate changes, undermining and rendering ineffective

any warnings that Fossil Fuel Defendants may have also disseminated.

       268. Given the grave dangers presented by the climate effects that inevitably flow from

the normal use of fossil fuel products, a reasonable extractor, manufacturer, formulator, seller,

or other participant responsible for introducing fossil fuel products into the stream of commerce,

would have warned of those known, inevitable climate effects.

       269. Fossil Fuel Defendants' conduct was a direct and proximate cause of Plaintiff's

injuries and a substantial factor in the harms suffered by Plaintiff as alleged herein.

       270. As a direct and proximate result of Fossil Fuel Defendants' and each of their acts

and omissions, Anne Arundel County has sustained and will sustain substantial expenses and

damages set forth in this Complaint, including damage to publicly owned infrastructure and real

property, and injuries to public resources that interfere with the rights of the County

and residents.

       271. Fossil Fuel Defendants' acts and omissions as alleged herein are indivisible causes

of Anne Arundel County's injuries and damage as alleged herein, because, inter alia, it is not

possible to determine the source of any particular individual molecule of CO2 in the atmosphere

attributable to anthropogenic sources because such greenhouse gas molecules do not bear

markers that permit tracing them to their source, and because greenhouse gasses quickly diffuse

and comingle in the atmosphere.

       272. Fossil Fuel Defendants' wrongful conduct as set forth herein was committed with

actual malice. Fossil Fuel Defendants had actual knowledge that their products were dangerous

and that they had not provided reasonable and adequate warnings against those known dangers,

                                               160
   Case
    Case1:21-cv-01323-ELH
         1:21-cv-01323-SAG Document
                            Document1-2
                                     2 Filed
                                        Filed05/27/21
                                              05/27/21 Page
                                                        Page166
                                                             176ofof176
                                                                     349




and acted with conscious disregard for the probable dangerous consequences of their conduct's

and products' foreseeable impact upon the rights of others, including Anne Arundel County.

Therefore, the County requests an award of punitive damages in an amount reasonable,

appropriate, and sufficient to punish these Fossil Fuel Defendants for the good of society and

deter Fossil Fuel Defendants from ever committing the same or similar acts.

       273. Wherefore, Plaintiff prays for relief as set forth below.

                               FOURTH CAUSE OF ACTION
                                 (Negligent Failure to Warn)
                               (Against Fossil Fuel Defendants)

       274. Plaintiff Anne Arundel County, Maryland realleges every allegation contained

above, as though set forth herein in full.

       275. Fossil Fuel Defendants, and each of them, at all times had a duty to issue adequate

warnings to Plaintiff, the public, consumers, and public officials of the reasonably foreseeable

or knowable severe risks posed by their fossil fuel products.

       276. Fossil Fuel Defendants knew or should have known, based on information passed

to them from their internal research divisions and affiliates and/or from the international

scientific community, of the climate effects inherently caused by the normal use and operation

of their fossil fuel products, including the likelihood and likely severity of global warming,

global and local sea level rise, more frequent and extreme drought, more frequent and extreme

precipitation events, increased frequency and severity of heat waves and extreme temperatures,

and the associated consequences of those physical and environmental changes, including the

County's harms and injuries described herein.

       277. Fossil Fuel Defendants knew or should have known, based on information passed

to them from their internal research divisions and affiliates and/or from the international

                                             161
   Case
    Case1:21-cv-01323-ELH
         1:21-cv-01323-SAG Document
                            Document1-2
                                     2 Filed
                                        Filed05/27/21
                                              05/27/21 Page
                                                        Page167
                                                             177ofof176
                                                                     349




scientific community, that the climate effects described herein rendered their fossil fuel products

dangerous, or likely to be dangerous, when used as intended or in a reasonably

foreseeable manner.

       278. Throughout the times at issue, Fossil Fuel Defendants breached their duty of care

by failing to adequately warn any consumers or any other party of the climate effects that

inevitably flow from the intended or foreseeable use of their fossil fuel products.

       279. Throughout the times at issue, Fossil Fuel Defendants individually and in concert

widely disseminated misleading marketing materials, tried to discredit the scientific knowledge

generally accepted at the time, advanced pseudo-scientific theories of their own, and developed

public relations materials that prevented reasonable consumers froin recognizing the risk that

fossil fuel products would cause grave climate changes, undermining and rendering ineffective

any warnings that Fossil Fuel Defendants may have also disseminated.

       280. Given the grave dangers presented by the climate effects that inevitably flow from

the normal or foreseeable use of fossil fuel products, a reasonable extractor, manufacturer,

formulator, seller, or other participant responsible for introducing fossil fuel products into the

stream of commerce, would have warned of those known, inevitable climate effects.

       281. Fossil Fuel Defendants' conduct was a direct and proximate cause of the County's

injuries and a substantial factor in the harms suffered by the County as alleged herein.

       282. As a direct and proximate result of Fossil Fuel Defendants' and each of their acts

and omissions, Plaintiff Anne Arundel County, Maryland has sustained and will sustain

substantial expenses and damages set forth in this Complaint, including damage to publicly

owned infrastructure and real property, and injuries to public resources that interfere with the

rights of the County and its residents.

                                              162
   Case
    Case1:21-cv-01323-ELH
         1:21-cv-01323-SAG Document
                            Document1-2
                                     2 Filed
                                        Filed05/27/21
                                              05/27/21 Page
                                                        Page168
                                                             178ofof176
                                                                     349




       283. Fossil Fuel Defendants' acts and omissions as alleged herein are indivisible causes

of Anne Arundel County's injuries and damage as alleged herein, because, inter alia, it is not

possible to determine the source of any particular individual molecule of COz in the atmosphere

attributable to anthropogenic sources because such greenhouse gas molecules do not bear

markers that permit tracing them to their source, and because greenhouse gasses quickly diffuse

and comingle in the atmosphere.

       284. Fossil Fuel Defendants' wrongful conduct as set forth herein was committed with

actual malice. Fossil Fuel Defendants had actual lcnowledge that their products were dangerous

and that they had not provided reasonable and adequate warnings against those known dangers,

and acted with conscious disregard for the probable dangerous consequences of their conduct's

and products' foreseeable impact upon the rights of others, including Anne Arundel County.

Therefore, the County requests an award of punitive damages in an amount reasonable,

appropriate, and sufficient to punish these Fossil Fuel Defendants for the good of society and

deter Fossil Fuel Defendants from ever committing the same or similar acts.

       285. Wherefore, Plaintiff prays for relief as set forth below.

                               FIFTH CAUSE OF ACTION
                                         (Trespass)
                              (Against Fossil Fuel Defendants)

       286. Plaintiff Anne Arundel County, Maryland realleges every allegation contained

above as though set forth herein in full.

       287. Plaintiff owns, leases, occupies, and/or controls real property throughout

the County.

       288. Fossil Fuel Defendants, and each of them, have intentionally, recklessly, or

negligently caused flood waters, extreme precipitation, saltwater, and other materials, to enter

                                             163
   Case
    Case1:21-cv-01323-ELH
         1:21-cv-01323-SAG Document
                            Document1-2
                                     2 Filed
                                        Filed05/27/21
                                              05/27/21 Page
                                                        Page169
                                                             179ofof176
                                                                     349




the County's real property, by extracting, refining, formulating, designing, packaging,

distributing, testing, constructing, fabricating, analyzing, recommending, merchandising,

advertising, promoting, marketing, and/or selling fossil fuel products, knowing those products

in their normal or foreseeable operation and use would cause global and local sea levels to rise,

more frequent and extreme droughts to occur, more frequent and extreme precipitation events to

occur, increased frequency and severity of heat waves and extreme temperatures, and the

associated consequences of those physical and environmental changes.

       289. Anne Arundel County did not give permission for Fossil Fuel Defendants, or any

of them, to cause floodwaters, extreme precipitation, saltwater, and other materials to enter its

property as a result of the use of Fossil Fuel Defendants' fossil fuel products.

       290. Anne Arundel County has been and continues to be actually injured and continues

to suffer damages as a result of Fossil Fuel Defendants and each of their having caused flood

waters, extreine precipitation, saltwater, and other materials, to enter its real property, by inter

alia submerging real property owned by the County, causing flooding and increased water table

which has invaded and threatens to invade real property owned by the County and rendered it

unusable, causing storm surges and heightened waves which have invaded and threatened to

invade real property owned by the County, and in so doing rendering the County's

property unusable.

       291. Fossil Fuel Defendants' and each Fossil Fuel Defendant's introduction of their

fossil fuel products into the stream of commerce was a substantial factor in causing the harms

and injuries to County's public and private real property as alleged herein.

       292. Fossil Fuel Defendants' acts and omissions as alleged herein are indivisible causes

of Anne Arundel County's injuries and damage as alleged herein, because, inter alia, it is not

                                               164
   Case
    Case1:21-cv-01323-ELH
         1:21-cv-01323-SAG Document
                            Document1-2
                                     2 Filed
                                        Filed05/27/21
                                              05/27/21 Page
                                                        Page170
                                                             180ofof176
                                                                     349




possible to determine the source of any individual molecule of CO2 in the atmosphere attributable

to anthropogenic sources because such greenhouse gas molecules do not bear inarkers that permit

tracing them to their source, and because greenhouse gasses quickly diffuse and comingle in

the atmosphere.

        293. Fossil Fuel Defendants' wrongful conduct as set forth herein was committed with

actual malice. Fossil Fuel Defendants had actual knowledge that their products were dangerous,

and acted with conscious disregard for the probable dangerous consequences of their conduct's

and products' foreseeable impact upon the rights of others, including Anne Arundel County.

Therefore, the County requests an award of punitive damages in an amount reasonable,

appropriate, and sufficient to punish these Fossil Fuel Defendants for the good of society and to

deter Fossil Fuel Defendants from ever committing the same or similar acts.

       294. Wherefore, Plaintiff prays for relief as set forth below.

                                 SIXTH CAUSE OF ACTION
                                  (Consumer Protection Act)
                                   (Against All Defendants)

       295. Plaintiff Anne Arundel County, Maryland realleges every allegation contained

above as though set forth herein in full.

       296. Maryland's Consumer Protection Act ("CPA") forbids any business from engaging

in "any unfair or deceptive trade practice," including making any "[f]alse, falsely disparaging,

or misleading oral or written statement, visual description, or other representation of any kind

which has the capacity, tendency, or effect of deceiving or misleading consumers." Md. Comm.

L. § 13-301(1). It also forbids the "[f]ailure to state a material fact if the failure deceives or tends

to deceive." Id. § 13-301(3). And it also prohibits fraud-based deception, including "[d]eception,

fraud, false pretense, false premise, misrepresentation, or knowing concealment, suppression, or

                                                165
   Case
    Case1:21-cv-01323-ELH
         1:21-cv-01323-SAG Document
                            Document1-2
                                     2 Filed
                                        Filed05/27/21
                                              05/27/21 Page
                                                        Page171
                                                             181ofof176
                                                                     349




omission of any material fact with the intent that a consumer rely on the same in connection

with" the sale of any consumer goods or services. Id. § 13-301(9).

       297. The CPA authorizes a private right of action for "any person ... to recover for

injury or loss sustained ... as a result of' an unfair or deceptive trade practice. Md. Comm. L.

§ 13-408(a). "Person" is in turn defined to include a"corporation ... or any other legal or

commercial entity." Md. Comm. L. § 13-101(h).

        298. All Defendants are "persons" as defined under the CPA, and are required to comply

with the provisions of the CPA in their marketing, promotion, sale, and distribution of fossil

fuel products.

        299. Anne Arundel County, Maryland, as a legal entity, is part of the broad class of

persons that may avail themselves of a remedy under the CPA.

        300. Fossil fuel products are "consumer goods" within the meaning of the CPA.

        301. Anne Arundel County and its residents have purchased fossil fuel products

marketed and produced by Defendants.

        302. Defendants' marketing and promotion of fossil fuels are unfair, deceptive, and

violate Maryland law because they deceived consumers in Anne Arundel County, led to the sale

and consumption of fossil fuels that would otherwise not be consumed, and thereby caused Anne

Arundel County and its residents to suffer losses from, inter alia, rising sea levels, increased

flooding, and extreme heat.

        303. Defendants have marketed fossil fuels through misstatements and omissions of

material facts regarding: (i) the reasonably foreseeable or knowable severe risks posed by their

fossil fuel products; (ii) the purported environmental benefits of their fossil fuel products; (iii) the

actions they have taken to reduce their carbon footprint, invest in more renewables, or lower

                                                 166
   Case
    Case1:21-cv-01323-ELH
         1:21-cv-01323-SAG Document
                            Document1-2
                                     2 Filed
                                        Filed05/27/21
                                              05/27/21 Page
                                                        Page172
                                                             182ofof176
                                                                     349




their fossil fuel production; and/or (iv) their purportedly diversified energy portfolio with

meaningful renewable and low-carbon fuel components. For example, Defendants engaged in

deceptive marketing and promotion of their products by, inter alia, disseminating misleading

marketing materials and publications refuting the scientific knowledge generally accepted at the

time, advancing pseudo-scientific theories of their own, and developing public relations

materials that prevented reasonable consumers from recognizing the risk that fossil fuel products

would cause grave climate changes, undermining and rendering ineffective any warnings that

Defendants may have separately disseminated. Defendants also engaged in misleading

"greenwashing" advertisements, which deceitfully represented Defendants as leaders in

renewable energy, made misleading claims that Defendants' businesses were substantially

invested in lower carbon technologies and renewable energy sources, and misrepresented

material facts about the environmental impacts of their products.

       304. Defendants' various false and misleading material omissions rendered even their

apparently truthful statements about their fossil fuel products' effects on the cliinate false and

misleading, because those statements were materially incomplete. At the time Defendants

disseminated their false and misleading statements or caused such statements to be made or

disseminated, they knowingly failed to include material facts regarding the risks and benefits of

their fossil fuel products, and intended that recipients of their marketing messages would rely

upon such omissions.

       305. Based on information passed to them from their internal research divisions and

affiliates, from trade associations and industry groups, and/or from the international scientific

community, Defendants knew of or recklessly disregarded the climate effects inherently caused

by the normal use and operation of their fossil fuel products, including the likelihood and likely

                                             167
   Case
    Case1:21-cv-01323-ELH
         1:21-cv-01323-SAG Document
                            Document1-2
                                     2 Filed
                                        Filed05/27/21
                                              05/27/21 Page
                                                        Page173
                                                             183ofof176
                                                                     349




severity of global warming, global and local sea level rise, more frequent and extreme drought,

more frequent and extreme precipitation events, increased frequency and severity of heat waves

and extreme temperatures, and the associated consequences of those physical and environmental

changes, including the harms and injuries described herein by the County. Defendants had a duty

to disclose this information to Maryland consumers to prevent their advertising and marketing

statements from being misleading, and their failure to do so constituted a misrepresentation

and/or omission in violation of the CPA.

       306. Based on information passed to them from their internal research divisions and

affiliates, from trade associations and industry groups, and/or from the international scientific

community, Defendants knew or recklessly disregarded the fact that the climatic effects

described herein rendered their fossil fuel products dangerous, or likely to be dangerous, when

used as intended or in a reasonably foreseeable manner. Defendants had a duty to disclose this

information to Maryland consumers in order to prevent their advertising and marketing

statements from being misleading, and their failure to do so constituted a misrepresentation

and/or omission in violation of the CPA.

       307. Defendants omitted, suppressed, or concealed from Maryland consumers their

knowledge of the material fact that the use of their fossil fuel products contributes to climate

change. Defendants intended for consumers, including those in Anne Arundel County, to rely on

these omissions to continue purchasing and using Defendants' fossil fuel products without

altering their behavior. Defendants' omissions occurred in Anne Arundel County and elsewhere.

       308. By reason of Defendants' foregoing deception, misrepresentations, and omissions

of material fact, Defendants sold more fossil fuels than they would otherwise would have sold,




                                             168
       Case
        Case1:21-cv-01323-ELH
             1:21-cv-01323-SAG Document
                                Document1-2
                                         2 Filed
                                            Filed05/27/21
                                                  05/27/21 Page
                                                            Page174
                                                                 184ofof176
                                                                         349




   and Defendants obtained income, profits, and other benefits that they would not otherwise

   have obtained.

              309. Anne Arundel County has been injured as a direct and proximate result of

   Defendants' violations of the Consumer Protection Act, as alleged in this Cornplaint. These

   injuries have occurred as a direct and natural consequence of consumers, including Anne

   Arundel County, relying on Defendants' misleading statements and omissions about their fossil

   fuel products.

           310. Each instance in which Defendants have advertised or sold fossil fuel products and

   either misrepresented material facts or suppressed, concealed, or omitted material facts related

   to the harms caused by the intended use of these products constitutes a violation of the CPA.

VII.     PRAYER FOR RELIEF

         The Plaintiff, ANNE ARUNDEL COUNTY, MARYLAND, seeks judgment against

  these Defendants for:

         1.       Compensatory damages in an amount exceeding $75,000 according to proof;

         2.       Equitable relief, including abatement of the nuisances complained of herein;

         3.       Recovery for injury or loss sustained as the result of a practice prohibited by the

                  Maryland Consumer Protection Act;

         4.       Reasonable attorneys' fees as permitted by law;

         5.       Punitive damages;

         6.       Disgorgement of profits;

         7.       Costs of suit; and

         8.       For such and other relief as the court may deem proper.




                                                  169
    Case
     Case1:21-cv-01323-ELH
          1:21-cv-01323-SAG Document
                             Document1-2
                                      2 Filed
                                         Filed05/27/21
                                               05/27/21 Page
                                                         Page175
                                                              185ofof176
                                                                      349




                                        JURY DEMAND

         Plaintiff demands a trial by jury as to all issues triable by jury in this matter.


Apri126, 2021                                      Respectfully submitted,


                                                  lsl Gregory J. Swain
                                                  Gregory J. Swain (CPF # 9106200276)
                                                  County Attorney
                                                  Anne Arundel County Office of Law
                                                  2660 Riva Road, 4th Floor
                                                  Annapolis, Maryland 21401
                                                  Tel: (410) 222-7888
                                                  Fax: (410) 222-7835
                                                  Email: gregory.swain@aacounty.org


                                                  SHER EDLING LLP
                                                  Victor M. Sher (pro hac vice forthcoming)
                                                  Matthew K. Edling (pro hac vice forthcoming)
                                                  Martin D. Quinones (pro hac vice forthcoming)
                                                  Katie H. Jones (pro hac vice forthcoming)
                                                  Quentin C. Karpilow (pro hac vice forthcoming)
                                                  100 Montgomery St., Ste. 1410
                                                  San Francisco, CA 94104
                                                  Tel: (628) 231-2500
                                                  Fax: (628) 231-2929
                                                  Email: vic@sheredling.com
                                                         matt@sheredling.com
                                                         marty@sheredling.com
                                                         katie@sheredling.com
                                                         quentin@sheredling.com


                                                   Attorneysfor PlaintiffAnne Arundel County,
                                                   Maryland




                                                170
      Case
       Case1:21-cv-01323-ELH
            1:21-cv-01323-SAG Document
                               Document1-2
                                        2 Filed
                                           Filed05/27/21
                                                 05/27/21 Page
                                                           Page176
                                                                186ofof176
                                                                        349




                          REQUEST FOR WRIT OF SUMMONS

        Plaintiff respectfully requests that the Clerk issue a Writ of Summons for Service on

Defendants, BP P.L.C., BP AMERICA, INC., BP PRODUCTS NORTH AMERICA INC.,

CROWN CENTRAL LLC, CROWN CENTRAL NEW HOLDINGS LLC, ROSEMORE, INC.,

CHEVRON CORP., CHEVRON U.S.A. INC., EXXON MOBIL CORP., EXXONMOBIL OIL

CORPORATION, ROYAL DUTCH SHELL PLC, SHELL OIL COMPANY, CITGO

PETROLEUM CORP., CONOCOPHILLIPS, CONOCOPHILLIPS COMPANY, PHILLIPS 66,

PHILLIPS      66    COMPANY,      MARATHON         OIL    COMPANY,       MARATHON       OIL

CORPORATION, MARATHON PETROLEUM CORPORATION, SPEEDWAY LLC, HESS

CORP., CNX RESOURCES CORPORATION, CONSOL ENERGY INC., CONSOL MARINE

TERMINALS LLC, AMERICAN PETROLEUM INSTITUTE and that the Summons be directed

to Plaintiffls counsel.



                                                   /s/ Gregory J. Swain
                                                  Gregory J. Swain, County Attorney




                                            171
